UNITED STA’I`ES DIS'I`RIC'I` COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PHILLIP RAMSEY, Case No. l:lG-cv-1059
Piaintiff, Dlott, J .

Litkovitz, M.J.
vs.

RECEIVABLES PERFORMANCE
MANAGEMENT, LLC, et al., ORDER

Defendant.

This matter is before the Court following the January 24, 2019 telephone conference with
the parties (Doc. 60).

The background of this dispute is fully set forth in the submissions of the parties which
are attached to this Order.

The Court set a deadline of May 17, 2017 for defendant Receivables Performance
Management, LLC (RPM) to inform the Court whether it intended to file a motion to compel
arbitration See Docket Notation of April 20, 2017. The following month, defendant RPM
notified the Court that “[a]fter attempting to obtain additional information, and after further
investigation of the ability to pursue arbitration in this matter, Defendant Receivabies
Performance Management is unable to proceed with a motion to compel arbitration.” (Pl’s
submission, Exhibit 3, May 17, 2017').l On December 27, 2018, over one and one-half years
iater, defendant RPM sent an email to counsel for plaintiff requesting that plaintiff dismiss this
lawsuit and proceed with arbitration Plaintiff objected, arguing there was no basis for

defendant to move to compel arbitration The parties requested a conference with the

undersigned magistrate judge on whether defendant RPM is barred from seeking to compel

 

‘ The letter is dated April 14, 2017, which is an obvious typographical error. The letter was submitted to the Court
via email dated May l7, 2017.

arbitration at this juncture of the lawsuit F or the reasons more particularly stated on the record
and as set forth below, the Court finds RPM has waived its right to compel arbitration in this
case.

The Sixth Circuit has determined that “a party may waive an agreement to arbitrate by
engaging in two courses of conduct: (l) taking actions that are completely inconsistent with any
reliance on an arbitration agreement; and (2) ‘delaying its assertion to such an extent that the
opposing party incurs actual prejudice.”’ Johnson Assocs. Corp_ v. HL Operating Corp., 680
F.3d 713, 717 (6th Cir. 2012) (citations omitted).

Assurning the parties entered into an agreement to arbitrate this case, the actions taken by
defendant RPM are inconsistent with any reliance on the right to arbitrationM The length of time
a party engages in active litigation is a factor to consider in this regard Johnson, 680 F.3d at
718. ln Johnson, the Sixth Circuit determined the defendant waived the right to arbitration
where the request to compel arbitration was made 8 months into the case, the defendant failed to
raise arbitration in its answer, and the defendant activer scheduled and requested discovery,
including depositions, rather than moving to compel arbitration following the end of formal
settlement discussions 680 F.3d at 718-19.

While RPM, unlike the defendant in Johnson, did raise the arbitration defense in its
answer (Doc. 7), RPM nevertheless explicitly notified the Court and plaintiff early in the
litigation that it would not be pursuing arbitration The original complaint in this matter was
filed in November 20]6. In May 2017, RPM notified the Cour't and plaintiff that RPM would
not be filing a motion to compel arbitration (Pl’s submission, Exhibit 3) and thereafter actively

participated in the litigation for over one and one-half years. The affirmative notice to the

Court, coupled with the motion practice, conferences with the Court, and discovery proceedings
throughout this case, evince an intent to litigate and not arbitrate

This case has now been pending for over two years, The parties have actively litigated
this case and engaged in motion practice and briefing, including the filing of two motions to
dismiss by defendants Plaintiff filed and the Court granted a motion for attorney fees, finding
that “{t]his case has been rife with needless contention, and evasion of service is among the
many disputes that have backlogged the docket of this case and cost the Court unnecessary
judicial resources.” (Doc. 45 at 12). The parties have participated in numerous conferences
with the Court, including multiple discovery conferences with the magistrate judge who was
previously assigned to the case. The parties have conducted discovery over the past two years,
including the taking of plaintiffs deposition, defendant Howard George’s deposition, and
witness depositions The course of this litigation and the length of time this case has been
proceeding weigh heavily in favor of finding a waiver.

RPM states it has timely sought to compel arbitration in this case because it only recently
obtained a copy of the service agreement between plaintiff and Windstream that contains the
relevant arbitration clause. RPM alleges that it made informal attempts to obtain the operative
service contract between plaintiff and Windstream for “years,” but it was not until RPM
subpoenaed Windstream in December 20l 8 that it received a copy of the agreement RPM
claims it then promptly notified plaintiff of its desire to arbitrate this matter. However, RPM
could have subpoenaed this information from Windstream nearly two years ago in April of 2017
when it was deciding whether to file a motion to compel arbitration To the extent RPM

intended to rely on an arbitration defense, it was RPM’s burden to obtain the service agreement

in a timely manner and not wait until more than two years into the litigation to do so. RPM has
not given a valid excuse for its unreasonable delay in obtaining the agreement

RPM also seeks to place the blame on plaintiff for not producing the service agreement in
response to discovery requests However, despite several discovery conferences with the Court,
RPM never raised this specific issue with the Court. ln addition, plaintiffs counsel provided
defense counsel with the identical agreement in March 2017 when RPM indicated it might seek
to compel arbitration (Pl’s submission, Exh. 1). The circumstances leading up to RPM’s
belated request to arbitrate this matter, more than two years after this litigation was filed, are
inconsistent with reliance on the right to arbitrate

The second factor of prejudice also weighs heavily in favor of waiver. “Prejudice can
be substantive, such as When a party loses a motion on the merits and then attempts, in effect, to
relitigate the issue by invoking arbitration, or it can be found when a party too long postpones his
invocation of his contractual right to arbitration, and thereby causes his adversary to incur
unnecessary delay or expense.” Johnson, 680 F.3d at 719 (citations omitted). ln Johnson, the
Sixth Circuit substantially agreed with the district court’s finding that the plaintiffs Were
prejudiced by unnecessary delay and expense:

“[T]he right to arbitrate was not asserted for eight months, during which motions

were filed, requests for discovery materials were made and responses were

prepared, and a judicial settlement conference was held.” [The district court]

emphasized that “[a] considerable amount of time and resources has been spent in

pursuing this matter in court, and Plaintiffs assert that the fruits of their efforts will

not be fully transferrable to an arbitration process abroad that may delay resolution

of this case even further.”

680 F.3d at 720 (internal citation omitted). The Sixth Circuit rejected the defendant’s

contention that the district erred in its prejudice finding by relying on the time and resources

spent in litigation While acknowledging that delay alone may not be sufficient to establish
prejudice, the Sixth Circuit determined:
[T]his is not a case involving delay alone, or even delay and the inherent pretrial
expense . . . This is a case where, in addition to an eight-month delay and
expenses involved with numerous scheduling motions and court-supervised

settlement discussions, plaintiffs also engaged in discovery The combination of
all of these factors caused plaintiffs to suffer “actual prejudice.”

Johnson, 680 F.3d at 720 (citations omitted).

The circumstances of the instant case are even stronger than those in Johnson for a
showing of prejudice The delay involved is over two years, far in excess of the eight months in
Johnson. In the instant case, numerous motions and related memoranda have been filed,
including motions to amend the complaint, to dismiss, and for attorney fees, among others; the
parties submitted and the Court approved a detailed protective order to govern confidential
information exchanged during discovery; there have been multiple discovery and other
conferences with the Court; the parties have engaged in discovery, including the taking of
depositions, which required plaintiffs counsel to travel to Seattle, Washington to depose three
separate witnesses of RPM, including defendant George; discovery will end in 24 days; and
dispositive motions are due in one month. The totality of these circumstances have caused
plaintiff to suffer actual prejudice.

This case has continued on a litigation track for over two years, Defendant RPM’s
actions have been inconsistent with any reliance on a right to arbitrate this case. RPM’s belated
assertion of that right, over two years after the filing of this case, has caused plaintiff actual
prejudice due to unnecessary delay and expense Assuming the parties entered into an

agreement to arbitrate the dispute before the Court, the Court finds RPM has waived its right to

arbitration

IT IS SO ORDERED.

Date: g ¢é 5' g /Z M_M
Karen L. Litkovitz

United States Magistrate Judge

Tl'~iE i_/-\\/V FlRl\/l OF

SADL.GWSKZ & BESSE l_il...C.

114-27 lleed llartinan liwy, 's"uite 217 t B|uc Aslr, Oliio 4524-1 t ww\-v.sb-lawyers.coni

 

Adam V. Sadlowski
513-618-6595
asadlowski@sb-lawyers.com

January 23, 2019
VIA ELECTRONIC MAIL

Magistrate Judge Karen L. Litkovitz
lilkovitz clianrbers(itl"ohsd.uscourts.gov

  

Re: Rams v. Receivables Per ormanceM mt. LLC et al. No. l:lé-cv~l()§!)

 

Dear Magistrate Judge Litkovitz:

Per the Court’s January 23, 2019 docket notice, this letter is Plaintiff Phillip Ramsey’s
memorandum summarizing the current issues between Plaintiff and Defendants Receivables
Performance Management, LLC’s (“RPM”) and Howard George.]

Plaintiff filed this lawsuit on November 8 2016. After actively litigating this case for over 2
years, counsel for Defendants sent Plaintiffs counsel an email on December 28, 2018 requesting
Plaintiff dismiss the lawsuit and proceed with arbitration As outlined in position statement and
the attached exhibits, there is no basis for Defendants to move to compel arbitration

 

I. BACKGROUND

Plaintiff filed this lawsuit in November 2016 alleging violations of federal and state law based on
RPM’s unlawful debt collection efforts taken on behalf of one of its clients, Windstream
Communications (“Windstream”). In March 2017, counsel for RPM (Seari Flynn) informed
Plaintiff’s counsel and Judge Dlott that RPM was considering moving to compel arbitration of
this dispute based on a purported arbitration provision contained in the Terms and Conditions
Agreement with Windstream. On March 28, 2017, based Plaintiff’ s counsel’s own independent
online research, Plaintiff provided defense counsel with a copy of a Windstream Terms and
Conditions dated Oct. 21, 2013 and explained Plaintiffs position as to why arbitration was not
appropriate in this case (attached as Exhibit 1).

Pursuant the Court’s April 20, 2017 Minute Entry (attached as Exhibit 2), Judge Dlott set May
17, 2017 as the deadline for RPM to inform the Court and Plaintiff whether it intended to compel

 

l RPM and Howard George will be referred to jointly as “Defendants."

THE LAW FIRM OF
SADLOWSKI & BESSE L.L.C.

January 23, 2019
Page 2

arbitration in this case. On May 17, 2017, defense counsel emailed the parties’ joint status letter
(attached as Exhibit 3) to Judge Dlott, where RPM informed the Court it would not seek
arbitration in this case:

“After attempting to obtain additional information, and after further investigation
of the ability to pursue Arbitration in this matter, Defendant Rcceivables
Performance Management is unable to proceed with a motion to compel
arbitration.”

Since informing the Court on May 17, 2017 that RPM would not move to compel arbitration, the
parties have actively litigated this case over the course of nearly two years, including (but not
limited to) the follow:

1. Plaintiff amending his complaint;

2. Defendants filing two motions to dismiss;

3. The parties briefing the Court on Defendants’ motions to dismiss (which Judge Dlott
denied);

4. The parties briefing the Court on Plaintiff's motion for attorney’s fees (which Judge

Dlott granted);

Defendants filing answers;

The parties serving, obj ecting, and responding to written discovery requests;

7. The parties briefing the Court and holding hearings on multiple discovery disputes
before Magistrate Judge Bowman;

8. Plaintiffs counsel traveling to Seattle, WA to depose three separate witnesses of
RPM, including Co-Defendant Howard George;

9. Defense counsel taking Plaintiff Phillip Ramsey’s deposition;

10. Counsel for the parties preparing and filing multiple case schedules;

11. Courisel for the parties preparing and filing motions to extend the case schedule,
including a recent joint motion to extend the discovery and dispositive motion
deadlines which the Court granted on December 18, 2018;

12. Defendants issuing subpoenas to various third parties; and

13. Counsel for the parties engaging in substantive and lengthy settlement discussions

.O\§-"

To date, Plaintif`f and his counsel have expended hundreds of hours in time and tens of thousands
of dollars in legal fees and costs litigating this lawsuit

Around November 30, 2018 (over two years after the complaint was filed and nearly nineteen
months after informing Judge Dlott that RPM would not compel arbitration), Defendants issued a
subpoena to Windstream requesting documents relevant to Plaintiffs account (attached as
Exhibit 4). In response to this subpoena, Windstream produced the same Windstream Terrns and
Conditions dated Oct. 21, 2013 which had previously been provided to defense counsel by
Plaintiffs counsel on March 28, 2017. Subsequently, on December 27, 2018, defense counsel
sent Plaintiffs counsel an email (attached as Exhibit 5) with the Windstream Terms and

THE LAW FIRM OF
SADI..OWSKI & BESSE L.L.C.

January 231 2019
Page 3

Conditions dated Oct. 21, 2013 and requested if Plaintiff would dismiss this lawsuit and proceed
with arbitration

On January 2, 2019, Plaintiff s counsel emailed defense counsel to (1) explain yet again why
arbitration was not appropriate, and (2) inform Defendants that Plaintiff would not dismiss the
lawsuit after the parties have actively litigated the case for over two years (attached as Exhibit 6).

ll. THERE lS NO BASIS FOR DEFENDANTS TO MOVE 'l`O COMPEL ARBITRATION

There is no basis for Defendants to move to compel arbitration for two separate and independent
reasons

E_ii;s_t, under controlling Sixth Circuit authority, Defendants have waived any purported right
to compel arbitration by (l) representing in May 2017 to .l`udge Dlott and Plaintiff that RPM
would not seek to compel arbitration and submitting a joint case schedule, and thus explicitly
waiving any purported right to arbitrate; (2) the Court and Plaintiff relying on this explicit
representation and waiver causing them substantial prejudice by expending resources; and (3)
Defendants actively litigating this case for more than two years after the lawsuit was filed and
nearly nineteen months after explicitly representing to the Court and Plaintiff of the intention not
to seek arbitration Johnson Associ'ates Corp. v. HL Operatr'ng Corp., 680 F.3d 713, 717-21 (6th
Cir. 2012) (af`firming district court’s decision holding defendant waived right to arbitrate where it
sought to compel arbitration eight months after the case was filed and where defendant actively
participated in litigation by filing an answer, filing a counterclaim, engaging in settlement talks,
actively drafting case calendar, and requesting discovery) (attached as Exhibit 7).2 ln short,
Defendants’ conduct is a text book example of a party waiving any purported right to compel
arbitration by making explicit representations to the Court and Plaintiff upon which they relied,
and actively participating in litigation for over a two year period before attempting to compel
arbitration

Second, as outlined in Plaintiff"s counsel`s March 28, 2017 email (see Exhibit l), the arbitration
provision contained in the Windstream Terms and Conditions dated Oct. 21, 2013 specifically
excludes claims relating to debt collection, which have been asserted in this case against
Defendants An illustrative case is Loney v. State Collection Serv., where the United States
District Court for the Eastern District of North Carolina refused to enforce the exact same
Windstream arbitration provision because plaintiff asserted claims against one of Windstream’s
debt collectors based on its debt collection efforts Loney v. Stare Collectz`on Serv., Case No.

 

 

2 It is unclear what efforts (if any) were taken by Defendants in March 2017 to contact Windstream to determine
whether the Windstream ’l`erms and Conditions dated Oct. 21, 2013 was governed Plaintiff’s account with
Windstream. Presumably, either defense counsel or Defendants simply could have entailed or called Windstream in
March 2017 to confirm this information Moreover, it also is unclear why Defendants needed to wait until
November 30, 2018 (two years alter the lawsuit was filed and right before the discovery cut-off) to issue a subpoena
to Windstream.

THE LAW FIRM OF
SADLOWSKI & BESSE L.L.C.

January 23, 2019
Page 4

7:13-CV-247, 2014 U.S. Dist. LEXIS (E.D. N.C. Jan. 31, 2014) (denying motion to compel
arbitration where claims were asserted against a debt collector working on behalf of Windstream;
holding the Windstream Temis and Conditions dated Oct. 21, 2013 “provisions [that] apply to
arbitration” specifically exempted debt collection from the arbitration provision: “[t]his section is
intended to resolve outstanding disputes between us and not to collect a debt owed by you to
Windstream.”). Therefore, even if Defendants did not waive a purported right to compel
arbitration (which they did), the claims asserted in this lawsuit are specifically exempted from
arbitration

lll. THE COURT SHOULD IMPOSE SANCTIONS AGAINST DEFENDANTS
SHOULD THEY MOVE TO COMPEL ARBI’I`RATION

Defendants have already exhibited a pattern of delay tactics throughout this litigation The
parties had multiple discovery hearings with Magistrate Judge Stephanie K. Bowman regarding
the deficiencies in RPM’s discovery responses As a result of these discovery hearings,
Magistrate Judge Bowman issued Orders on August 18, 2017, August 31, 2017, and November
14, 2017, compelling Defendants to produce discovery responses and documents lndeed, Judge
Dlott has already criticized Defendants’ delay tactics in this case and awarded Plaintiff the
resulting costs and attorney’s fees. Januarv 23. 2018 Order Denving Defendants’ Motions to
Dismiss and Grantiua Plaintiff"s Motion for Costs and Attornev’s Fees, pp. 12, 14 [Dkt. No. 45]
(“This case has been rife with needless contention, and evasion of service is among the many
disputes that have backlogged the docket of this case and cost the Court unnecessary judicial
resources . . . [D]efense counsel has demonstrated a pattern of dilatory tactics that have
needlessly delayed this case from moving forward Accordingly, the Court finds that under Rule
4(d)(2), Plaintiff is entitled to the fees and costs of service and reasonable attorney’s fees for
preparing and defending a motion to obtain such fees and costs.”) (attached as Exhibit 8)_

As illustrated in this position statement and the attached documents, there is no basis for
Defendants to move to compel arbitration in this case and any motion to compel arbitration
should be viewed as yet another effort by Defendants to delay this case from moving forward, to
drive up costs needlessly on Plaintiff, and to waste precious judicial resources To be clear,
Plaintiff intends to move for his attorney’s fees as sanctions should Defendants move to compel
arbitration

Respectfiilly submitted,

- ~'Vz///// / //j//{//)/¢/r

Adam V. Sadlowski

EXHIBIT 1

 

Adam V. Sadlowski

 

H
From: Adam V. Sadlowsl<i
Sent: Tuesday, March 28, 2017 3:37 PN|
To: Sean Flynn
Subje€t: Ramsey v. Receivab|es Performance Managernent, Li_C
Attachments: Complaint (Loney Case).pdf; Terms and Conditions (Loney Case}.pclf; Windstream Screen

Shot.pclf; Loney v. State Coi|ection Serv._ 2014 U.S. Dist. L£XIS.PDF

Sean,

Per our conversation today, attached is a screen shot for N|r. Ramsey‘s Windstream account that was produced by
Windstream in response to a subpoena in another lawsuit. it appears to show Mr. Ramsey‘s dates of service for the
account on which RPM was seeking to collect as being 6/5/2014 to 10121,/2014.

A|so, as l indicated to your during our cal|, our firm researched the arbitration issue prior to filing the lawsuit, but my
memory was a bit hazy on the details so we re-pu|led the research that was performed before filing the lawsuit. lvlr.
Ramsey did not have a copy of his userr agreement with Windstream. However, our research found a case from the
Eastern District of North Carollna involving a Windstream user agreement dated October 21, 2013 which is around the
same time period |Vlr. Ramsey Was a customer of Windstream. The case is captioned as Loney v. $tate Co!lection $erv.,
Case No. 7:13-€\/-247, 2014 U.S. Dist. LEX|S (E.D. N.C. Jan. 31, 2014], and involved a consumer suing a debt collector
regarding the collection of a Windstream debt. The toney court denied the motion to compel arbitrationJ finding that
the Windstream arbitration provision applied only to the customer and Windstream, and did not apply to Windstream's
debt coliector.

As a professional courtesy, attached are copies of the toney case, and the Windstream user agreement and the
complaint from the toney case which we pulled from Pacer. As you will see, the arbitration provision in the Windstream
user agreement was narrowly defined as applying to "you” and "Windstream.” Further, the term ”Windstream” was
narrowly defined in section 1 as ”the Windstream legal entities providing Services to you and as identified on your bili.”
The user agreement didn't have the sort of broad language you often see in other user or arbitration agreements {e.g.
agentsf representatives etc.l. Lastly, ”D_ispute” is defined as "any claim or controversy related in any way to
Windstream's Services, including charges for Services, Equipment, Service Order{s) or our agreements pursuant to these
Terms or any other agreements.” Notably, the “provisions [that} apply to arbitration” specifically exempted debt
collection from the arbitration procedures stating that ”{t]his section is intended to resolve outstanding disputes
between us and not to collect a debt owed by you to Windstream.”

l will be sending you a separate email regarding what documents we need from your client on the automated dialing
issue.

Adam V. Sadlowski

THE LAW F|RM OF

SADLOWSK| 8¢ BESSE L.L.C.

1142? Reed Hartman Highway, Suite 217

Blue Ash, Ohio 45241 ~
P: (513] 613~6595 ‘
F: (513) 618-6442
E: asadlows!<l@sb-lawyers_com
ylvy;.y:§b~lawyers.com_

 

 

Loney v. State Col|ection Serv.

Uriiied States Districl Court fortna Easlern Districl of North Carolina. Southern Division
January 31. 2014, Decided; January 31, 2014, Fiied
No: ?:13-CV-24?-BR

Reporter
2014 U.S. D`lsl. l_EXlS 'lSBZ‘l *; 2014 Wl_ 349380

JOYCE LONEY, Piaintifi. vi STATE COi_LECTlON
SERV|CE, DOES t-li), inclusive, Defendant

Subsequent i-|istory: Dismissed by i_oney v. Slate
Co|lection Servs., 2014 U.S. Disti LEXES 39389
(E_D.N.C.. Mar_ 25, 2014)

Re|ated proceeding at Loney v. HSBC Carcl Servs.,
2014 U.S. Dist. LEX|S 175483 {E.D.N.C., Dec. iB,
2014)

Counsel: 1*1] Joyce Loney, Piaintifl, Pro se, Oak |sland,
NC.

For State Col|ection Services, lnc., Defendant Sarnue|
David Fleder, Smith Debnam Narron Drake Saintsing &
Myers, L.i_.P., Raleigh, NC.

Judges: WILLIAM A. WEBB, UN|TED STATES
MAG!STRATE JUDGE_

Oplnion by: W|LLEAM A. WEBB

Opinion

 

 

ORDER

 

'i'his matter is before the Court upon Defendant SCS‘s
motion to stay discovery and pretrial deadlines (DE~l'l),
and Plaintiff‘s motion to compel arbitration (DE»iS).
Defendant has responded to Piaintift‘s motion, and the
time for P|aintiff to respond to Defendants motion has
expired Accordingly, the matter is now ripe for
adjudication i-"or the reasons discussed below,
Defendants motion is GRANTED, and Plainti'fl‘s motion
is DENiED.

l. Plaintift`s Motion to Compel Arbitratlon (DE-'l3)

Piaintitf seeks to compel arbitration with SCS. She
asserts that "It]he parties are bound" by the contract
("Agreernent") attached to her motion, which includes an

arbitration provision1 DE»13 at 1. Defendant contends
thatl as a non-party. it is not bound by the Agreement.
DE-lll. Llnder the Federal Arbitralion Act ("FAA"), 9
U.S.C. § l. er seo_, a court must compel arbitration if il
finds: (i) that a valid arbitration agreement exists
between the partiesl and {2) [*2] that the dispute before
it falls within the scope of the agreement Mr'tsubr'shi
Morors Cor,o. v. Soler Chrysier»Plymouth, inc., 473 US.
614, 626»28, 105 S. Ct. 3346, 87 L. Eci. 2d 444 {1985);
Gi'ass v. KidderPeabody & Co.. 114 F.3d 446, 453 (4th
Cir. 19973. Plaintiff must thus, as a threshold, establish
that she and SCS are bound by the agreement that she
has provided Adkr'ns v tabor Ready lnc_, 303 F.Bd 496,
wmhwmmrmwmmme%mhmwnammm
can compel arbitration under the FAA if he can
demonstrate!" inter alia, that an agreement to arbitrate
covers the dispute between the parties); in re Mercury
Constr. Corp., 656 F.2d 933, 939 (4th Cir. 1981) ("il is
obvious from [ihe FAA] that in a case such as this. there
are but two facts which a plaintiff seeking arbitration
must establish: (1) The making of the agreement and (2)
the breach of the agreement to arbitrate.").

P|aintiff‘s motion must be denied because she has not
made even an initial showing that a valid arbitration
agreement exists between her and SCS. in fact several
aspects of the Agreement attached to her motion
undercut her ciaim. The Agreement sets forth the
"Terms and Conditions for Services andror Equipment
Provided by Windstream" to P|ainliff. DE-iS-l at l.

 

1The posture of this request is unusua|: most frequently it is
the commercial party who seeks to compel an individual to
arbitrate and the individual who resisls, rather than vice versa.
See, e.g., DE-14 at 5 {citing cases in which debt collection
companies sought to compel a debtor to arbitrate pursuant to
a clause in the debtors agreement [*3] with the oreditor).
lnoeed, these consumer agreement arbitration clauses have
been routinely decried as unfair lo consumers See, o_g.,
Katherine Van Wezei Stone, Rcis!r'c Jrrstr'ce: Communr'ly and
Coercion Under the Federal Arbitration Acl, 77 N.C. L. Rev.
931 rioss).

 

Page 2 of 3

2014 U.S. Dist. LEX|S 13821, *3

Windstream is defined as "tne \Mndstream legal entities
providing Services to you and as identified on your bitl."
id. The Agreement provides for certain resolution
procedures, including arbitration, in the event of any
"dispute with Windstream." Id. at 5. "Dispute" is defined
as "any claim or controversy related in any way to
Windstream's Services, including charges for Services,
Equipment, Service Order(s) or our agreements
pursuant to these Terms or any other agreements." id.
at 5. Notab|y, the "provisions {that] apply to arbitration"
specinca||y exempt debt collection ['4] from the
arbitration procedures, stating that “[t]his section is
intended to resolve outstanding disputes between us
and not to collect a debt owed by you to Windstream."
ld. at 61 cf. Garreit v. Margofis, Pritzirer, Epster'n & Blait,
P.A., 861 F. Supp. 2d 724, 728 (E.D.Va. 2012) idebt
collection attorneys could enforce arbitration provision of
creditor-debtor agreement where agreement broadly
stated that claims "macle by cr against anyone
connected with us or you or claiming through us or you,
such as an employee, agent, representativel affiliated
company, predecessor or successor...." were subject to
arbitration). in additionl paragraph 25 provides that
Windstream may not assign the agreement to another
entity without consent of the customer td. at 9.

“A party cannot be required to submit to arbitration any
dispute which he has not agreed so to submit."
Aman'can Recove!y Cor;o. v_ Compuren’zed Thermal
imaging. inc., 96 F.Sd BB, 92 (4th Cir. 1998) (quoting
Unr`teo' Stee!worirers of America v. Wam`or & Guir’ Na vr'g.
Co., 363 U.S. 574. 582, 80 S. Ct. 1347, 4 t_. Ed. 2d
1409 (1960)). Here, Plaintifl has not sued Windstream,
the party to the agreement; Plaintitf has sued SCS.
Plaintlft has made no showing or specific assertion
[*5] that andstream's rights under the Agreement were
assigned to SCS. that SCS is an intended third party
benettciary of the Agreement. or that the Agreement is
otherwise enforceable against SCS. See, e.g., Rota-
Mct.arty v. Santander Consumar USA, inc., 700 F.3d
690, 700 (2012) (enforcing arbitration where defendant
seeking to compel arbitration was an assignee of the
entire agreement between plaintiff and original
contractor). indeed, the Agreement expressly provides
that Windstream cannot assign its rights without the
consumer's-i.e., P|aintiff‘s-consent. DE-tS-l at 9. And
though Windstream is defined as "the Windstream legal
entitles providing services to you,“ there is no indication
that SCS is a Windstream entity or that it has ever
provided services to P!aint'id‘. `

Given this thin record and P|aint'rfi's faiiure to make any
factual showing other than a bald assertion that SCS is

bound by the Windstream contract. the undersigned
declines to compel arbitration See Arrants v. Buck, 130
F-'.3d 636, 640 (4th Cir. 199?) (“[E]ven though arbitration
has a favored place. there still must be an underlying
agreement between the parties to arbitrate").
[*6] Aocordingly. Plaintift‘s motion (DE-13) is DENtED.

ll. Defendant’s Motion to Stay (DE-‘t't}

in its motion, Defendant requests that discovery be
stayed during the pendency of its motion to dismiss
Rule 26(c} authorizes a court to issue orders limiting or
staying discovery Specifically:

A court may properly exercise its discretion under
Rule 26(¢) to stay discovery pending resolution of
dispositive motionsl Tiilay v. Unr`ted Stai‘es, 2?0 F.
Supp. 2d 731, 734 (M_D.N.C. 2003), qff'd, 85 F‘.
App'x 333 {4th Cir. Jan. 15, 2004), cert deutsch 543
U.S. 819, 125 S. Ct. 64, 160 t.. Ed. 26 27 (2004).
Fa'ctors favoring issuance of a stay include the
potential for the dispositive motion to terminate all
the claims in the case or atl the claims against
particuiar defendantsl strong support for the
dispositive motion on the merits, and irrelevancy of
the discovery at issue to the dispositive motions
See id. at 735; Sfmpson v. Speciafty Retail
Concepts, inc., 121 F.R.D. 261, 263 (Ni.D.N.C.
1998). Conversely, discovery ordinarily should not
be stayed when it is necessary to gather facts in
defense of the motion. Titiay, 270 F. Supp. 2d at
734; Sr'mpsort. 121 F.R.D. at 263

Yongo v. Naffonwide An‘r`nity ins. Co. of Amerr'ca, No.
5:0?’-cv-94, 2008 U.S. Dist. LEX|S 14684, 2008 Wl_
516?44, at *2 (E.D.N.C. Feb. 25, 2008) [*7](footnote
omitted). Moreover. a stay of discovery "is an eminently
logical means to prevent wasting the time and effort of
all coa'.tcernedl and to make the most efficient use of
judicial rescurces." Unifed Stafes v. A.T. Massey Coat
Co., No. 2:07~cv-299, 2007 U.S. Dist_ LEXlS 7?501.
2007 wl_ 3051449, at *2 (s.o. vv.va. zoor) (quorrng
Coastal Sfares Gas Corp. v. Departmeni of Energy, 84
F_R.D. 278, 282 (D. Det. 1979}).

Defendant alleges that Plaintifl’s Cornplaint fails to state
a claim for reliet. (DE-G, ?). As mentioned above,
Plaintiff has not responded in objection to a stay of
discovery Because the motion to dismiss challenges
the sufitciency ct the Compiaint on its face, it is riot
necessary for Plaintift to gather facts in defense of the
motion, and discovery is irrelevant to the motion.
Defendants motion to dismiss likewise could terminate
all claims in this case. For these reasons, the

 

2014 U.S. Dist. LEX|S 1382'1. ‘7

undersigned finds that Defendant has demonstrated
good cause for its requestl and therefore the instant
motion to stay discovery (DE-ii) is GRANTED. All
discovery~inciuding, inter alia, the requirements of Rules
26(a) & (f) of the Federa| Ru|es of Civii Prooedure-in this
matter is stayed until Defendant's motion to dismiss
(DE£) [*B}is ruled upon.2 |f Defendant's motion is
denied, the parties shai|, within 15 days thereaiter,
confer regarding a discovery plan pursuant to Ru|e
26(i). The parties shali further Tr|e a proposed discovery
plan end exchange mandatory initial disclosures within
15 days etter this conference

DONE AND ORDERED in Chambors at Ra|eigh, North
Caroiina on Friday, January 31 . 2014.

fsi William A. Webb
WiLL|AM A. WEBB
UN|TED STATES MAG|STRATE JUDGE

Page 3 of 3

 

Eod of Dor.urnsnt

 

2ill\|though the parties have not yet conferred to create a
discovery pian, Plaintiff has served several discovery requests
upon Defendant DE-i‘i at 1; sss also DE»12. "A party may not
seek discovery from any source before the parties have
conferred as required by Ru|e 26(f)" unless otherwise
authorized by ruie. stipulation, or order. FEo. R. Civ. P.
26(d){1). Due to the stay and the improper timing of Piaintili’s
discovery requests Defendant has no obligation to respond to
these requests at this time. Piaintiff is further reminded thai,
pursuant to E.D.N.C. Loca| Rule 26.1(a), discovery materials
are not to be iiled with the cierk unless by order of the court

 

 

 

eo oo_exo .mom,_m:o.§w eeo mm~w~.omwowmwn§$.&mw&bh§u e~.mwmmo§wmem£®newwmwmsmomw»&~m_@e m~wmw o£ means >mE mem moo.=cow
8 mmmcm=o oer ._o .o“_ beam sea guess s iam = AQEE 320 oe=..._o mensch .£:EUo_w l5 donee eo£oc_<o E._£ 05 wemeE ..BEO oom>eow..
.E._E o£ he new 05 2 data moscow Eo_.=..ou£u seen Eo>e

05 § 5 .oo=_mEEE 5 no=$w£ aec m oom>._ew 05 Eo>m 05 5 mae eorme§£. »_._mo em eeo EQEHEES _.EB m mcgee _AmE QEB _mcozoEEd
.mmwmm.£._ __~n due §§ § uo§oeem on 53 952 _m=owec._e..o .oEx 2 mE= EE» moore _m~ouo_w 2 beam §§ mEeB emoE ._Q.EP_. “m:omoEEn_..
_..wmo§wm. me

»_o>=oo__oo Eo.._.=._oou m:.= e_ 3 nunez mo =mzm Eeme.mu=§ bn nausea EmEeEow cce mooec$ _wo=o.§£ ho memo 3d .moo§ow ._:o> §§
eeoo==oe =_ ._oeemE >=e =_ owe § ms 3 um§>£e owo£ 3 ms §§ owes 5 wounded nos mmceowooom 3 EoE&see >=_m weer .EoEB=_m_..
de En& emo£o 2 newsome o>mc nos moo§om scm 9 deems __@ooecow._

.__B .=.e> _._o owEEoE me new :o> 2 mwgiom me_§>oed mo=uem mmm£ Emo:....u£>> o.= 2 §§ ._Emmbmu:§.. new vt§=weEeu_. _.So.. ..mp__ __.o>>..
.:c» 2 eoE>EQ EoEQ_=um new woo$_om

e£ wmmmoeom cce mcgee new ~=eEe_=em eowm£ 5 mommee._=e ._o emeiom 2 montagne E£ hE=e 5 codes 05 §er LOEQG=U. 5 __:e>.
. . .F

 

.mm_UZwO< N._.E,w mo ..._¢¢woww EOM"_ mmjw.m_ Z_d__._.mD 0._.. w._..rmv_m___£q.._.¢mu m><r O._. m:_,=._.ZOQ .._»ES :0>

.ZOFUd. ago < IOQOE_._P GO >m=.:. mo NODD_.. 4 >m FEDOH 4 2” ..__O Q<w._.mz_ ¢D._.<N._._mm_¢ diversz q wMO..~mm ZO_PE_NM<.
OZ_QZ_D nZd J<Z_k xO_.._Om:._._. mm._.mmm_n_ mo 20_._.3._0.mmm_ tom wm_n_>oml o_‘ ZOFomw w< _>._JD..~NE{U _ZO=.D.¢_DWME mhbn_m_n=
o _. ZO=.UWM D<mx O._. DO> ¢On_ ._.Z<._.MOA § >r_._<_Um-mmm wm ._._ .>J.=._nm_m¢v mZO_._._n-ZOC DZ¢ ws_xm._. mmmr._. Q<mr mm<m»_m

E<mm._.wnz_._§ >m me>Omn_ ._ZWEQDONEO`Q,_< m.m_O_>m_mw mom wZOEn_ZOU Qc< whame

m:oEucoo cce oE._o._.

redeem Bmcousew scope wEoI >h _m:EQ ~oEm§ vooew-:m.x

 

 

me eo m emma W.Q¢H:Ho comm H-mH EmE:oon_ mm-hdwoo..>o-mdw mmmu
5 .§oo o£ 5 mom.»eo& eoEoB_._u 2= 2 Eoe..a§um ._oe.ocm S=EE m_nm£_eem 02 E .co>=m_o l_m.¢e mann am § ._o newe£m:o 2 oo~=m,& §
woe§om eoeeoémsuem =__ecoo 2 needed w>mEE_.__Eve owen o£ en §§ 553 memo =owm=$ms 05 3 3 ,=.=_Eo 05 code 5me as eo=moo_
m § ?_==m .oo_._m>om § _.=eoE oeo uo=E o..w weekend newsome =4 .oomec co mommo._o£ §§ _quEo E om= =o> wooe.com § §§ vo§oo»m

  

owo£ ._o moo.=cow ._2 uoS=o moss reh moves eo.s§_§mE nom ucse=oo._ o£ :o> ___n as mg .m w .¢

datemn:m nos eequ 2 mo~m:_tm me l_o Eeo.=moc§ >n oo§>oE moeecmw 2 zone E: moon
xoe_n ore deemed e. ~==ocee So> h oe_E._£ou 2 ~_._oEEeG seem ,_e ..eEoo eeoc Emr now 02 wm names ._m£=.,e e£ § o>=e“comoeem._ >=quoo
m __mo .E:ooow ..=e> 2 zoo_n >tea ue_.= m mc_.eum § copew._$£ mem nos m eeo deemed ,S dot eeo .w__o=oo m oom>..om o_E, .__E >EEoS §§ Eo.a

damage >cme E_£ 520 2 §Em 05 moore om_w >cmanU _=B §§ co avemco m 503 235 mem =o> h >:decU 23 82=8 new >=223
_=n Se> Bo._>E m>m§e o_:ocw =o> .=_n bingo ._=o> eo emerson howe §§ ._2 mcqueen moses >mE >emeEoo ins 2 mocoEo>=oo m was

.moo§om §§ 2m=_=._..2 »wE
03 eeo _wwe._uuo eoeo._e o£ co cowen menna sea 2 E==E §§ co“m_oew.me noiaqu one mo?m_._o.§m ._o 32 _mmx£ _mco=_uum 2 o_£m_._oqmo._ on
»mE =e> .om=m.._o oncequ so wmoeuem §_w> m £__s m_._ oe_>o.a ~o_._ ou mg Eo>o o§ s .mom=mco newsome §§ x me arce 2 e£mm :o> .eo_§ow
._=o_» 2 genuine 2a mooaco§m 3 move 592 §§ er_._£ou 2 mergers m_£ eo mc.>_o._ eeo o_s ~2= omuo__so$_om nom nom .Uotoo
me 3.,>._ew £mEo 2 ms o§>ea :o> mo£uue 05 55 Em.:m_s new Eomoaoo :o> doe ee_kom 50 EE§ en B=E 533 __mm&eue 525 sees
Em~no 2 ze_ ,Eee£ .E uoe_=coe e._e ms .:o» 2 ooR>o._o woo_>eow 2 m_nwo=eow mem momemeo.§m o_._m 32 _oox£ Emtoo ._o£o§,. oewEBew o._,

.omco:o >_chE o ..2 e”n§m>m mem eeo ._oema mecom moreno cmwtoo E _m.__._~£ o_.= 5 eugene
§§ 305 see guess .E§n_§em new w§>._om __o 2 zone memoer SEe eeo £co..emwoemm _momewco§m 602 _mox$ _mmm§co cowen
donee eeo mc~e:ce., b_.=eo& 05 2 assume e_ does ames mo§ Eet=o 50 wm mmm._mco uwemn..owmm_._ ._o£e >Ew mem .oo:m~m_mmm badge
cce _oo=e§o uco_ .=2 _momee:ou:m Eme wmqu someone mean deweese meadows n= _womueno :o_.~m__m~me_ .omm._o,_u eo:m-o= eeo 233 .=meo._
oo_..cmm ,@SEow 2 mo>oE uaw mom=mco _m££m£ demand ensued .A._mum_§b nowhere m=mt=ooe »_£..BE _2 uer= ~oe 5a .n=_v£o£ =e>
2 engage mmo*>.mm 2 omnmo=aem momech _H m£»ee ._2 Q_£m:oew£ o._m :o>.mo w m eeo oo_ en see m ..e .m

   

._o.=coo as mE._£ eugene
ome£ _Ue:cee greene co §§ ._§2¢,5 moo=mm=e m o..m :o> »_ .Bco@m so moe»e_e_co eeo so hew 3 _..o> 2 oomE wom~Eo.E, ._o necessava
_”m _Ee mem mooow._onam ~eoEoEm< wE._. .wovm.~.ow.§m do m>ze&omm..o& mc_>._mm m meese 3 ._o §§ msng >n m=o=.ueoo
one BEE. oEooem.~o=oo._a >:m cea mE.B._. omo_._w 3 33 m 523 >oE =o> .E:ooom memme em 2 momem:o 335 3 moo~>eow 523
2 _oo£._o£_._m com eeo de §§ UEEoo m 2_.__ EEo 2 EBR_ES mem 533 do mae ho Emo» 3 95 =o> §§ omuo§o§om nom .EmEom._m<
§§ me=ooooe mm .>_o.o%o€.£ we egan u.._m Eo_.= mses sims ~o_._ on .EmEoEm.q m== ._E 253 on 2 sees ~o= on U_._m 223 moo_>._ow o£ none
._o>oc o>m_._ nos t .moo_>._em >cm men § so .Amemcm=o ._._=ooee so wemm=?_=a e.._._-=o doe =o==a _.Eooo¢ _,. o£ mcgee ha _.m.@ amoco _5> “o£
>__eoEoboo_o ._e .EEo me =2 § ,o.§mcme_. o~=o.moo*o ._o costs L=o> ms o>_m § umcs_.o__£ mere dee on =o> cons EeEoo.&< m.£ Hoooe ee>

  

.~aen<»:oo.€mo:wo£§§., ne se newman »o=oa som>eo. e£ 5 cce H_EE. moved oooo`oo_= omits .
s 353 seed 95 e_nea$e< me c. x__§.e§ m=eeo§o se sess sess 6 avenue
=o> mooEow o£ o2 ~=oEoEmm cm=e._£s_oxo ~=e>$oe .€m Am §§ x _eou..O mo_>._mw o£ 9 …w~o=uoa zone §§ nevadon m“=o_.=om&m
_ec£=uue hew cce heemmmmos_ ~__m e=o> new Eo._o._ \.~... eouomw 33 .E_..o._. _mco=o&oi mem m_.=u=_o=_ .meoEo=oo eeo mckee ozooee
-e._e§£ sense ms 3 we .weo_t$eeeee_o§=meoo _Ee..eo==ee=eo~eo=%eewe =EB_E$_GE§§ § se owens §§ 322 ..e£§
mce£e=oo eeo QEB eo Hom_ once vowoa-oe; 22“ eo 00"_ e£. nw Eo_mme.e&oo assume 233 owned Em>££ 05 5 A.uo"_b eommmm§:oo
m=e.we=seeoo seems ss §§ eve sees message be c .§>oi_mm mm zQ._.omw mmww mmoz$_o >z< oz_n§uoz_ oz< buses
eo donee 25 e_ .oc._se=o__ o£ 3 ocean on 2 adam nom eeo oo=o.§mt_ 3 mo~m._oEooE EoEoo.&< mE._. §§ .N

 

 

-u£om_om o>we nom EoEe__._em_ o£ nom .,_oEoo oo=m§o m:n_

 

 

u_o m»¢§Gm mmm<zom<mw?.w_$mmmm.m§§m&m< Wm§§&m.wmmmmm%mmwnwmm%mw_§z_§xmm. §m<m w_¢ .Er._.

nZ< Z<._.ENOU< O.r lH.._w._.r.u..._..m_n_ w_ §m.~.wnz$> O._. NO<E<D .._SJ._..U< W._.r .DO> >m ZO~._._s/=§Em,~ n_O ._.Zm>w mI.w 7= ._.<I._. mmm O¢ 30>

.meOd$_<D OMP<QDGIL Emm._. ._.ZwKEDO ZmI._. W..E. 22 OZ_Z§NE I._.ZOE >mw>m mom n=ZE EO OE§ mIP 0.~. ¢_<DOW
PZJO$_€ Z( ><m Ob wmmmv( 30> .ZQ._.<OOJ P.$._P EO...._ FLES__L Wmm >.."I.FZOE §§Z§__ mo PUS__EL mGM<IO >..=.FZO§ EDS=Z_E
>Z< >>O¢_wm m.j<..._ ZO_._.<OO.~ { P(_ M.U<g ._§._.U< CDO> P$.C. IUDM me~>.~..._um EDO> LO >.._.m_m=.:.¢w m=.£. Z<I._. wwm.._ L_.GNZZOUMF.__
mo w._.<Z_EEm._. DO> n= MO .§mw._. Emmm:v ZU._.~ mI.r 2_ UZZEEMM UTEZOS_ u_O mMmEDZ w_..E. >m DN.E_._..§_>~ FWUM§L meN_<_-_U

mo .”<_..cz_ mI.~. mfng ZO_PJ.¢_.._<PMZ mww.¢._< wmou>w_mw m.r$£$_m_m._. DO> mm .Qm<m I.»ZOE-O.H..I._.ZOE < 20 >>m_zm~.._ .m.___:> wma~>mmw
W...:. .>>MZUN_ O._l ._.OZ mO_._,OZ >Jw§._. < mm>_.._wm w>> EOZ DO> mmI.-._NZ n= ._>_w_m.*f Dwx_.m wI.~. mo ZO_._.E&AW O.~. w_O_mn_ w><.u

89 >.E~I._. z<r._. mm._.<._ 02 mmIPO m_.a. O._. muc.Oz Oz_o_>Omh_ >.m mo_>mwm mDO> >>mzmm O._. .~.02 ._.om._m ><s_ m>> mo DO> mmr.cm
.mmmzm§n E=§=.E m ._o E¢§ m 2 §Eou 2 um.*._=cm`_ =mmn m>wc »mE nov .vam£>._mw §§ umm§o..=a :o> :m§> .mEmEco._m< E..m._...umxw_

.£o»v mE=E §§ ho amc wa_ m£ 2 horn mm£Emw mH£E._£ sch = E§u mo cozm§a oc §§
§>..mw ,6 E=QE ms xi m£.§ manage ma _m>, =o> uaw comm=§._£ 2 .§.a mg Eo.¢ umwmc&=n son EmEqm:um scm umwa =o> mmmm>._mm __m §
mmm..m:o mnwucm~m~no __m 5 EmE>.wm § mBm= ¢mmEmm mg .:o=m=£m§_ baum v,oEmE canton m ._o mou§mm 53 30ch sch t . .H_ _ t

.co.=m=BmE .2 qum,& 2 m= 3 vm.c=m_.= mmm., 320 u=m 230 m£mbm_¢§um m£ mo mimch m_nm¢ommm. m mm mm._m=m §§

§§ mm.&m =o> .Emu.>o§ ..mEo 2 mpon 50 § 5 d mom§ v6 22ch § motz S mo haQO mi 2 _m:mm me:o comm__mm=mo :ozm__m~m£.m._m
m >ma 2 vmm.:um» mm __E_ :o> _mm£>._mw wo com-m__£mc_ m§ 2.§& mmEo .So.¢ m~m£::m~ :o> v:m ._mEBm:u mmm£m:n m m._m :o> .._ §
:o> cozm=.E..m.r .w

 

..mmm_..cmm 3 =ozm=m~m£ §§ must .,Em_§ma ummcm>uw haw u=Em._
wcc §§ m?.__ ._:mE>ma noo:w>um m_.= winch mmE m_s _=ommm._ mEom Lo», wmatch mood =m_m_._.. ~occmo m_s 3 :ozm:m~m:m 223 mm§_cmw _mocwo
mg = .m= £_.s mmo.>._mw =_o> mmmEmc_ :o> = um.._:cm._ ma >mE _=E ._=o> 2 um=anm on _=__s 35 .EmE>wa umocm>um _m=ow§um mm 228 m£ g
.=E m._._EoE .mh.t:o> 2 =vmb m mm ._mmn._m ___z Em.Emm umocm>om §§ _B=m.:>mm omm=m>um mEu._m@mm .Hm¢=mE rata m 5 man §§ mccann 3
392 mm>m__mh >m__s mg 5 gmoamu m ho “:m_c>ma m£ 25 §mm:: u_._m man E=oEm >cm 2 among m£ baum 2 EP._ m£ mimmml_ m>> .~m:u mm munson
o_._ § mg>hmm 3 cocm&§& =2_= 8 oo=m__om~mm emma mar =umh.. .co§&mzmm t omo=£m» ma ____s dam m= _E o_m¢ m_ d norma m£ ._2 amonm_u
53 m£ co _..,._.mq ma _=_z WEmEm m_BEw .mmm_..§o w==E 320 .=6» 5 nmmmmb=m mm momech 3 ._maE_.E 5 E:..._Em m£ Lm§m .»_ um._m:amk ma >mE
gmcamn _m=o£uum :m .m==E m£ 5 smch :._o» co mmo_>._mw `Em =m=am_mm mg 223 ~=mE.»mn cmm=m>um cm 5 mm@m=m mo Em=;ma § bt:omm
mm among w =En:m 2 §§ m._~=cmm .=ozm._o£u .50 s _»mE m>> .:o» §Bm =o=m§£& rum,.m 32 mm._mcmmm mc_commh-=um._o ama 2 m= m~.:ch
:o> guam mm dam _m>o&am gum..m 2 Hu£n_._m md mmo~>._mm nom mu_>oa 2 EmEmm._om 50 mac .m

  

.¢ommm‘_ scm ._£ mo 2 msu m~c=oEm =m 22 E=oamm v=._mn m£ =nmu ._o Emo woman m£ morgan m_s m.§mn um==_..§ mm

Emm_._oo .6 munoz _m=oEvuw o: new .E:ooow x_._mo m m_._z§on 3 5 _v_mm good .E mm£>._mm ._2 EmE>mq mm.,o£=m 2 :o> 25va >mE >=mQEou
.=o> ..EE mm..§mn umma== cm Bm=ou 2=6£ m_s .mmm» »mEosm 2

REE.~ wcc 59 m=mu:_m=. .mmm» u=m 2on >mn 2 mm._mw :o> .mmm» 2 UmB _._m on om_m >mE §mmm._ mc==a mm uoEmE EmE>ma 3 mm_o=o §§ 2 man
mo£ »m_=m o=m m_=n ._mqmq ,ococq 3 EmE>ma .§omro um:‘§mm ._zm_ 3 u¢u.-.Emn_ E:mEm Em_£xm: 02 2 as Amm£ coznm=ou _2 nmtE= .E_.. .._5
.m=%:"occ mgth ._m£o won ~.mm._mE. com m£ 25 m baum >mE m_s usa =E §§ co om_mmmn£ m~mu m=u m..= §§ 525 S_ m:u mw =E 5 EmE>mn_

625 bm=o._>m§ .o= 3a vmm= Sm§m mmo§mm § now __.E.xomo 2 Emc m£ mimm£ m>>
.m_o~G 9_=_5 m 3 m_uQE m£ 5 mucm 5 mtm~m ~m£mm marcum cmc_s moocma mm___:mm §th § =£H..Em on §§
m=._mEmbE »_£=m:._ __E E § 2 mmoo_._o >mE >cmn_EoO ,,_m>m`soc 5aQO mg ,B kmEo_m_._o 2 mac m. EmEe_..um .EB__m .€=02 05 “_o =o=umccou

 

 

 

m.h wo d wmmn_ 335th umwa H-m EOE:QQG mw¢.¢woo‘>u-m>._uh wmdU
mo?mco 305 ma E:E uaw m mv am cross um§ m% 3a =E 30 co mmm._mzo __m 533 :o> .um~mmmmo>£

mm wingo 53 233 ceta w£_x_mmoc: >=m van Mm=E =o> .__B o§ co civ o§ ._m¢m gmc am _._:=.__s _u=mE_.s 5 .E_&m.w §§ sung nam 3
groom 5 mcsw_>£a cow=_omm» Bzam_u m£ §§ >_B:co ~m=E _..o.» .__.E w B=uwmu oh .._oE._mE >BE= w 5 men _sm.>E Hm=E _.E> . uo~: wE .m

 

.mm£>._uw L£ vu.so >m:oE dam Um=oo 3 usm »£m:m.= m£ ._£ m£ m mm._w_._u 2 h._£m:m= ~E Em=uw.~
m£ mccocor 2 bona .Em: 05 m..com£ o_s .:o> mu_>o=_ vs mooEom .Em =..Eno 2 »tma EEocm 2 Be=:wum §§qu w L£mcwz 2 :a> >>o=m mg
35 Eo>o o£ s .=o> 3 noia =oa= Em.= mm=m,_u 2 Emr m£ w>$wo._ ms umw _w._m.EEmE 53 _Em 2 Emc Em§&o.& o= m>m= =o> .mm£..c¢m
o£ 53 =omomc:ou 5 w._mmz:m£ _m=om..mq 550 o:m ......mmw@l_unm am _moww&uum __mE-m _m._mnE== o=o=qm§ commwm §§ .m

.oum>»mw _Zo> mccome ._2 mmmwmm ms mgch zoonUo._ hew m=~o=_oc~ doc B==oEm »Ew 3 Eo_.=.€u nam
co=m_o~> m_= .6 _._£Um.coo §§ mc§o=£ .=o:Eowmo mBm .=._o c_ ,§Emm uo~mEE._£ Lo v£§t£_.= _._o=m o.§mo.. .SE w>> .mmn_mm£ z_wu¢co=$m
._o a_momcco£ ~o= Em mu_=__u£ §§ com§ow% £ow 50 § oE_.ESQu o__s 3 5 n Bn=§=mn ._2 cequ m =o> guzman 33 umc ._o cmE .....>wc
§§ .5 §qu ~o Emcon m£ § EmE=wam § mumE m>m: .Em>»ow:_ Em =o> 3 "mwo.tow E wo=m=m~c_m: 3 =o:m=SmE ha bmmwmom= 333
§§th t5 >m_____, 3 mE§._ m£ =_m§m§ uaw chosen 2 =S =o> 5 co=_._mE >=m E ~=H:Eu>om m£ do c§n.EEq noon mmc ama ._o uo=Eou:oo
soon m>mz mou_..cow 05 mc§>o.a_ §§ c£m._oommm >cwao._a ._o moE=uE G M__E ._:o> =o wwEm£u v=m> o._m mmcEtEmn Emm.=wv=s> 35 mEzGEm
uw~=nwmu wa%=_u_._. _m._m£o ho aaron co m_._ 3 nm__mn ._o ms 2 E=oEm >=m >ma ~o¢ on :oh § umcoE_..Eoo ucc ..E:B.E m§_ worn uaw BES

_ En>m_£ o£ E 5._£ uaw 532 hague 35 ._E § noom>._om gm __omm._ 9 xom: 53 §§ M=m§m=oo cna 23 Bm.:ao._&m 95 2 :o> om=mco
he 39ch EQ=¢E§ om_m >wE m3 §§ mEm gravaon §§ 5 conn vernon ._m__EB m _._o EQ:=V.:¢ 350 3 menmn summa ucmEEowm._a 95
3 um..m.»noo cong m_nm=ommm..c= ._o m>_mwmoxm m 35 ::.=EE m E marcum mms zo> § wm£__cmm Emo=mucs>\=on m:mmmmoom ,6 ¢m.x::q w£ .§
u=E=Um_ .m:oz¢u£ooam ._m,_=UE:¢mE _mc”mzo m£ Eo._,, cco._v£ mc§mo`_ Em_._£om >=m 5 393 §§ >=nQE son § nom mean 3 u£cmam:m mgm

..6 U:u.._ou E§m_c= ._o §§ E amoco 2 medium own now § H._o£o 15 .moo>o“i=o._=o .Eo£ mommm._w¢ 5 m__@EBmso k§§ Enwnw >_mm._m>om
§§ LoccmE m 5 marcum w mm_._ =o> § u=mEmm..m< mE~ 3 =o~&>o& »=m vegas doc on cox § § marcum m ouw>o& 8 mmEm._ 8 EQEEMB
.E=.cBE _“MEM_ »mE m>> .mo£mo& uaw Em¢._emcu o#mm=vE w§ n5 .E.Bm=m>m o£ 3 Bw._n=m 2 mom€mw m£ ho m=ERmM>Ea § ..`.

_vao:=ou _Em
mm_um>_mm .§_u=m m._mn_._._=c m£ ..2 =o> § 2 m=czcoo __§ Qs .omUo==S mm£»._mm z_m m>mmm mg ._o _EBE_.__._ §§ bo =m _._m£ mmw_ con 2 mwoomo
=o> = .Emc._cm._m< ._=o» mwm=...EB 2 now _E Eo=co.._ m mm m._mnE:c .So> ton 2 _.E> 3 Ho:c..t m Emoo >mE m>> .h£.:mu ho£ocd 2 m esso

 

.mmom?_mm m£ § 3a U:E =o> wmata v£ =_ mmwo._o£ =m ____ ==m£ 5 m@om>.om 05 bo conmEE._B ,=o_~mbm,u
m_om 30 § ..B=Em=oo >QE _._o> 2 nm§>Eq mm §me bca 553 2 coaqu umw 5 mmoiom 323 ._:o.. § om:m=.... < ¢m.Hlml. ~ uo._. ..._..mwd.ul.._io

data EQ.__._o cm£ m£ 2 @oom>»mm Q=E.mEB
05 he mo~m._ 05 wm=.€w >mE 02 _mm£€ow 220 hew dugach as 8 .m§>._mm mmm£ *o >cm Bm:_._oom§ 5 .BmcwES Wm_=::§§ >_Eo=umwn:m
=9, scm moo...cmm um_u§a m>,mom._ =o> h .E§ Enwu__nnm @5 § mSEmm vwmu==n o=~ _._mm§m& B ocaw :o> .mos._cow oo_u,:£ §
as _..Qm :o> h .EmE=c»:ou E._B m o.__=vm¢_ .€..E uaw moo_>,.ow Emua=n § as =Bm nom = E=ocm~u m howe >mE gsa mEom .m .>._ am ua_u::m

 

.o_o>u uc=mn §§ __c
>wn mg o£ 2 §§ mo§mw Bmc_E._B =o> t cooke ._o corth o,__ §§ ms>._om 3 Ec¢E V.m __E of ._E ucm_mcu mn _=_s =o> uaw =QH_._§B~ 2
§._Q ms Eo& ummmco._=n §§ EwEn__z_...m u=m umwa =o_h woc_>.,om “_m b£ wm@mzo m£n=m§=o __m 3 ~=mE>mn ..£ m_nw= Em_.=m._ =o> .=£E_._FB:¢
Bwu §Uotm 22 2 horn gmc 63 b.=£ ummm_ § munoz m=§>_En >n mEc >=m wm £m=,_EB >mE ms ._o ___o> uaw £=oE-B..E=oE mm ,.E£ o£ 55
_E._m~ m 9 HmEEoo 2 uo§_uo._ mww.$_o£o S_._ 903 :o> ._o 5ka marcum m£ co ou._§:oum 2 mE=Lo 592 cc = §§

.Z_<.~.QDM ._.g> m>> ._.S.E. ._.Zm_zmwmmu¢ m_I._. mo W._._<> m_I.r Z_ ZO_._.UDDNE J<DPO< w_._._.

 

 

§§ co vw~om_»o._ 32an os=_n w£ n_¢ hence k5 >=o 05 5 com._on 5 .E m:o¢Qm_B >n .um§nnm chE=uot =£Ez, 05 co 223 qu:u=S
ma __§ co_~m.£n._m E= E§o:z 335 >mE :o> ~mE mmo._mm Emm._~mu¢.s> §§ 5 QQQE.Q § & Emm_o §§ t Eom¥._=..t< 3 uo£o_z .v

.9..2.2.~.3¢.. §§ 3 35sz 3 53 5 § wm § B_E <§. QE. .,_Sm_uo$< S=§E< ¢§QE¢ § §§ r§_£
<<<L mo§§n newsom §E:w=oo § m£=uwooi >EEmEQ&=w ....5 o=m §§ =oum=§< _£HQEEQQ EE._:o o_= on E_s mc%owuo_i
comm._=€m 05 mEEu>ou mo_:._ 05 .4.<< m£ an u£o=u¢$ on is comm.§€w w£ ~m_.= wagon 23 uaw Emm.=mucs> umc_:m_ m_awu=aa< .m
.zm_ gsw § 25 »_S A__<E.v s.q §=§E< H$B"_ ms 2
U£n:m mm .zo.amEEm 3 Uo._n:m mm miami m E£m~_.s nom _m=£m~>o.a co_=m._=n._m 250 S_Emoa._£cm u_._m =a_~m_$%£=_. mE.=su._ Bawu=an<
.mmv.Euw
m¢==a .=.o> 2 E§o § ho .Eoo m v:om §§ Emo:mu=§ .o>onm uo~o= norma o§aw~u >mu um 05 3 co.am=nxo born now £Mz. game m Bw.EEa
2 B.._m..> Emo=mucs> h .ooo.m_$ 333 8= moov EEU :E> = m3 §§ w..= E» =§ om._:n§o._ E_s Emo._wmocs> .A.m....o._uu< mozoz :o=mEE¢L
EwErmuoo 303 =E< _<E..mon:m qu_._ms~ _N»NN~. mmm..§u< iqu 35 .EmEma >m=uom 33 am Enmamv&>> 2 Eom mo n_=ocm .`_mEo
>m_._oE 3 v_oozo 2= 3 33 m mm so=w ,m& m_._== o,= 3 EoE>mn wo 395 scm E_w_o 05 3 38 < .=oz_.=om$ vwmono.a w v_._m zo.zwz._o&:oou
mc=._oaa=w __m _m~_._¢wmu o£ m>wom& 2 wepco m=o.>Ea wo mc_=_._o §§ m _B_._nm_u E= he =o=acowou m 335 ~m:E §m_o m§..vmu 2 jehovah
won Em 5a .>mE =o> 35 E¢_& m § _amoz -~m B>=ou_EmEGo=.§=_H z m__wc xu_=u .h,.<<<_» ¢o:s.uowm< co_~m.a£< =muroE< m£ §§ _
EEo m m_c .m=E =o> _m>onm noia macon o~_._um_u amc om 05 »o =o_~m.=uxo him Em¢.=mccs> §§ 2335 m o~m.£n._m 9 EQs =o> h Hm£~oz _w
Eo_~u._=o._m 3 >_nam
__u.._m »=om£>o.n m:§o=o» u.:. §§ samo=&m 3 no.==c£ mccanon .Em 2 Um_n=m .Emo:mu:§ nom zo» ___on co m==EE cum ~m=c va
§§ §§ :ozm._=n._m 3 t=oo mE§u __mEm § usa ~oc 3536 _“m m>_om£ rch 8 m£qm z=mo§om.nm Emmbmnc_§ u_._m nov .=o:m§%m mEEsmwm

N`

 

soon a£mmo...§§ _=..., :o» cw£ doran wingo van co m£ mc__.....£_£ coaw§n._m _E go t=oo B=§u __mEm 5 §§ soon doc on :o> z §§ mmme
:o> _mwo§mm ._2 mom._m:o o£ mso.amo._ 9 233 05 v,_ .=a¢aa =.o> co Emo._~moc..§ Eo.c 253 xoom 8 wis ma »aE rum._._s couwmeEoo
cotton u=a:n ._¢ >u:omm .m~¢uEF_u>oo _muo_ ho $m~m 42qu hew 3 Emuhmu£>> ssi u>mc nov ¢:mmm >:u mEEEn:m Eo.: :o>
§th_ »o: gov corqu mm_.:. .=o=m§€m >o § .6 u=E =.5> co um~oo=m._ mmEunm 355 marc b=:ou 3 ..§o m£ _._. .mo_E m.t:oo m~amu:&m
o£ Lmu§ Smuno._aaw x _t=oo ...._E§o mme 5 ,G=E mc_xomm 3 § §§ seamen 92 ho o_._o »__._o =. o§aQo 05 m>_ow£ __wzm Emm..~mv£§ ._o
nom 555 35 annum :o> .£:am% cw§§ w£ E §wcm. v5 m~mu QE Eo,c m»mo am born 2=%% m£ m>_ow& 2 mBm_.E Em EQEF.ES> cum =o> g

.u£mc_E._B 96 Emm=mucs> _._=_s mm£€om ._=o» beam women 5 ms §§ EuE$g_mm ..om._a >=m 5 95 325 wmwnm 33qu m£ BEQE> uaw Eom£
_mmm~ BEo .€m ._o m.~_._~m~w >n .UEES EB =. mmwrm E:ami m£ ko£m.§ .£=oEoEmm ._m£o haw ._o m::m.w mma£ 2 Em:m._=a meEoo._mw 5a ._o
@._QEO mo___cum. .EmE&=cm .mm£>."mm § mo?m,._o usu=_o£ _mwo.>._mm m.EmEEncz> 2 >m..s >:m 5 om~m_o._ >Em>EEoo._o E.Eu >=m wm B:mmB
m 35 um._mw Em§mv£_$ cum =o> .£_S_m% w£ ozng 2 &E£E 2 mm.,&num m=§n ~_._o> 8 munoz _._oE_s.. m =o» ccom __ws m.s .=o» §§ mSammu m
w>m= ms t .m: 3 25ch =o§._.s §§ =En:m 2 mg 2 .nv§cm._ ~o= Em 5a smE :Q» .m£ §§ m ._o,. RS=QZ.E QES.E$._~S=E§ sr m._mg
xo=O .B=a£u moses So> §§ co=m~=mE=uou m=.to&=m »cm w§>£a 535 =o> .= uc£m._wv=: 2 w= §o__m B__Sou conoco ngpa v=m 33on
§§ on.zom@n pm=E :o> .m_..o:£mm LmEoE:o vé=o@@ :E< .ohmmw oz _B~o:m=o .Em>m_zom m:o=mw. om$ _.o=_ .m:ommuE:EEoo Emm:mu:_>>
"mmm._uum usage a£ § wants 5 ma 2 £_.am% ._=oz ~.En.._m §§ no» ..S:Qm_v .__.E>. ozowm,_ 3 m_ow== mm EmEumnmo Emo ._mEEm=o
05 g .oo“o>£ §§ co uo§_ ._o£EE ¢.= wm EoEtmamu o.EO ._wE£w:o m.EmEEu_.__>> B=oc H=o=m =o.» _Emvbmv£>> §§ £_.aw.mw m §§ =o> t

.mc=...oouo...g_~a£o ._o co=m.£a._u £:n__su_ >:m =_ usc mccann wo saxon co >:uuo¢u o>=¢»como._o£ o =. E.m_u u£=n£v m towns 3
._o `£~:v ho zon,.vq 253 ass ho Em¢_u uB=..._m% vi ssi 530 na~:nn=v n mEEom an o~=nu.u m wanda 3 Emt ass eggs 3 vague
E¢o.:mv:§ ucc :o> S__m£=ucnw .¥o_ma um..Eou mm c~:n£n o m:m?_mqo._ coram v£uu=om:ou ._o sound mass m 5 Bm&u=..mn
3 int _€m usa :oz£n»t:~ ”Eo.._um 3 t:ou m E E=_. >n _mt~ m 2 ~zmt hen cast 8 annum Em£~mv$>a ucc :o> .mm§n$o.&
co_§_om.& 2335 u:§o=£ m£ 2 mmbmm 33 _mE._w._. 322 2 mcmw£mw uaw mmom>._¢w m,EmmzmvE>> m=§== >m .:o._§:_omom w.l§m%.n .E

 

 

 

 

.co.§>ai 25 3 mmm=mcm_ mE §§ mo=wo.~ouom 5 ms =moz~mn m§um__o .€m BEE._w =§ =o> §§
w=.m..&mw ....:w =o_,._ ducsz snow .€m mc=o£m._ mm .o>on¢ vov._>o& wmng mo=oz mo_.~m.£n._< m£ 2 oncm.._o v£ 3 gao on §§ munoz §§
Em§mu=§ msu=ow 3 omega conn _Pm ~uu.F._ 35 =o» _Gmmmm._vuu 3on m§ 3 ou=m;u m §§ 553 =ommm>o._n cowm§.£w §§ 2 mu=m¢u
222 .€m wBEE Emm=wuc§ t 35 o£mm Emo.=mucs> uaw nov ,»._EES m£ 2 m_._o.£u=ou u=m QEE. mmmE 5 =QE>PE §§ msuc£wc§az

.mww:m .Ec
B=nmmu 3 E.m_u m£ § mama w£ Bmu m£ horn mhmm\~ 93 ¢E=>> Em£&ocs> ._o now 3 Em=o._n ma E=E £=Qm.u »c< custom »_..£~mr§._
.w¢o=_.ncoo u=m wEB,F mww_.= s gencom 3.__5£._ ,E =o.~§.=§ 05 2 Uo.E=m wm 533 mzt. S==am§ ho =o=m:E.J

.Emmhmucs> 2 now va um_.so upon

m Eo__oo 2 E= u_._m ms saving mopaammu mcmocm~m.§o o>_owo.. 5 uoo_._££ 2 co=uom mE._. dod __E EoEaEum 3 mosme `Em 3 §§ o£ 52
._o .E:ooum ._=o> co v..§o maine .,c mud ._o£o _Em Lo _EmEQEum .E wm....._>..om zones § muocm.mo @:_u:m§=c 528 2 zon£vmz:.:&mcom
v6 taco a 5 §w_<.u_ m ncaa Eo.¢ Emowmu£>> =nEo._Q M=.Em =o.Smm m=.= 5 m=_£oz .mu§>.»om mmmoom EEQE_ So> 5 ww:nm §§ § >u=on_
33 o_n_w~amou< m.Emm_nmv¢s> 3 Em=m._:n mom>§w _E cozmcmE._E ._o .U< Emc»aoo E=E=o__=a _§Qn m£ 2 Ew:w§q EmEmm=EE Emz>aoo
5 fagg umuo__m ._2 noozo: c;ou-uxwp mz.u:.o=. _mwozo= m£:mmm EE*E¢B.€E__S Eo>o.a __mow co=umm §§ E QEEEZ "m:ozn.wuuw
.E§>m _..m S._S=m u:m EE.._S 2

.,o ..s¢_ 3 u§=vw.. on >mE mm wame _Em`sm 8 coam.££w >cm 3 ==mE 8 EoEoo .mo=m§xm uaw om£ow~n>m& Ewm.=mu==$ hoc =o> ._o==mz
.uoEEm mm Em.§mu§_$ 5 sav 553 8 scm = .E:oEm 05 mmEEE€c EE.EEM m£ harm §§ EE§EM 05 2 vomo_omo ma doc =w.._w :o>

mr
:.

.ow

, ho Emobm§._s> __E aug bore EmEmEmm .Ew .6 E_..oEm 05 h_._o=`§§.:w 2= m=t=Q ._m_EmE,Eoo 5ath _Ezm coum.£n§ ._E< S§ow:euc:oo .

.m£ummoc._a 330 5 o>chmmEaE

m ..a §§ §§ L....>o momqu om_.s._w£o E.._ >wE u=m .wEEo m_¢o&ma w_._o. §§ m._oE m~mu=ow=ou Ec >mE §E¢Em m:.w Eommu:om:oo
.E:w_u E:E>=us ._=c> 3 uo.=E.EB §§ un“>o.a 8 E$mmom¢

Eme 05 B >Eo §§ ¢u=m Em_sm >mE ._BE~.EN o£ hcowm§ntm m& 5 E=o._ o>=u§§ 3 &o~w“m_omu xoom =o» _= coach oz~u::.~:_
..§mo& mw E=o_._._m »w>o_._£:_s .oom_m» 3 domeon m==u=_u=_ .mu£ m_p¢_._omm€ w.>mEcnm .=5> 3a _=_s ow_m

Emm._wu_._$> ...£m£m m_ E=Q._._m ._¢>m,._oEz _ooo.me 5 Em_sm w..§w£n._m m£ ha E=oEm o_= =o> 33 _=a_ Emo._~wu§>> ¢o~m._§~m v£ 3 cezuo.mw.

2 §§ =o» 8 mum=._ beto E@Eo_uwm Hmm_ w_Em§mu=qS .5 m:_m> 05 §§ 552a 2 uaw 352 ._=o> 5 wm Em.sm m.h£m.£€m 2a w Um§m.sd. .

dQO >¢Eo#< mg ho
Em>..m =m 2 uo_E:o mg Emm._~mu=s> __mawu._@>o o= 5 .Em§mn§>> uaw 53 53 co goss on 53 mesa >oEBH< m:_Emm.& nowm_uou _B_Ec

Emo:mu£>> w .wwm..._ »onz< §§ 3 .€m »mq 2 cow~m@_nu oc o>!_ §§ Emo.=wu§>> _E~E.MEQ o£..$ :._. §§ S=uooni _§0 3 wm_=m
“m._mumu 05 5 _._r£ won m3 EQEQ§ l_~... w:o“o>E mo 2 958 mm E§o §§ = _m£omm..£ vi mc%=$m§§oz .EQE ..o ooo.m.`.w 3 35an
._o_. umt=u_.__ moon »mEB~< :__so § ama ____; 323 comm uaw .Bw.ou ___ozw££< 05 3 $Qm >mn 2 wmo._mm Emm=mvcs> _._m>m>>ov_ §an §§ Bwoo

3 E§ 05 5 3 §E £moo conw§n._¢ wo EwE»ma 05 3 garza < ..EmEEm o£ an § mix E=uooSm =>5 E w£:m _Emum..._
mrs =_ zto.. _mm wm~ gwao.&§ .S m=o_o>E on 3 uc:£ mw _Em_u ._=o» wme= ..§E§E m_.= __o co__wmuou m_= ho mw$?mmm._ =o> an umh:u_.= Pmmwm
>mEoz<_.» En=w££m 95 wo garage o£ 3 nuggan va 3 mmm:o§o cum .."B.m._ z..:o= £nwcommo._ §§ 32 m_»mEczm oEm=owwE §§
ven n.m_moo =o=u..~_p..q..w much .§m§€m 93 o>=w:m§_.zuw _mc=e <<< =m ._& hug 2 woman Emmbmwcs> _ooo.o_.m vowa von moov £=nm.u

§§ ,8 E_SE¢ o£ 23 _m_._£wm>o& =Q=E.E._m §§ 2 E§E:a ¢<< §§ E§u m m_= »zwao.& nov z umwum »mEo§.. §§ 330 c£~m.=._a»< .m

 

 

 

@._U ho h umwa .v.Qv._hhuo uw=u_ H-m,H EmEsqu xm-wvmoo.>o-m~.§ om.mO

…:£~mn:m »ocwm~mEm cm 5 wm§ma E£a 2250 2 mu.§mm m=noE mom_£§ m 3 ~ww_._ 05 mcime co_ww§o§ com¥o£ =mo mu$&n_ o._. .

now on 3 zamm“&._& ms mem nom = ms =wu sam goss =o> 2 mm£com w>=§m_££wm ._o __m:m_§ ,m_._zo§u§£$ zo.awE_£E mv__§n o._. .

wmquom 50> § wum=ou uaw =E _._moc£ _BNEE £. .

nmu §§

Em =o> $o§om 05 2 cosn.=omn:w ..o 3 mma B§m_c: 5 _w£m:nm .Em__._u:§ Ea.= EmEmu 5 m.TE£m:o L@£o 3 m_._ 5 >c@ao_n_ 5 mEmt 05 2335 oh .
"m$og._=q mszo=£ 252 cemmm=.:ma §§ §o£§_zn_v§§ Emcm nga
own >mE mg .Em §§ ch om§$cao co=mcco_£ mou=_oc_ com _zmo .m= coming &=....co=m_E ._Q:o~m_._o.._w.._._mu 02 .5 ¢m=mnmn £mEo mg 523
u.._m ._._o> 2 m§>o.a m3 BEom wcczmu_§EEBo_£ dea ho own bo E:Q.=m uaw co=muo_ .¢ozm==muu 33 ,¢ozw._=mc_._oo _S_E_QB ..EEm=u w£
2 »o~m_m._ 35 cammE.B§ woo£o£ _Zn_u .szo_.w co:mE.§£ 1522 bwgo_ao.§ .§=2»:0 533 $mEHE 03 ,mo> 2 mm££mm mum>o.a_ o._.
ducme »om>_._a ._o >E=umw ._2 mci ._€m wm EmEo m=~_-=o 829
._o _mozmo 2 Em... 2a w>.$mm.. m>> dcch mommz£=o mSEom 3 ~=:oEm 2a meacham-3 .5 no> __E nop>o.a co__~m§£§ mczmu=m> .2 uBE._=
~o: §_ .m_.__u=_o§ mm..=noo£a m_nm_._omwo._ EQEQBE >NE o.s .EmEo ucm-=o how .oo;E=mmm §_m=u wo mmmoE=a 52 mma=:ww m£ .E E=ooom
.§om mc§muo., ms 2 mco=mamc=EEoo u._oom._ ucc ._BEoE 2 ma m~_:o£:w =o> ._._oan._o» :_..o 5a h 2a ....R:Bw: u:m uw>_._ .m»

 

.E.zcou £amzommm._ .=.o uco»oa mm=mu m 2 m=u ._o mQE_._oE “_o 52 2 ¢_.E &mmmmom= cm_.§ mmz=.”uw., @c:m~xm
»_o 33 B_Bo=m 3 §§ §§ gs u=m §§ _Em § 3__5& ._o EmEq_=cm >zm om=m:mm. 5 mmcmzu _2=%3:» >NE 03 .EmE&=um uaw maine
.=H Ho£o§ 2 coram 32 »mE w>> .mw_.§u£ ucc EoEa=._um m£ 3 mocm=£=_m§ BE.BQE¢ u_._m ocE._o._ ._2 .E HEB mwo£ 5 EcQE&m=uE
o£ £_§ mE>_Q.:oo m._m =o> m=.E._Bmu 2 mce:uoam£ scm Bmm~ SEE >mE vs _S=o_._ conn .Eambmu£>> 3 m§Emw 3 =EEEE._B ._o cozm_§m:.
E _»m$u _.__ u_=mo._ .»mE §§ 8 Em_._ Emmmoooc EB.._EE u_._m w.__z._vow 2 93me .mm£>._om ho mo=m=BEWE nom =o,ww__$mc_ .so=m 2 Bmwwmuwn
>Q>__c fmc 05 mcEME=_mE new ucc_=¢om § m_£m_._oamu._ ma :o> §§ Qo._mm :o> `u m o

 

.w: >n um=&=m m=_EEEmEa >=m co=m~m..o£om »=o§>.. a_u§ 2 25 o_._EE££ §§ co umom_a m=o=oEmo., ..Em Eu>E=u=o

2 m:mmE nichqu ._o _m=cmE >cm own 20= >QE _._E. .zco m§>._um ._=o 2 mwmoum m_nm=o 2 umcm_.mwo m=E~Em.BoE m=wm~coo 25 m=o:nm_B

.=._o> .m= Eo.¢ wm§_cmm con omw%§a 2 nuc__amu =o» m co>m .m_pm=w>m 355 :mu 3 mw_>o.a m3 moo.Eom 2 ~_._m"m>m=co moum._cmw »€mn.E_._=
. .Em 333 2 owns 3 Ec §§ uw§>=om Ew v.@u.>._ow §§ zoE.s co m=.__ m=o.~nm"mw 02 §§ mm.&m =o> §§

.Q.cmm »o haan 5 mucm=w~£m& §

S_§m_..oamo» o: o>mz =m~__w m3 uaw mmo.§mw m£ §§ ¢o=oo=coo § wmmtwa E=_Zm..=o uaw hoo_._o> Eo~mzm mecca §§ 3 umwmwmmm mom._m.._u =m

._2 w_£m=onw$ mbm 33 .v_._o>> mo:mcmEHE nom ¢czm:m~ms EQEQ__.E¢ S_mtmu=: 2 m=§§ 5 mm._um »_“wo.=u¢nm Qs wmo=.__._ .:o> § cozm=m~m£

w=w:o._.co_.. ..o cozo=.=mcou _Somn_w o¢mtmu:= 8 E_oq com~wEmEoo m_.= 333 2 unhava mm ._mu$o._q \Ema §§ m ._o mg = mom._m=o »_m

mma __ch =o.r .SH>Q.E 595 3 =o» E=_wmm ommmowmu mm@w_.o 322 o_£m:&mo._ S_._ P_m ms w=m BB>Pa mo=cmm Em.:_..u .=E> 5_>> wou_>..om
__ m h

mc_Um:cBm=u ._2 m_£w=o%,.t 223 9mm =o> . o .. :o. am o mma dr

    

   

.mwo_ 3 v_mc o£ Emn =a> ,:o> 2 uo..m>=ou § EQEB:UM
waco .um&_.&& ._o Emm....mom= Eoon =o> ca=n§ucw 5 mmuou :a=m~co£=w 2 wwmoum 2 noia pac §n mcmuao§ _mm£_cmm 22 “o>o mw._=mmoE

§§on =m ~2 QB_QQ§E 93 mo> 230 uaw 32 m_>m_._._oum >=m mm __Qs mm Em..=£:co m£ 20 worn mma=£=a =2 02 58 ms ow._=n§m._

__m=m _._o> ,uo~m_._._c_._B Em moo$_ww .muw gun on =E=z, mmm§o._n .._.5> 2 333 o>w__ 3a on mg a .._wB van EQs _m§oc wwm_ ._._o==§oo noon 5
£m_._._o._ __mcw z .>twmo.a 25 maEz =m wm c_wE.& =mzm ~o~nmu__nam,s _._2=9_ umw v_=mm “o=cm.._o .mu._mo momt.££ DmanO 05 wm 533 B_._._szo
2 owmm_ ._o o_wm m h5 Uo.~o:w m£ 8c m. ~m£ momt..u._a §§ co ms ha u¢_~wF.E EmEn_Ecw >_._< .

 

dozen §o£.§ mg 2 BH>P§ mm¥_cmm >=m __o mu._=ow w£ >=onE ._o gng 2 Emr w£
mEomE w>> _&232=3 ._o m._ou=o> bag E_£ .=E .$ ._o ms ha 555 nausea 3 _=>.. w$_.a¢w EF .w£tmn_ .=

  

 

.wD¢.E. mo Ww¢$OQ >m OZ_QE< >._.24¢¢<>> _mmO»E-K M¢.._DUFK<¢_ ¢_ row wwmz.:..._ ¢0 »C._.=m¢._.Z<-._UMWE mo mm=,z<¢¢<>:
n__m.l_n_ S_ ¢O PZW EWDZE"_Z_.ZOZ mo W.FB. ..._O mmFZ¢¢z<`$ 0._. Qm._._E_._ ._.OZ P_.._m 02_0:._02_ _Dw_._..._ s= MO wmm!mxm .¢ZE >Z¢.
mo mmpz<~_zd$> ._.:D_.__~.§ w_n<m ..N.~m€.=<><¢w(.. n=§` =m” m<= 2< 20 amoswa u¢< wmu_>¢mm .meZ<¢¢<>a "_O MME.EUME du

.>E<wwwuwz ____me =O> n= OZFL>KCZW OZ_QS¢_UZ. ZO=.€E¢O..._Z_ SZND_"_ZOU wznuwm
O._. sz-._.:<Umm_m W._.<_NLQEALE .-._< w¥E. ._.m=s_ =0> .¥¢O_S._.WZ ¢:0 OZ_E¢N>¢E. ¢O 20 Qm¢o._.w_ZC_._.<s_m_omz~ ¢_<FZNQ~..._ZCO
tom wam<_._ ._.02 mm< w>> n_Z< ._.ZNEZO¢_>ZM m.__._.<._O>_ < m. `_.mz¢m._.?= Wx._. ._..<_.=. wGQm-=$OZ!Q¢. UO> .mmO_>¢mm <._.<q .w_.

.z_mxm: nmn_>om¢ m< >._.:_m<_._ mac ._.§_._ op ma nz<

=o> E.om mo ._.zmh.z. mE. m»u.u.._"_m¢ mmo§.mm mo oz.o_xm mE ._.<E. mmzm< no> .m>$wn ¢m_zm<u zoz$oo mo ..E..o w._m<o
dow mo w~o< ,w¢Em<w_n .=E_._»<z _.*.mmzz_._ zom¢.._ mw_._»o _E:oz§ .mmv=m._.m .o» om:s_: hoz ,Sm ¢z_n=._oz_ .._oEzoo
m.~m¢zow<w¢ zoo ozo>.u.m mmw:<c oh mae :,m_ Emmmc< w=:. ¢mnz: siousz E. mzn.=<u_ mo >¢._ma .mzo_._.¢:mmm..z_
mo_>zum rz< zo.._ mo mu_>mmm m>;cszJ< mo 500 m_.=. _mmo<__.._<n >x<._¢ smx.u. ¢o m>Ez:n_ >z< _A<.Ee mwmz_»:m

mo mmo._ .zo.E:xmm»z_ mmmz_m:m .mmEz:Eou__o mmmz_m:m ._.mo.~.mbu_oxm »@o._ m< _._o_.§ mmc<z<n ._§.zm:owmzou

02 mun-23 .mmo_>m_mm mjmmwx >2<&200 WI._. ..._.._dem NMOI>> 20 >._._.pzw >2<.¢2< mEQDZW> .w¢OhU<MPZOUNDw
.M.~.Zwmvd. .mmm>o._n Em .m¢mq_°rm¢§w .w¢O._.Um~=n_ .wmwo_mmo E.E<wy:.w_uz=$ mmc_._.._vz_ =m_$: ~_O =m_._Q.. .wZQ:.Qm-w
wmz~.._ .._<Q.~._¢O`>UZNOEN fm Qz< wW=.Z¢¢M<>> LO ¢m E_¢JQm__n_ .ZO_._.BWQ w=._._r n_O QNWQ_L~=.E row .>._._.=m§ mo 20_._.<._._5=¢_ .nv

.Amta_.._$ S=oa uaw wm>m§,,m mc_u=_u=c Bo_.=§ >.mE Qs mm com$:o&:oou ucc corm::££ ccom §§ ma

QH>QE 2 umw §§ Lo u_._mt 3 coammzmo>§ o£ E BEQQQB 2 om.&m :o> _zw£ ._o wmo_ m£ 3 coz=oowo.a 5 =owmm:mm>£ w:m._:a 2 335
mg v .uo£._o mwo_ room 8 :o» Eoc wu=oc o>.mum¢_ 03 823 versus wmmm= =m § m_n_w=oqmo._ m._m =o» §§ _uwm= aw=o_:u=mh 5 coram ._o

Go_ P_m mou=com ._=o> t ._mz_._mu¢:ou marcus B~:o.nou §§ _mmmmE cum m_ .m.n_ ES.BE .muhozwmwa _”m qm$_ 2 guam =o> .u:m....,. uaw coc._. .~.F

.momcmzo,~==ooum mme 3 =9, JQ_m .6 333 _E 3 §§ 3
=o=wu=co> hanna horn mcg-=o _zn_o §§ >&q&v >mE oz ~m£ coram nov .m§-=o mm£&mm 52 row \_o =owm:._._££ E=ooum th Sm_> now cong

.Iwm,mvm.oom wm toqn:m wmmc_m:m ._o
_.mm T`.¢m-mmw .m toaa:w _mrco§mwm m:m__mo 3 mo banc mmm»_u .wom.§=m Emo:mu=_>> 550 2 =o=mE._oE. =,_o> uE>o.a 2 ma Em..s ~o= on =o> x

, §§ >o om on 2 om._§cmh
wmmw_.§ Buw__,..ww 3 own 5 corn£`_o§ UmEoo _mm..&uum n= _E:ouom §§ 2 359 Em_u_o m.¢§~¢§£om ._o :=oo .*o mc§n=w >cm _o munoz :o»
mem ucc _=_.s m>> .:ozm§o§ mccww:c€ 3 uo£mE 550 5 mcaonn:m m 3 Em_._w=._a §wn E..£ m ._o EoEmo._oEQ §§ >n n£mw:uw._ cozw§o§ oosth oh .

 

m.n owe m mama WHEHDQ um__n_ H-m._u wcmE:uOn_ Cm-hvmoo->u-md…w ww.mU

.~__._¢m§u §o ~:2=? EmEmEm{
32 =!mmm “2_ »wE §§r §§ 2 023= 5 Eo.,» Emw_._ao mocm>_uw _Em =5£_: 325 Lo£o=m 2 EoEmEm< 35 333 >_wE 25 .EaEchm¢ .mu

.>o_._££m=oo£

¢E §o>a 2 Emmmwooc EExm 05 2 baum __m§ Eme_§uE _wEmEEw>ou 05 ,.o m¢oE>Ea vi .EQEEEUE _mEmEc._m>om o£ 2 EPEB

mw §§ warsaw m .S_ =omw.>Ea mi mcmu..mmo.. mc.cw» mmo.: cum E¢E§=uo._ _Ecw.._._:._m>om >:m co§wn >o:£m_m:ao£ am ho ~_._c>o 05 563

5 _‘ m .o.w._._ m 64 ._2§§& NEQB"_ Q.= _3 uo§_ § § denies 95 539 w_n§_&m _€m § gm § vou§a §§ _§.H §§ WEE.“..
mean 05 § um§cw£ 22a m£ 3 §§ o£ § 2 Um._n:m m._m =o» 2 moome ,S §.m~>o._a .=5 van EoEoo._m< __:o> §§ c_nou=an€. .vu

ducch o£ 2

._25 mg§xm 2 cava 5 omm=m=m_ w_.z §§ mocmEoouw s ma coozpon B:Qm_u >cm SE=Ew =.§ :o» §§ mm._m_m =o» image 22 mczoowo._ wm
.mm.£uu¢ 3202 co_~m£€< m£ 2 wausau 05 3 gov mm E£§ ooch cmE§EmE“mn==S ammuch an mm=mao §§ 622 §§ sex .Amumm£oum
3=0= 05 2 wm=mco m §§ hocon ceme E£ 5 ¢o.§>oi =BHEEN o£ 2 mmmcmco 922 3me Emmhwo=$> h dr eo:umm § cowan m<

..~co&,£_=u£

“chEEa>om m §§ »_Q._._oo 2 omt=o£ omcoaxm :_o anoo$ 2 hco£=m ~S:.E._Em>ou dam 3 no=£¢o._q 5a mEmco >=m § 5 .mm@m:§:m
._o mome mm guam .>=B£Bm _B=Q:Em>om »cm 3 36£_8 mo 2 ombuva omach _Em § co comrmoa§ ._o .E omamb£ 22 mn=_ucm L.Oz

00 §Zom ._=9» 5 mmm=mco Etc§_.._ .§>._Qw §§ § mm,_mco $§m >_=EoE 22 3 £E. §§ o._oE 3 om..wcu dam 3 mmwo..u:. o£ s §=mE
§ Lo =9» § mc~>._mm m 3 bh_.gw=m>m m£ maurme z_mrcm.mnzm ._o m£mc.~EB § 35 monaco m >.._ZO mh wmcmco _m:o§.c < .~_._mEoBm<._:o»
uBmEEHB :o> 223 umnSEn mSEmw ._2 mmm._mco __m .*2 w§mcoamm._ mm __:w .hw>o.sog .Ei :o> .m£ commmmo:mo 330 cm 2 U£n:m on you

,mm§._o£¢m 55985 2 =QMHE._E£ §§ 3 _._QE=o.xo _mmEuum 59._3 .mm£uum o£

wu_>oa won moon 3 .m§mmoa §._ m §§ 333 :m .w_.= Ew>m m£ am mmaEmu .E _mmo_ .E._m= 8 xmc u_._m §=£mcoaw£ =m mE:mmm 392 .mmu._>._wm
3 own §§ ¢=_vwmop_n .»m .m=oxucé _SE._Q ._o£o u_.,m :.mm .=:m_m ;SM>Q_Q § mc= 533 ._o mmm=_m=n 293 m o>§_ H=o=m _._o> .omm§o
h..§oa m wang umewno omnou cwa n=o> scm wF_. vm=moon .z”mco§nu< dogmaon cu:m..a 233 25 _xw.==oo .E_o>v ~32_....5 ~oEBc_

._o>o Q£o> 2565 mo_amem .>ozwwmm§m 2¢ 2_ E.m mwmuu< oh whas_m._._.< mm EO._.m.=O m_ zo_wzm._.xm mo zD.._.<uO._ m_¢ ._._ s_wz<x._.
mo 3m O._. mmmou¢ mn_>Omm .52 ><_z wwu_>mmw 2,<._.~_."._0 ._.<z._. mmaam.§ozv_o¢ mm EO._..m:u .um£._ _u£~:u§u:omh oEm.wN

.=o> 5 nonresz zw$.axm mm ummw: _._u=m pac ._o _o£m§.£§ooumn:m \&m ncm E=ooum 25 8 mmmw:

Eo._~ m£EEEw m§m_u __m umw >cm Enqu uaw § Emm.amvc_.>> aEEmuE usm mw®_;=m¢ u_oz _nc£mu 2 magma scm ucm mc.,mz m$£ >n ngpa 2 om.&m :o>
.Bc:ooumn:w 3 cwa m£u£u§_ _E:ooum 50> wo oqmm_._ gm nom haw 2 runs .mE$ 2 oE= EQ_,. uon¢mEm mm .mo§_om §sz ven >o=om own o_nmuooo< u£
.:ozm=E¢ §£§ .m_.__v:_o£ .§Emm_m< m_£ E£ uaw _2§083:» 3 own gigch _E=ooum §§ 955 mu§w m£ _o 25 __m § ¢§mcR_mu__ own :o> H£
omua_>_,u§om :o> .._o£ocm 5 winn >cm _o co_~m_ow> ._:o> 6 ._»om_oa own w_nw.nuoo< 05 co:muE= So£§ _mEonE .EmEoEm< mfg Wo §~m_o_> §§ _wu.§uw
w£ 2 cozum_._coo §§ _wu§mm m£ 6 own §§ .mo_aom m£ smooth o_aw_.m>m ov_wE mm§._m£o 5 ~.Ewcm.a nw.o.o,.h_ ,rEn_._m §§ 2250 3 50 mc.w_._m

._o 2 can knch EE~ dam >n oumE 602 _m>mEozm m§mcomm& mining vu=m_.cm._... l5 Emm_o .E@ th »wmwc..w_._ mmm>o_nEo uaw m..m=cmq 550

._o m._omnmuz .Houcm._n-oo .mw=mmm ibmqu .m&m=§m n...,.m_.:w:.=ma_._m mg u=m Emo¢__mu:.>> gas scm achouE 2 mm._mm =o> .:o=moEchuE. _.~

 

 

3 20 md wmmn_ E`&.Q._Hc%m=u H-mw EmE:qu Em-wvwoo.>o-md% mma
_.ES >¢m .:o_p§§ 3052 .m£u=_o£ oowoc §o£§ m amco E_oo.n:m Em m=.EEEmP_Q 25 mom$_uu .m¢o_._ _m< .mmum>»mm 59st _._wE

.mu._mu 520 mc=amoom 2 m_nwuangw ....Emu..§m 350 23 _€..=umm EE_._wc_

Emo EmE>ma o_nm£_aam hew ._2 m*£m=oamml_ 223 Em =o> .wo£`com m,»ou¢m> 02 ms_ummm._ >Em.:w_s._o co=m~cmw?_n$ __Em B_QE m3 on

__o= 52 o_nm= ~2_ m._m ms 25 .wmo_.z._mm m§mmuuo._a 23 $um._o mum>c._q »mz >cm 5 5a ou 25 .EvEmo._mm mm ._mEm 2 ngava ma ~EE §§ §§
§§ .Su:m> §§ 2_£ m >n omuw>Ea umEmE o.dm 25 ma .E uoR>Eq POZ m:w mmo_.¢uw m=wmmwuo=_ 23 §20 .uuc£nouu< 250 ruo._o

522 mc__cm> :w mc_m=oo= ~mm= mm.m=vm._ neu=m._wvéao nm>> Bmm ~m_.... .®w="n_-wmm_=£~m>_mmmm
mms §§ mg cum zm_._omc§:§m 23 m co B=ma§twn m 2 u2.Em 2 doe 5 mo== E. o>mz =o>c =o» 2 m~nwmm>m eeo g __._EoE 5a
mm§£E ooo.m 2 n£_&= m_ mcmuc£&=oo 925 25 Bu=< 2§ ..m_"_ .__mo 5a E=EEE_ m mmc m=U=Em_=S 23sz 5a _E .mc_=uu nuco._o»=oo

.._2£ oench 2a womcm:o =wc.s new comm=£m$ HEE wm 2§_5¢2 25 wEEm£ 2 mEoE~m=€m >nm £.§ um~mmuommm hoan 520 ._o cozm__m.m=.
.Q:EEEQEA __m § mome .€_:E wm nom __E 2 Eut 02 o>m_._ ___B m>> .mmc= E=EE~E _.._oP_mm 22 co wmmhwcu owns 53 25 .umcomm>o§
ma 2 ma=o._m new mo=_" E§.:E 25 mcozu:_¢ _P_:E£ uc..uwa.... 2= _._a oman #§ Eov=mv=§ nom _._o> _m££._omn:w ,.o m>mv on _._E§> imbch

gram >mE mco=oEwR 620 .>_2233 23 9=..., m=mEEEmSn_

uaw §§ch moo§umn_ mEom 5 .zanm >mE 32 ;ozm=mo=mo 5 _._szSE.§ Em:mo _uoton EQ.§EEB EB~ bowmu=mc._ 5 _mcozno

cE 2 225 m§>._om 2323 ._cESm=u m£ m 25 doran EmE.,EEoo _.EB Eo~wo=m: ._o _mco=nc =m o>m: mcgw.x:o._a =Hcmo .u§EEEmP_a
E=E_£E 2252 §§ m=ozaEEq mEow sign >mc._ 32 _C2m_=m£ nom 25 wm.ro=m& m.n§manm mEu:_u£ “mm£ 25 mmxm._. .>_unm

»mE o£ com~m>%m oo.,..._ow >P v_nmo < ._m>o.aam 2520 25 En£>o,_a Eo~=ou 52 BcQEmm&m m.EmEHmuE>> 25 commuo_ co ummmo brim=m>m
2 wum»n=m Em m_.__EEm_uSa 25 mmmmxomq donna __< .m.oc=m_._o 3 SQE== 5 _m:cwco 332th >:m coB=Em=m Ho= mm hmEo~m:u 25 mm=mco
2 UQ.EB Em >._. w_nmo EmE~....u¢s> a?§£ m_.=EEEuEn 3 newmqu 523 iam ,E cwa mm BEoES 2. m_nm=m>m m_mc=mco .>.~. o_amo

.wu`_mo acts 92 §§me 25 223 u,z vBEch. c 5 …mu¢m:mEmmE Hmzuom 25 mE£w»w mc_~m._mao? ME§E

§§ § §§ 820 a M§z §§ §§ QE§~I on_ c §§ n_%§¢§= 3 "$m§» §§ won_ 2 233 6 U$B_.Em=m §..29;§5§23
6 2293 z<._ 3 § §§ n$m§_a m Em..=§qm = §§ 2022 §§ nm "mu=_§ 52 gov guam m_.£ _§w _%3__ _E=z§ _.m._w

Um H._Bmc ._o 023 Eu_§sw am 5 mwmmEmu z nmo£ao._ on =_3 nw= 3 umu___§n 2 EouoE ,u=moumo._m 2:. .0_2 .E Em,s#ow 3 zozm=£m§
E>oo poe §§ 25 mc.*nm....<.mc§; usa Awmov 293ch m£Em..a km..._.§m=u EmEmomEE bo>oo aco __E m3 .x:=§ 25 ums_ wm 53 .D=Ew>m
maston ._sz §§ .ESE 3 ¢.n_m noon m..>ou=§ on E=E Eo$>m m£ .Eoanm__.._B o_z 25 cousins bow .EmEn_=um 5 moen ucqum
mmu£oc_ >_mo scm co=w=w~mc_ _E=E »m ._o~=quu 95 ._2 w_._ .E 32>05 Ena£ow oc_ooaw¢u=mnumo..m ucc Uovuoc h Ao._mo moutme §§ch
o_z .u.._mnumoB 3 coww__m.m£ _m_._ohwmm__o.a 25 A__sa_¢n 32 mem §_USE@ 3 omm._o>oo Q=E_s 22 wmv=_u£ .m:E :o=u£oha o:wavmo~m

.m=£wn 22 co=nuomou U=voa Em>££ 05 mem mmwm_n_ .&_wl_._oo.,. 25 o§m 2253
d§o¢m 2_=.._0 rod 2_._»52~=¢2 Em~m>m canton gmc mou§¢m oEow .Eoo.Ewm._~mu=_.s.§§ wm 252 mg cmo >__szom mcosqtummo U=u£a

A>=uu=uauc&u~ m:oEucoo ucc 2_.___£. uEumaw - w_u::m S=noi.._.m

622 5 =EE@._ ___§ Emeth 35 ho EEEE.E 2= ,o_nw@£o_zo== 5 Q._m>,__ 32 mm “=ch$m< §§ ho
cwa .€m v .._o>_m: m ~o_._ wm 222 22 .~cwEmEm< m_£ 525 m_nmmm>m >BEE 5 Em.c >=m 325 won ou 03 = .>EEEw>mm c mass oz du

 

 

2 *o .3" umwa QS,EDO nm=n_ .Tm,.m HcmE:ooD mm-h._vmoo.>o-m."..w wmmU

.ocmem mm.=.._o.:m .u£%.:m§== 5 mnmmam QB=E§@ E:=S Em§wu§> .uo=wwm on § _=_s .~mEB=_ § 333 3 23 mc_mn :E 5 dome
u=;._m> ._o%=m .zo_m § £cm_._.n§.§ 3 mp%m._o .wumo_§ 3 mwm£_§ow mEm“ 3 _m_.=c._mm .omu.> giath § mim§m 3a mm curiam wE._. sun
m£ 5 moran wang xmma n:t:_u z_mu£umam .EQBE.§E on >mE uaw o£>._mw ..Q m<. cm § = _m£>._mm mE. »E EEm_._ m£ B mac .mans_ _1 ,B vwcmm
um£:_sou E=.,Sme m he umc£m$oa wm =? BEmm E...E.£Sm vto§mz ncaa uw£m Q= 2 Uw.E:m mm morton mwoou< EE.BE .mmouo< ~.2:25

dea haw wm oo.__cmm 35 wc.====oom% .5 mo._..cow m£ .5 ._o£>o._a __€mn §§ o£ gauge 2 uo=E= wo= 5a .m:€=_o£
§§ 35 5 wow>.$m m£ §§ 3 imc 05 w¢Em»E Emo.=mo:s> stan Em£ ms § uEEoE mm 3_>5.... m§ 3 mco.£§._oo v=w HEB sacco
533 2 um§_.§ nn _€E =o> .m:= wo =nmm._ m m< .o£>._om ou.>o§ 2 bovcm> __s._wn_ §§ m §§ Eo§ma Ew$§n:§ .=o=u£o__..._ §~:ou_

.aEm..onEmE m£ ,00=8 nom

E...: ,wmx£ m_.__a _mw£ qEEBEQE 05 § 5ch comm _..o» om:Eu 3 usi :_:I m~to£_._m :o> _votca _m=oroEEa m£ ho ucc 05 wm uo__mo=mu
ucc mm B_._EmnEmE man :=.__._ 05 ,= §an »mE wo£ co=m=oocwo .E co=mc_c.:£ Enth .u£._mn EoEgEEB E._B Eo~mc=m& .5 _mcowao o£

3 §§ mms€mw 53 _mo=mu =Q> t o=m dozen EQE=EES EB~ »._Bmu_._mE 8 H=o€o _._m w>m= m=o._§.=o& cmmtmo .Eau.=__._=.§ am o==co
Q_nm_._m>m m._m §§ _mm.;o m_Em.”. 231 05 o:om._n=m 2a =_2._ 3 umc_>oi mmu=com ko£o >cm u=m mwo§om m_.__n_ =EI __< .»mu_?_om usi :__..x

.momamm wmh.._o:m _UwE_,EB£§ 5 mgQO omwcm._m:m S:cmu

m>> __vomwmuum $#wam.s m£ wo woman :B._mm o£ cum Eo.z$mcou EEE£ 5 x_§s~o: _.com§:mwcoo ._mSanu Eo:muc_ armoQO m ou.»mc. 05th .,o co§u=oo
05 mm co=w Eo~o& co bonus Em> §§ guam _m_._§w 59 oo.>hmm vo£dmnzm u=m nm§m=u 05 toaa=m 8 uE:.uE oooam E:E.me v£ 2

as m== m£ _._oE>o._Q 2 »>Em o>> .mmtm> mmw._unm 3 _E_E§m>m gm m>£m=mm..mocm§u Ew mvwouw .oo§mm m£w= scm ms__$m§ 2 f§§ medium
3 mE._o~ __m 2 oo._mm E=E m»mEszo .EvE£Sm v_._oEmz newsomon 05 mE 2 Uo_B=w mm 323 EE¢E_ cm¢am amf .:.EBE sooam.cmm:

.m.€n am =E=_s bo~aano =.o> 2 =o=mE._£¢_ .._._o> __m msumo=§ou ._2 m~£w=oawoh >_£cm Em =o» 509me m_moo@

533 3 ours mason ho mwomew o_moow 05 3m EE§ 33 8 ma .m£ Em.>¢ o§ c_ .§EEE E=§m m 2 now m>§ 5 k_mx=@m§_m moow.cwm
o_moow guam w“m£§£ ._o§o _EE denno 50 § .u=m moran banc on co 35 >cm wm moo.>._om £moow _ou=mu >m_.c m>> mgqu m._UOOO mI.r
mom ._.zw_zmmmw< IODOMI.*.,¥QJU < m._.m.._aEOO 0.~. Dmm§dwm wm ._.ES 30> wa IO:OMI.F m.MUOOO OP mm_momm:w 30> nn .u_moow

693 3&3.3 wm vo_=n 2a mono>O 553 _=z wakch emma 25 E=E§E m _ESE 3a H.E._= mann §§
cowuxw =o» = .oo§vm ms §§ vague 6c mw =m._._o 5a mu§um m== m3 §§ ?.SQEu=mm 2 m..§oum Hme cm o>w__ ~m=E zo> .=nEm 3 xm....

.chEEocm ..mm>
m .6 §§ n _._mm> _\ § he.=o$_._u m_.= 3 ncaa mgm m_mz,ocm._ =w_.= u=m §§ v ._2 met Em Emw=mo:$> §§ m=ozm:m_mo._ ;wz .m_uz._u: wm :~wEon

.>_Bm._wnwm o_om m._m m=_§=m.,mo& uaw Eszm_.._ sign »m:._ gov =o_~w=mo=mu 5 co:m=.c:£

Emtoo doran EQEE_ES E._B bo~wu=mc._ 3 _wco=n_o 05 2 horn moo_..com §§ Eo=mo nom z new .uo_._mn EN§EES ,E£ Eo~mo=m:

._o _m=o=no gm 93 magruan SBBQ .m=E_EEm&Q E:EE_E 2539 §§ mcoono._n mEow .~wm=u& cons ._o Eou.£o§c§_m_v§sz

§ meza o_aw“_m>m Em 523 _EQEOE@¢ 582an _m_Eonmm new EmEmE@( _u§z§o._n_ wore w_..o£ncou nom §§ e£

2 UQEB 2a v_LQs~oz wa 5 ump>o§ 2a 35 mooEom ._m£o haw o=m uc§&m&o.a Eoéwz Iw_o __< .cm£mm o>w: _.5> ruiz 2 EwE=E=oo

 

 

ma »6 N.H mmmn_ W._H banc um__£ H-md EmE:oo mm.§` oo->o-m._u\. mm.mU
=,E m_._EEoE §§ dam § wo.,>._mm w£ ._o=m 2 E z 05 mm>._mmm._ Emo.zmu£§ sum u._.£. w£ n nw._§c£ mm marcum m£ 3 .....co=_ncoo uaw 952

sacco Eooom 2 co._ms_u& on >mE _.5» §§ 3 ~Emo._ m m< .m£>._wm wE>En_ 3 EEB> .€mu §§ m §§ Ew=twg Emw.amb£>> .cn_m ~u$o..m ca

.oE=>cw E 333 w.£ mc._=¢_ESm._u ..o 3§$ w£ 3 hmF>EQ >tmu §§ o£ 953 5 8 R§E= E= 25

mc~u=_u£ mg >cm 5 mo~>..wm 05 §§ 3 Emt w£ weight Emm:mnzs> .~cmm< BEom Ewm:mucs> m£ cm:o.== vaugva mm oo$_wm m:t. .._Bm_
._o o.m ,_Eo_qu BEB=_ uaw ._mcmE 5 ram E£> msoo=z> .._mnoE bomn_m n_x mses=$> n£=§m,_m=um._ E$m»m E=E§s_ .Em.cmm v_._o§mc 3 mco_m
écm_m toaa=m wcc moon van moa ._o ngEm_ 3 §on __2= § concong mm muw>._wm ,._Q._..Sm:u worcme vomam-:mf mmo_.__w:n =mEm .5 “m==o_xmmc
Emm:mo_._s> w>mom mm 3 2 §§ mm._..=co._ mo.ccmw wo mm= §§ mmuco.__& m_t. irma uth o§ 3 u¢§uo._ wm mo§mm 05 ho mcezo¢ou u_._m n&._o~
Emtmo Houom 2 uo.=:_...P_ mn >mE no> _m:= 3 gamma m m< .oo.._cmm mp>o.& 2 ..ou:o> .€ma E_£ m §§ Ewccmn Emm.=mnc$> .a:xusm wE_:O

.co=m£E»£ moEmm noon uoE_.=m._ ma ~m:E EmEam.._uo
»msm~mm >E_._umw .moo,>._mm Emo Emm.amuc§ 2 cozqtoma:w uaw ER:=EES EmEE.E m mu._§cox .wmo _E._:uem x»o.s...oz numucm_a

.EEB»B m£ >n_ umEooaw mw§_o£o mmo_:: umxuo§ 05 EmnE=: ocognv_£ m~.m`.oom 2 wm.dum uaw ms_w__... _mcommE£c_ .wm£?_mw ms=wo
mE._.__B .E.Scm m:~=wo _m=o=mEmEM _mm£>._om go~m._ono .w=mo Um__ou 623 m§_mu h.M.B=.Bm_wm_.»_ .c£oo._% ._2 >Eam mmo._wzo _m=o£nw< .mm~cEm=m
mata sam£_&m .Ew Eo> § §sz E_w_.“_ ._o£o§ 2 :o.» :u>=oo 5 own UE.».P_ § ¢§*on mE.__ me_£> 55 __mu comm ._2 B=EE ._ma E=oEm
_m_._o§uum cm mohch § ..>mE EQEV.§§ .mmmm= mu.o> E£&s nom m_._o=o_.:wo.. mmm£ §§ E£m.“mcoo£ mm ommw= h .3=&_§3-§: mmwm£u=.
a=z£:o& o._oz_s m=om§:m?_ mmm£ §§ oocm=oEou m..mrm¢o§oo 3 no._%=wm._ mo >mE nov E._m muwm= Ec:ocnm__oo=m=h_m_oo § uEBEoE on
»mE 333 .mu=oouw zonQm »2 gao on _=z mw$ ._o mu=oomm co¢Emmw .6 moE:.v=£ §§ §§ >=m 95 $_oo...._ vsoomm.xmm =B 35 c_sou :o¢ok
wm £=E.E u=ouwm.§m < .E=_Ec§ ncooom._._m£_._m_m m §§ £§EQBE ucooww.zm 5 um__£ 9a »__S o=mmEon .Wmo:mu=m~ uu:§mE mco.._

.mew£o ._o£o go wm£ dume Q:§ ._o Eo::u 2565 ubc moon uaw worn ucm_co>um m£ bca 993 chEm:O m_._w .
.>_aam momhmru *m_._o==vnm .Em..,_.mum._ m>G ._o,oI 2 nouE= ucc 5a .mEu_.__oE Ew§_§uo nom mo£.cww “wco=.__vum E_Ho :o> __ »

.w:u umwa BEoovn uu:m”mn
E:ooom 50> _o nom._on >cm z 5 _m: 3 uoUoccBm_n w._m no>= _Boccoumu _mw£>._om ._:u> 2 momcmro >.._m wwa .m>oE god __ 99 w__ oming m£. .
baum >mE umw corm.,mow 333 2. 033 < .m_mccmro ,.o ._BE_.E 5 _mc:mzo .m_:omcmu .Em nomEEm:m ucc 2 MmEo~w:u usm
macon Eo£_\... manage 3 Um.Enw Em >.P mdsz Emnrmu£>> cm_,_o§ mcmEEEmEa 3 mommxuma voo_om »_._m 3 cea wm $Eo$:o 2 o_nm=m>m m_occmro .
.>_&u =§ EoE~_EEou
05 £ mEEm.EE m£coE 8 ._onE:c u£ co woman o& cozm=oocmo m _~cmEt.EEoo haw ,,o ucc 05 m`_£wn :o> 3 vou.m£§mw mm mu.§om Iw,n n .
..€% § § §§%m xw_n q .
.m_occmzu 5 EnE_E 5 _mzcmcu ..£.._umtmg __Em BB:Em:m 3a Em :o> .oo=oc
SQ£§ omcmco 2 En..n:w o_m mc.EEHmoa lmmm 5 ama mm :o> 3 £nm=m>w m_occmru .>zm:o§uu< .co_§o£u 50 wm 335ch on »mE 190 wu:mo£
§§ mo_nc=n 359sz .cowm@ .Em § waco aim_._ocm_mh comm = .Iw_D §§ n_Em:ozm_E m:m:c==ou 50 2 Um.E:m mm Iw_a advanced W£ gmqu ._E< .

.mc_EEEwo._a Iw_n_
U£mm 5 .mc_EEEmo.a P_. 2an wagon _wmo.§mw meara pooqu .mou.Emm ~QEB:_ Pum_mm 550 3 _EEB_.__ vomnm nm=._ uuo»mm mmu§u£ warn 353
EEB >.5= occ pmmm~ um 9 B,_own:m ~m_._E :o> .muz..om wco“m.ucm~.m m 8c nam .m*uc:n m 5 twa m._m ~m£ BoEmw woo_om 3 mw=nam »_:o mmEEm=_w of .

Ho£cm~m:w 35 8 >_nqm m=oz.i:oo mE..so__£ m.= _cmo¢_mz cce umw EmEow.&< m£ 2 carmona
§ _Lo>mao= wm 3 umw.tm>uw mm _n..chEm:OL meEm=w oo_¢_n_ mEzBE w 2 wymme Em wmo§ow Ew:mo .oS:Eo=w mata uEso§

 

 

 

mw va md mmmn_ v.Qv.E.mo umwa H-m.m EQE_._QGD mm-~.wmoo.>o-m._n~. mmmO

25 u:._>_om.& en 5 Hom._m_..o mac on .J_E; 5050§ 05 2 :0€0¢=00 mrn_o._. 05 QEE 2 um>oE& 00 §§ =§00=&0 05 000_5._ m=o=§_aam
_Em mE>oEQ_ ? Wm_nmu :Bma m .§_0 ._o mE_nmu 5sz A> MEmohwu=$> =u:o..£ 0000,_0.50 ~o= ES_&EB § co_~.m__£m£ on_ 3 500505=$>
3 umE>En_ ._o E0EE 05 §§ umu:~o=w 0_ E_.§ 505 ._05¢ co_~m__£m=. 0._0>.£00 s hmo:_u£ POz moon g .00.>._00 BEBE u00qm-cmf 05

08 50000= t xom.q ccc o6 _._o:m=£w£ 2 MENEHE=S _._m=_E£ umwm_._o§a m ou 95 .E 0200 new =0_50__505 3 “bm>zuo=:oo Eap=_ mms 50050_0
.._Lo__£o= 500 2005 2 505 S>._Boc=ou §§0¢ mzotw> m..=..Eoto..._ ¢ 120 £m~>£mu .mmv._uum n__ u_§miorn_ m=z=mz=oo .00§¢0 wzn

nw ammum>mu _m..oca.coa ._£ 00§_.& \_00: 02>9& 2 00§00._ nn >QE __0E80=3 >m_s£mm 000“0.__3 Ew$~mu=§ 05 mcmuau=_ ,0SSou ~0._05500
52 5 nn 00 5000 000~00.§ EEE 05 mEE._otmo 9 “05_ 0=0¢00_0~ 05 co ._£E bwmmco0c 05 mz=_mEE 6 §000000¢ m .Qz 05 wc__§mc_

3 Eo.Uwccoo BEES umoaw.cmf Mm§£ 05 ns mcEwm nw ..00§_0_.__ 003,_00 02._. .EmEaEg umu_>£a Ewo:mucs> 03 u050§00 n=_mg

0._0 2059.=3 =05> EE£E 05 9 052 03 m._B=QER. 0&5 2 as 3 c£uo==oo 05 ._2 umu._>ohn_ .amm~:o£mu~: nors__mym=_ _uc£mm£o._n_

_mo:mw_ Em;u._mn ._050 ._o 00=»£ 335 _00>*5

5050: o_.&m;m .2 u§E= won 50 .u=%=_u § mm_._ww_ z<._ mc_>_ow£ nw 00 ummu=£o mac § u_._oz EEB=“ 05 2 cozomccou m=ao._. 05 935

2 um>oEE 00 §§ =o=m§&m 05 000__.__._ 0=2~0£&0 »cm @=._>QEE Ax "00~>._00 an 05 ._£ wxom.q *0=2§00 5 _,.S_._ ? Um.&nmu 553 m ._.¢0 ._o
mE_nmu carmen A> xc£§_£mc. ._wa 0 on 500 03 E£op um¢m.m£ mo §§ 55qu 25 cows=m~mc_ um A_._ gan 05 §§ umu_.__os § 555 005
550 co=m=m~m=m 05er c neu=_oE woz moon = S§aum¢cou EQEa mmc ~¢0~:0_0 Eo.s~m= 500 0‘_:0=0 2 302 E>_Uo:cco 1353 wrong
m:.E._otma no cum ".20 .>m_sBmm ,mmm._uum mm ozEw`mQ.E mccommcou .005:0 mzn_ 5 n0== 0;0_._00_2 05 _._o ..0== Emmmooo= 05 m§§w£

mo 5000000¢ h .O_z 05 mc=§m£ 3 …=0~80¢=00 l_wG E=_E 05 an u:._smm nw umwv:_o£ uotcmm mE._. .000.§0.5 53 wm mcctoz 0:0§§00~.=.5
2 §§ EEEUm_§ozgs 0 .._m_m ~m:E 33 new 0:._9._ .5 mmo§m=n bmc ..BsaES 0_._0 >_=0 30 um§>oi .?mc§m:m~ :o_~u=u~m:_ .m:£wu£o._m

.<._:w m 2 0050 5 00:_2030 05 mm.=:cE Emo..$u=s> .mwu___£um usmaw`s m=.=:m .n:cmmw_£oi

.w_..ozmuo_ 00$_00 Emo.pmu§§ 55.§ m_ 0>QE 05 t ¢0>0 .0>0E =o» t Ho> 00 »mE 53 §§ .0§ umwa
00530..._ 00=m_0a E_._ouum ._=o> 50 aguon ..Em h ho gmcan 3 u080zc000..u m 0.=:0£ E 00§00 owing 05 3 aetna .Em t guam =__s 00~0._
»_5...9: Eotnu v=m Ho> m. zoo._ 00.:."_ 0_._.~ .0090:0 650 scm 002 60me 932 30 EE.=B cum _wv.mco._=a »mE nov EmEBsz uaw 002>._00
__Ew .03$~00 om_u§n 52 § Bm._ m=c._nu£ >EEQE 05 2 =o_=unm =_ g 503 mE._. .20§93_ 0_9:5 60_00 2 00=&0 v_uo._ mata 303 corn

.0= =.:E =Q_Um~o£ mEoI 50 00_.5:¢
En§o 5 520 5 E._ou_ comE._Ymmm csa comUBEm 059._ 50 wmcn=m Em0._~mv=s> 05 03 csa 35 9 »=§tooam Enmu=aam 952 _0:£%50
2 350 uaw § =Qm ~m=E =o> .00¢9_@ 350ng 00 ~:050003.& 5 332 50 wwE>PE =0_0 mE.F .=m_m :ozu£o._a 0.:¢_._ 00 muco:m

.._E_.auaucmE 05 3 uou»>o._g 05 morgth
E_m §an =d. stan 25 0 3 u£=m:w; nco w££om=.¢m= 000 55 EB:$.=B ,0=00._3 0__002 Em$~mu=s> .Emto ..o._..._Eoo _00020,._

.0=0_0>.=¢0 5 332 ._o v E§Emn_ 0 mm 505 ._ommooo.a m u=m 9030= 5 ax msou:§ >_~=0:=3 E£w>w 0=§0._0~_0

032§>> u0tua9._w _.__053 pm=E 505 .vmtoaa:m mo 2 mm£>ou._ow .0@0._0>00 ._E On_ ._o 353 .=.5> ._0§@0,_ _._o» =05> =o> 2 50~_._0005
on =§ E0E0Emm §Ewm ma < .._0E£0_..0 EEE_.= u0mqw-=m_r 3050_5 =0§0 ._o _0=¢0_202 Em£~wucs> wagon _._m 09 2 =o> 00§~§
3503 3 00: n_._m mmsz=a 0_._._. .0E= .Em gm 00?_00 05 m:.=§moo£u .~o 00____¢00 05 __o ._0§>0._0 >uma 35 05 m=mm..§_o E u£§" ~o=

 

l w 3 .. - l w m
wm 53 m_m._ozacoa ._o£o cummme Wwwzw%l_w n WW\W%H¢@&M$L$M»M§:M> ww_wcmcw_~m nw Now:>mu$m_wm_..» mw._…wumocm v.._m an mc§ww 6 wmmuiumE

go w£ Eo¢ m~mu u:m $..._ mcE&wcm.a new won >,wc nn D._Emw 8 Eozm~meEO on_ 3 _.A .o_m _Qm>.,>am _mwm:.§ ¢o.UoE_a ucm >E:oom ca Am davies

= .uwto&:w 5a Em mEBw>w mcm@¢ao msov=_>> ._m§o ..o x:z_.“ _x_zn .cw£c_omz .E:mE 5 mz wmm ix msou:__g § §§ »o ~IE 03 §§ ._om$oo£

__ E£Emn~ 5 E£an §§ _m§> no ax wabn£§ usuach $:mEm=:uE Eo~§m E_._EE§ .mo?mm mw=z_._ 2 590 E EEME_ 05 2 mc§oc_._oo 5 m_nmawa
wm ~¢:E §:aEQu Hm£ weiva E£Em£ new hw§quo _m_mEo.m_._u B£ mcroEE memm m3 von$o& w.* o£_cmw .mwmv_umn. `E=._umm Emw._»wu£>> m § BoEmm
um_%m mag .m£o §§ u£u§n mBE: EmEu..EEoo E.,£ E=E_EE m mohqu ou_aom 25 _BEoE:o BEBE oceamr;m_z w$n_gn =mEm 5 _EEmu_..I..

m.BEBm=o .£nm._£m=mz.coc § __qu .wco=mo§ mo§mw >.._mano E£.§ mm w.,oE n _,._m>m _mw...oE BEBm_._u m 29 on >QE nuing .mEn Em 5 guzman ._o

. .mw“cm»mn@ uc:a ,.o mommn_ m£ >n vo._m>oo mbm EmeEo< hmw>.o§ m gmc
55 w._oE£¢:o >__._G .>_._R_Eoo 2 wo_.¢mw BmEE_E 2 E££ mr 3 much =mrr.> .m>mu 69 >E£ ouzoa Hm:E ._wE£w:u 69an co_:m.._~c._._£ memo =m §§
8 520 =_ .mm:m mo_.zmw m_>cmanU _o mumwu:o mc.so& MmEo“m_..U 5 coamo£ vo._.cmw m_.= mEmo_o ..wEoB:U ~m£_m 2 man w._ co=mErEo~ 05 m Eoc__mo._m< m£

.»o v.._w m£ 3 ._o_.& wo?¢m w£m§=.:£ BEBE:U o£ Em>m m£ E mm._uzu noumE.E_m~ >tmm cm 205 2 ._mEBmmo m mso=m _m=o mmEm._m:w usi __o oomma mE.

.szoE w.__§mEQ 3 .BE_E 05 5 u£_az_nE mmcm_..o_ mcE_..oQ >_£coE or:o .§m
2 *m_.&o mm._m_._u co=m£c:.& hamm cm § mn_mcoam§ mn >mE ._oEBm:o _Ew=._mo..m< m£ 5 new m_£ 2 §§ u££.wm m£mEE,_m~. ._mEBm:o n .m£ocn ..suc m_.z he

own o>zom¢m m£ co E._B hw£ocm ._2 towns §§ EmE$_m< §§ _EwEmm&< wm£ ho §§ Q£ macon ownqu =o_._to__ §§ worn ._£_6_ m 3 B:o§>m .BEBSO
k .>_:o ..2..= mwm_.._m=n §§ EQEBBQ m¢zmmxm 5 mmEBw:u gmc § due sz uEE_= m m_ §._m b___nmzw>m 3 How_.m_._w w. §§ ooEEm:w wuzn_ Ew.<&._ m._£.

.EmEcmE< mfg 3 E._B m wm u££§ou£ >__mo§uo_.._m on =m_._m worn guam uaw _an_ #wE m_hmEBm:O c_ gte Em 3 =mcm

m__u_._:n o£ § worn of .$_uc=p c.meou §§ vou:_o_.__ 2a wear >..Bow_ uaw =ms_ mo_o> .m£n_ norcm§m ncmnnmo_m .Q._w z_._:oow E_Sucm mmmw _~om§m
on_ §me 955 _E&_._m 52 EQEQ_"_ § exam §§ §EE_ um&w¢gr .HE¢§ §m¢gr 2535 §_ .€E a >¢E ga w§m>> =mo 5 9

§§ §§ _mc§m>> __No .E=sm __mu dm =mo E.&m .m£=mo >m>>.m ._wmo RR_§ .E§SH_ =_B .Q §§ 3 wm$_o& 225 m E¢ _m==_mo mu§m_u,m§ _w§
a_u> wmm£§ m 5 man mwmoom mmw_._mman m $n:_o=_ m%.._=m mwog§m xme Emm:mu¢§> of .c£cm§._w E:s_ 3 mason irs wm=.=om Hoc_w...m =uEw
.Emm< mecom Ema:%s__s u_.= 535 E.m£um 9_ 323 QE §§ 5 m._. xo.§£ m__”~§

swearro uaw .v§ ._o o.m §o_axm EE@E” eeo§o§ .:o:uoc_._oo EEQE_ .muwnm waco 02 mrw=§m 3 m_z ms __z€m mg mmm __..£5_0$“ _ocmf 8 com

x Sm _.§_mz b Qn_w~ _. §§ Bsdw m§> §E§ u_._w §§ 5 .~mv Em_._> §E§ §§ 5 §§ _. §§ 323 §§ §.~Q ax Q_§§>> ;»cmz
b $n_@ v v_omn_ B.Emm .=.§ cbwa 38 wsou=§ 9335§ owens H_._QE§:§ E£§m .aEBw=Q UEQE_ B&W.Bi w$s§n __me 5 _m%wu_$_
FEEBEE>> mz~.um mm mo 2 vo> $::u£ moEww 5 mms uaw gmcth m_.c. .uE.: >_._m gm o£€mm m_£ m:BEEoomG .6 union m£ 5 ._mE>Sa >tmn §§ m£
m£mcwcu 2 n§E= 8c § mc_u:_u¢_ >m>> hew 5 323 05 Lo=m 2 Em= o£ mozwmm_ Emo:muc§> .`E_H §§ w£ B u£~_._vm._ wm macon m£ .6 mcc§_ucoo
ncm mE.ma c.mtmo unmch B vo§u£ 3 §§ ao> _m_:= _o =:ué m w< .mos._om vu§.q 2 houco> >umn E.Ew m _.=.§ gmcth Enm.zwvc:.s .w::w E._=omm
.om._mgo _mco£unm cm § ozm=§m 3 »mE wommw_unm a_

Q=Bm _m_._o£_uu< .>E:Sw Eo§mz Bmm¢mz § mmo._uum n__ 2me ucc P._m EE££ Bn=”u=_ umw EvEnEEoo E._B E=E.£E m $_Eu£ uncovma 05qu
.mm._o~m>m xmn_ _Em wacoo _>mv_ 550 § moon warsaw QME. .own:~oxw Em wmxm=v£.,mm

5 wnoo¢ _mc_£zmz _mwdemn §§ 6 va mm guam mmEm:mmo .Em=mu:m_., .Emmm §§ 5 :o> 3 Bom “2=_..> ho uncomman o£ _co:m=£m£ Em§mo:_>>

.coc .>=.._m_ 5 §R: m mm uommEmu mzom_ uaw mc£>> .o£_ wwmoom nco § mmEo>oo mcnm§a mu_amm m_E .mu._muzm~w coam=£w..; 50 505 it Amxom._ mcrm.xw
ho m>o€ 5 _._o._=unm 05 E.om"o£ 55 w§§£wv_om.~ mc:w§m 3 EoEwom_aQ ho =mn£ mmv:_o=__ ~m£ cmi mocmcm§mE §§ m mm ou§mw EE, man _._o=_u$oi

 

 

mH tv m._~ mama HHQH....HO um=m H¢m._~ EmE:qu mm-wdwoo..>o-m._uh mmmO

“m£ PSEB m:ommu,~c§hoow,.$ vow:oo__.LN_._o~w:u m m:m w § .ucm .mo~§m norms m£ c_ §§E._Eou _EZ :_ mmu.__cmm mcausn_.c§_._&au££ wu Ewu.>En_ ~mwm..m_ m£ 3 ucc 2 Em§wv§>

Y_m §§ Em_,§

w ~Qc...»_mw:mw;_._,§ m .~".,__D.¢ _ mr\»hw~,_wh.m. L.Bmw>§ 1_ ..W:...,.:mu m w¢..w....hw»©:.\_mmhmu§,w.h, w ,.mnéum")..,_n_"w _ M..Y.M.»Sm m wvm:..\..§mmm n mcc£....“ _ _.c ._.£ m EER£GTF~.M.:H¢

.

 

m§ _vN ._B£_oo

.£mcm:m mm£@_.$ .E uw~uocm
Hm uaw uo§c£m:m 6a Em 333 cum §Em=§< .munmmm>m § m oo.Emm 5 >Emsv mE: Hom .mmo._nvm wo§mm 05 §§ Emu m$§__.s 05 m.EEE 6c
>mE LmEBm:U umwa EEB¢§ m £u.s>ucmn wo E=oEm vi 5 mmu_PmmE OEN wm c§>>v¢mn E:memE §§ admo&na g=¥omn § m asian avco mm£m._;>

 

.wB.§§ E§Emm§vw§§%.m$£§§Y§Ez_§`"&z w m§.mor aug § §§ 3m .m§wor 33

.mmo?mm n=o> ._o_ EQ.EMEH _._.m Emtmo mmua_zocv.”om :o> mma uaw B
QEE> §§ .E§ 932qu I.m o£ cm.w E:E mo> _mmo__cmw n=o> >:m own 5 mwmoom 3 590 5 M¢E>.om v$am.$=o>~ _380& UEBE “0>0 oo~n>

.m£E >EEQE Em§o 55 2 w£E to>=ou uaw onm_a:m oo._._a 29 § ho.__u,._m 5_. Em£~wnc§> 2 cwa cwa._ou ._n own §._MS._ § §o=oa

war @Bm_o.s H£ __mo comm § B:£E ._ma mEmo cv om_mzo § >mE E$zwv£>> _m_.§mu mu_o> mm=cePw.E §§ Em§ucou£ 2 wmmm: = .wmouum ..$PE$
c£~mE._oEc=wEooB> uaw .uéc= EQEE.mtoEw =nv¢ .$c= amsc ._o ga _$o:!£cou >umn._=:E _mc=m%.oy_._m .mc_UEmEm_m~ .mooEmm ~wEoE_ dmn wwmc._m_._n
3 §§ § ma § QB_E_ EQ.U.EY 953 md m£ §§ w=S §§ _mm;my§ __mcow_& § BE¢E_ .=£..._uow¢§ 855 23 uBmE=_._:

.mm: wmo=_,wzn § umwa 3 5a >wE ou:mEu § uB_Em__.._= .Bom: _mMEmPuQ .o_ _co§num 5 .¢conmu.=&m mc._._£§m £mumu nom 550 __wo _o .QBE:E

wB Em § 2 §§ §§ §E=_EBE §§ §§ 35 §§ §§ .§_B >§ u=_u=_§£ H__,_S @._._EQ_§S §B.E:E .E§EE¢§ _$o§wm
§._owcm= _mwow>ou Em_u 5 m.=ora¢om _wuc_.__._umE xm_ dawson ~ocE§ __o 55me mocBm=v mc£ _xm* wmmuuwo._n .~mEBm>m :£§Sm._u __mo 5 @EBQ$ m_._zm_.u
uc:o£:o uszoEm mcmo:_o§ m§m_o.o§m § 33 ma panama _Em >_co ama oo_o> m:.n_.o:o _uo_£u.~oo_m_o § u@n_.§c_ ._nww£momv ao=q§o ucQ._ uB_E=_._:

m:mmcmco o.u u®zE._ 8c 59 mEu£o£ »m.<, .>.._m E mu.Emm m£ hmzm 2 fmc w£ ngame Emw`wwo£>> .>cma §§ 05 >n nobth wm uo.Eom w£ ho wco_~.mucoo
uaw m_.EB :Mmcoo Houom 3 no§u§ ma »mE =o> _££ 3 §§ m m< .m£cmw mu__..oE 2 ._oocm> 3an E_£ m §§ amana Emo__umuc_>>. m:_m E£mw _u>E._.

_Eum< monica Emma.mu£>> o£ cm:o._£ um~m.,_.~cw 2 mo.Emm mw_¢ .Em>>n._mz coxth mz_om_au._ §
5 …m_£_umccou 5 munn mwj non § ..mn._mo£m_._EE uoxom._u ~x ._§<m EoE mcnnum rs …mm>cu Emc cmxo.a_%w=£ ? .,uouooc n ,m#mz 23 3 ~>_BQEE uw¢om on
§Emo ~m£ mE§ E£o mcoEw .m§§=£ o£ means POZ moon _B= uaw em:o§ .=orm=m§. E§om 6 uaw ..»omoratm&m\w<na nom Qm§.& _w._w§mu¢

 

©H ho wH mm.mn_ dd:w§:uo uw=u H-md EOE_.GOD Cm_-\.¢moo.>u-mH.N wmmO

»_oanoumh_ E §§ >:. z 20 mg Gz£

u.§ Hm. m why hh\_w E...».§_Bm x.~.u_.`.,..p.,¢.t.,_mnum$m m 395/gmme m w¢£mucoomm§o» … §§ §§..m gtme Ec@:eq.chBE§EooENEWn§: vrnw@im:€ou

.m&ocmmu EQEE?..om scm womumgm:n
o::wEu_sum mem E_£m>m mcoca umocm>nm uaw mmp_:mm 33 P_m wo_o> uow£.m” 3 U.ch mv:s o hamm umw Q<__ .$M>._mm cam>m.£ ~B_m_u van .QEES vwaam-£@…r amoco way >Eo.

 

Targe! Name:
Targel Phone:
Accnunt Numbmr:

Cusic merz
$mus:

Crealian Date;
Site Add\'ess:

3!£2 Cityi!`smeiz|p;

Billlng Mdress:
Bll|in§ City!Siafe!££p:

Mndsircam Flia s 72765
phi%§p Ram$a}'

606-561 -6850
162418057, 1524?2801
Phi§ip Flamaey

Disconnecled 16121!2014
51'5!2014
54 Beach Dr
Bumside, KY 42519

7919 Co|et:e Ln
Cincinnati, OH 45224

Page 2 of 2

 

EXHIBIT 2

Adam V. Sadlowski
m

 

 

W m
From: cmecfhe|pdesk@ohsd.uscourts.gov
Sent: Thursday, Apri| 20, 2017 11:09 AM
To: ecf.notification@ohsd.uscourts.gov
Subject: Activity in Case 1:16"cv-01059-S.|D Ramsey v. Receivables Performance Management,

LLC Pretriai Conference ~ initial

This is an automatic e-mall message generated by the Civl/ECF system Piease 00 NOT RESPOND to this e-maii
because the mail box is unattended.

***NUTE 'l'O FUBL|C ACCESS USERS*** ludicia| Conference of the United States policy permits attorneys of record and
parties in a case {inc|uding pro se iitigants) to receive one free electronic copy of ai| documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

U.S. District Court
Southern District of Ohio
Notice of Electronic Filing

The following transaction was entered on 4/20/2017 at 11:08 AM EDT and filed on 4/20/2017

Case Name: Ramsey v. Receivab|es performance Management, LLC
Case Number: 1:16-cv»01059-5iD
Filer:

Document Number: No document attached

Docket Text:

Minute EntryThe PPTC was conducted by the Law C|ark; participating ware Adam Sadlowski
on behalf of plaintiff and Sean Fiynn on behalf of Defendant; Status conference by telephone
is set for May 24, 2017 at 2:00 PM; Five business days prior to the status contererice, the
parties will submits joint letter (to d|ott,_chambers@ohsd.ucourts.ogv) addressing whether
and when defendant will file a motion to compel arbitration and proposing dates for
disclosurei‘reports of experts and discovery cutoff; iT lS 50 ORDERED. {vp)

1:16-cv-01059-5.lD Notice has been electronically mailed to:

Brant T Mi||er btmiiler@gordonrees.com

Adam V Sadlowsl<i asa diowsi<i@sb~iawyers.com, cbesse@sb-iawyers.com
Cori R Besse cbesse@sb-lawyers.com, asadlowski@sb-|awyers.com

Sean P. Flynn sflynn@gorclonrees.com

1:16-cv-01059-SJD Notlce has been delivered by other means to:

 

EXHIBIT 3

 

Adam V. Sadiowski

 

 

 

 

._m
From: Les|ie Handy <lhandy@gordonrees.com>
Sent: Wednesday. May 17, 2017 6:12 PM
To: dlotl:,_chambers@ohsd.uscourts.gov
Cc: Ac|am V. Sadlowski; Sean Fiynn; Cameron Hitson; RPMT_1130547 __ Ramsey v_
Receivab|es Performance Mgmt _Correspondence _ £_Maii
Subject: Ramsey v. RPM; Case No. 1:16»0:~1059
Attachments: ` 2017 05 17 Ramsey Status Letter to Court.pdf
¥our Honor

Attached please find the Joint Status Letter relating to the May 24, 2017 telephonic status conference in this matter.

LESLIE M. HANDY | Lega| Sec:retary to Sean P. F|ynn

GORDON & REES
scui.LY MANsuKHANl

2211 Miche|son Drive, Suite 400
lrvine, CA 92612

D: 949-255-6999
lbandy@gordonrees.com

 

M,c...\.,s»..,. ._..M.~M-~W.-.~v.-a.--\.-~.‘..“~-.,.c..~._...-..~.~.…...~.,.......N...",.~,..-....~.. .e»“.-.,W_..».,.1_.,...(~,.,....,.....1,._»`~ `\.-.-»M..`».\.`........~».»...L ms».-»~W..c\......_,.~._¢.`~.. ._~.-.,'<.,.=...L.,...,.~...,.,..1»...-..,-.M-W-h.\.a.....,»`...¢,~¢....

 

GORDON & REES LLP
htt : www. ordonrees.com

 

 

SEAN P_ FLYNN
SFLYNN@ GORDoNREES.CGM

oiasci omc (s»isizseaesa GORDON&REES
§ci§"idii”"“inm£"§i's`ui{'iiei¥ii

2211 MicHEiSoN DRN'E. SUlTe 400
lavine CALiroRNlA 92612
PHONE: (949) 2556958
wli\l\)_\_n»\¢'__,§_~;)_13_[)onRt=.izs.cou

Aprii 14, 2017
VIA EMA|L

Hon. Susan J. Diott

Potter Stewart U.S. Courthousc, Room 227
100 East Fifth Strcct

Cincinnati, OH 45202

Email: dloll chambers@ohsd.uscourts.izov

Re: Ramsey v. Receivables Pe§jormance Management, LLC

Case No.: l:i6-cv-1059
Judge Dlott:

Pursuant to Your Honor’s April 20, 2017 Order, the Parties are submitting their Joint
Status Lettcr.l

After attempting to obtain additional information, and after further investigation of the
ability to pursue Arbitration in this matter, Defendant Rcccivabies Pcrt`ormanoe Managcment is
unable to proceed with a motion to compel arbitration Thus, the Partics are submitting the
foilowing proposed discovery schedulc:

 

 

 

 

 

 

headline maintains ngosai Defendants ngoai
[nitial Disclosures v Served April l l, 2017 Scrved April 14, 2017
Fact Discovery Cuton°tg Agrecd September 29, 2017
Plaintii‘t`s Expert Disclosure Agreed Octobcr 6, 20i 7
Defendant’s Expcrt Disciosure Agreed 7 November 6, 2017
Experl Biscovcry Cutof`f:’ Agrced December 8, 2017

 

 

 

 

 

 

1 l’laintiff‘s Counscl panicipated in thc drafting o[`lhis Joint Status Lcttcr, and has consented to its submission by
Defcnse Counscl.
2 lncluding hearings on any f`act discovery related motionsl

ALABAMA 6 AR|ZONA 0 CAL|FORNIA 4 COLORADO + CDNNECT|CUT o Fl_.ORiDA¢ GEORGiA 9 lLL|NO|S 0 MARYLAND 0
MASSACHUSETTS § MISSOUR! 0 NEVADA f NE.W JERSEY 0 NEW YORK o NORTH CAROL|NA e OHlO 6 DREGON + PENNSYLVAN|A 0
SC}UTH C`,'AROLiNA o SOUTH DAKDTA 0 TEXAS 0 VlRGENIA 4 WASHENGTON 0 WASHINGTON, DC 0 'NEST V|RG|N|A

 

Apri| 14, 2017
Page 2

 

Mcdiation/Scttierncnt
Cont`crencc Dcadline

 

Agrecd

 

Januar_v 26, 2018

 

The Parties arc very appreciative of Your Honor’s assistance and attention to these

mattBI`S.

Vcry truly yours,
S/ Sean P. Flynn

Sean P. Piynn

 

iiaosnnzoz¢.isi\-i] Including hearings on any expert discovery related moiions.

 

 

EXHIBIT 4

AO SSB (Rev‘ 136/091 Subpocna to Produoe Documents, information, nr Dbjecis or to Pcrmit inspection ol`Premises in a Civil Actiim (Pagc 2)

 

Civil Action No. 09~ov~410-L (POR)

PROOF OF SERV!CE
(Thi's section should nor be filed with the court unless required by Fed. R. Civ. P. 45.)

This Subpoena for (mme afindiw‘duaf and ririe, ifany)

 

was received by me on (afa¢e)

i:] l served the subpoena by delivering a copy to the named person as follows:

 

 

on (da¢'e) or

9
___--»--._.-._____._..

 

i:] I returned the subpoena unexecuted because:

 

 

Unlcss the subpoena was issued on behalf of the Unitcd Statcs, or one of its officers or agents, l have also
tendered to the witness fees for one day’s attendance and the mileage allowed by iaw, in the amount of

$

 

My fees are $ for travel and $ for services, for a total ot` $ 0.00

I declare under penaity of`pcrj ury that this information is true

Datc:

 

 

Ser~ver’s signature

 

Pri`n!ed name and title

 

Sarver's address

Additional infonnation regarding attempted service, etc:

Alne\lclo L¢giINd. luc. ,
M\.t~'prm§lt’ntkl`is».euu ‘

 

CGr'l 0569’¢!-}{

AO SBB (Rcv. ooft)‘.¢} Subpocna to Produce Documents, lnl`ormation, or Clbjects or w Pennir inspection of Prcmiscs in a Civil nctiont Page 3)

 

Federal Rule of Civil Procedurc 45 (c), (d), and (e) (El'f'ective 1211/07}

(c) Protecting a Person Suhjeet to a Subpoena.

(l) Avor`dr'rrg Urrdrre Burden or En;pense; Srmcrr‘orrs. A party or
uttemoy responsible for issuing and serving a subpoena must take
reasonable steps to avoid imposing undue burden or expense on a
person subject to the subpoena The issuing court must enforce this
dutyl and impose an appropriate sanction ~ which may include lost
earnings and reasonable attomey`s fees _ on a party or attorney
who fails to comply.

(2) Commarrd to Produce Marcniri!s or Permit' Inspectio.u.

(A) Appeumnce Nor Reqm`red_ A person commanded to produce
documents, electronically stored information or tangible things, or
tc permit thc inspection of prcrniscs, need not appear in person at thc
place of production or inspection unless also commanded to appear
for a deposition, hearing or trial.

(B} Objecttonr. A person commanded to produce documents or
tangible things or to permit inspection may serve on thc party or
attorney designated in the subpoena a written objection to
inspecting copying, testing or sampling any or all of the materials or
to inspecting the premises m or to producing electronically stored
information in the form or forms requested The objection must be
served before the earlier of thc time specified for compliance or 14
days after the subpoena is served lr` an objection is madc, the
following rules apply:

[i) At any timc, un notice to the Commanded person, the serving
party may move the issuing court l`or an order compelling production
or inspection

(ii] These acts may be required only as directed in the order, and
the order must protect a person who is neither a party nor a party's
o llicer from signi licant expense resulting from compliance

(3} Qrmslrr'ug or Modr}j)ing a Subpoena.

(A) When Requr`reri On timely motiou, the issuing court must
quash or modify a subpoena tliat.'

(i) fails to allow a reasonable time to oomp|y;

(ii) requires a person who is neither a party nor a party’s officer
to travel more than 100 mifes from where that person residcs, is
crnpioyccl, or regularly transacts business in person W~ except that,
subject to Rule 45(c)(3)(B)(iii}, the person may be commanded to
attend a trial by traveling from any such place within the slate where
the trial is hcid;

(iii) requires disclosure ol`privileged or other protected matter, if
no exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitred. ”l`o protect a person subject to or affected by
a suhpoena, thc issuing court may, on motion. quash or modify the
subpoena it'it requires:

(i) disclosing a trade secret or other confidential rcscarch,
development or commercial information;

(ii) disclosing an unretained experts opinion or information that
does not describe specific occurrences in dispute and results from
the cxpert‘s study that was not requested by a pal‘ty; cr

(iii} a person who is neither a party nor a party’s oi`ticer to incur
substantial expense to travel more than lth miles to attend triat.

(C) Spct‘§,t“ying Coudirion.r as an Alrernorr've. lo the circumstances
described in Rule 45(c)(3](13), the court may, instead cf quashing or
modifying a subpoena, order appearance or production under
specified conditions if the serving party:

{i} shows a substantial need for the testimony or material that
cannot be otherwise mci without undue hardsliip; and
M'urcs that the subpoenaed person will be reasonably
compensated

(d) Duties in Rospondlng to a Subpoena.

( l} Prodrrcing Documeurs or Elec!mrtl‘cull_v Stored information
These procedures apply to producing documents or electronically
stored inforrnation:

(A) Documenrs. A person responding tn a subpoena to produce
documents must produce them as they are kept in thc ordinary
course ot` business or must organize and label them to correspond to
the categories in the demand

(B) Formfor Producr'ng Et`ecrr‘orrically Srored Injbrmotr`on Nor
Specifred. lf a subpoena does not specify a form for producing
electronically stored information, the person responding must
produce it in a form or forms in which it is ordinarily maintained or
in a reasonably usable form or fonss.

(C) Eicctrom`calr[y Sr'ored !rg"omariorz produced in On!y One
Form. 'l`hc person responding need not prcducc the same
electronically stored information in more than one form

(I)) !naccessr'b.ie Elccrronicuily Srored luforman'on. The person
responding need not provide discovery of electronically stored
information from sources that the person identities as not reasonal)iy
accessible because of undue burden or cost. On motion to compel
discovery or l`or a protective order. the person responding must show
that the information is not reasonably accessible because of undue
burden or cost. if that showing is rnade, the court may nonetheless
order discovery from such sources if the requesting party shows
good cause, considering the limitations of Rule 26(h){2){(_`). 'l`he
court may specify conditions for the discovery

{2} Clar`mr'ng Privilege or Prolect‘ion.

{A) lnfarmation li/'ithhelal A person withholding subpoenaed
information under a claim that it is privileged or subject 10
protection as trial-preparation material must:

(i) expressly make the claim; and

{ii) describe the nature of the withhold documents,
communications or tangible things in a manner that, without
revealing information itself privileged or protected, will enable the
parties to assess the claim.

(B} lnformir`on Prodrrced_ if information produced in response to a
subpoena is subject to a claim of privilege or of protection as trial-
prcparation material, the person making the claim may notify any
party that received the information of the claim and the basis for it.
Atter being notified, a party must promptly rcturn, scqucster, or
destroy the specified information and any copies it bas; must not use
or disclose the information until the claim is resolved; must take
reasonable steps to retrieve the information if the party disclosed it
before being notiticd; and may promptly present the information to
the court under seal for a determination of the claim. 'i'he person
who produced the information must preserve the information until
the claim is resolved

(c) Contcmpt. The issuing court may hold in contempts person
who, having been scrved, fails without adequate excuse to obey the
subpoena A nonparty`s failure 10 obey must be excused if the
subpoena purports to require the nonparty to attend or produce at a
place outside the limits of Rulc 45(€)(3)(A)(ii).

Am¢ricnlr LogniNet. lnc. a
num£unushtadcbtu'.mur `

 

Exhibit A
I)EFINI'I‘IONS

i. “I)OCUMENTS” as used herein is intended to have the broadest possible
meaning and encompasses, without timitation;

a. The definitions of“writing” set forth in Section 1001 ol" the Federal Rules
of Evidence, and Federal Rule of Civil Procedure 34, respectively, and include the
original or copy, and both Sides thereof ofhandwriting, typewriting, printing
photocopying, photographing, and every other means of recording upon any tangible
thing, any form of communication and representation, including letters, words, pietures,
sounds, and symbo]s, or combinations ofthem.

b. It atso includes non-paper information storage such as tapes, tilms, disks
and computer memory devices and electronic mail.

i. “Eiectronic mail” means ali original and any non-identical copies
of documents sent or received as electronic mail (including all attachments),
whether in printed or electronic form of any kind, including, without limitation,
data stored on hard disks, f|oppy discs, servers, magnetic tape, personal or
handhe|d computers or devices (sueh as Paim or BIaekBerry devices), in random
access memory or in read~only memory. For purposes of this definition, the
electronic version of any electronic mail is deemed to be an original, irrespective
of the existence or creation of a hard copy print-out of that electronic mail, and
you are required to produce all responsive documents stored in electronic format.
Electronic mail inciudes ali electronic mail in your possession, and is not limited
to electronic mail in the senders’ or recipients’ files or computers, and includes
any electronic maii that has been deleted from the senders’ or recipients’
computers

c. Electronicaiiy stored information shall be produced in its native format,
searehable and with linked attachments as they were sent or received in the regular course
of business

2. “RELATING TO” means referring to, discussing mentioning evidencing
criticizing expiaining, describing illustrating, disparaging, addressinga demonstrating assessing,
alluding to, elaborating upon, remarking upon, probing, examining debating the merits of,
illuminating disputing the benefits ot`, expanding npon, commenting upon, interpreting
reassessing, revealing scrutinizing, studying, critiquing, or characterizing the subject matter or
topic inquired about in that particular request.

REQUESTS

l. Any and aii DOCUMENTS RELATING T() Account # i62418057, including
but not limited to: all account opening DOCUMENTS; all monthiy invoices/bills; afl
payments received; ali account closing D()CUMENTS; and any and ali documents

which make up or comprise the ccntract(s) RELAT[NG TO Aceount # 1624i8057.

 

1 l}f|S¢iT.'-l l 111‘)€12\"\'. l

2. Any and all DOCUMENTS RELATING TO debt collection efforts for Account
ii 162418057 while the account was placed with lnternational Computer Systems, inc.,
D.B.A. First Collection Services - 10925 Otter Creek E. B]vd., P.O. Box 3564 Mabelvale,
AR ?2103.

3. Any and all I)OCUMENTS RELATING TO debt collection efforts t`or Account
# 162418057 while the account was placed with Southwest Credit Systems (jroup ~ 4 i20
lnternational Pkwy #1100, Carrollton, 'I`X 7500‘7'.

4, Any and all nocUMnNTs RELAT:NG To the lawsun: Phillip Ramsey v.
Inferna£ional Computer Sy.s‘tems, Inc. [D/B/A First Cr)lleefz`cn Servz'ce.s‘), and Southwest

Credr't Systems, L.P., case number l :16-cv-00745-TSB, originally filed on July 9, 2016.

 

EXHIBIT 5

 

From: Sean F|ynn <sf|ynn@grsm.com>

Sent: Thursday, Decem ber 27, 2018 6:30 PM

To: Adarn V. Sadiowsl<i <ASadiows|<i@sb-|awyers.com>

Cc: Cori R. Besse <CBesse@sb“|awyers.com:-; Gregory Brunton <gbrunton@grsm.com>; Ty|er Ta rney
<ttarney@grsm.com>; Carrio Thiem <cthiem @grsm.ccm>; Les|ie Ha ndy <|handy@grsm.com>
Subject: Rarnsey v. RPM - Documents produced by Windstream

Adam,

 

Attached are the transmittal e-mails from Windstream regarding their document production We already se tyou the

two ”No Doc:uments" responses from Dish and Verlzon. We have not received anything from SWC or FSC ve .

 
  
 

Regarding the attached documents, Dish is asking RPM for copies of any documents produced by Windstrea . l didn't
see any Coniidontial stamps on the documents, and even though there is Ptl on some documentsl since Plai rif was a
customer l don't think there is a problem with sending them to Dish, but l wanted to give you an opportuni to weigh in

first before RPM sends copies to Dish.

As you look through the documentsl you will see in the second transmittal email that a copy of the operative agreement
for Pia'sintifi"account is attached and there is a class action waiver and arbitration agreement l have two q stions: ll
'* -` " " f " " ' " ` - '- ` ' `- "r`: and 2} will Plaintiff stipulate to dismissing this matter and proceeding

        
 

in Arbitration?

We look forward to your responsels}.

 

-» -~..‘.i. __~ - .....“,.~, .-a¢...~‘.c,{.;, sr i. …»i-_ .c _..ic....\.… ~_.-,._...\. ...,..a.v,-‘,.

SEAN P. FLYNN l Partner

GORDON & REES
scuu.Y MANsuKHANl

2211 Mlchelson Drive, Suite 400
irvine, CA 92612

D.' 949»255~5958
sflvnn@grsm.com

vCard

  
  

.f:?t'-' ci t`oi;:znnia
\.ast-!tr s l -’v

' L¥r:lsware

    

WV\‘W.SI'SH'|.COI'T}

§§ Ptcase consider tntc environment before printing this email.

 

 

 

   

From: Anderson, Pauia C <Pauia.CAnderson@windstream.com>

Sent: Wednesda_y, December 26. 2018 10:20 AM

`l’o: Gaston, Sara; Sean Flynn

Subject: RE: Subpoena Response - Case Number1:16-cv-1059| Windstream Communications
Tracking lD: 79381

Attachmentc: form"oniine_terms_and_conditions_10_21,13.pdf

Sean - attached are the online terms and conditions that would have been in effect during the time Mr. Ramsey had
service.

PmLa/C. And,ersow

f i`fi;i;:§:ii:;'i P:‘.rsi<-§_‘-_:-zi l ‘t¢‘iiiivi‘-,:r'eairi Servlces, ti.{`;.

4001 N. Rodney Parham 1 Mailstop: 1170-31¥03-531A l Little Rock, AR 72212
pau|a.c.anderson@vvindstream.com

G: 501.743.4576

  

wi ndstr»easn

xi §'s.i’i;i»:r_= l §‘-ieieaoi‘€i l i..'ioin§

From: Gaston, Sara

5ent: Friday, December 21, 2018 10:56 AM

To: sfiynn@grsm.com

Cc: Gaston, Sara <$ara.Gaston@windstream.com>; Anderson, Paula C <Pau|a.C.Anderson@windstream.com>
Subject: Subpoena Response » Case Number 1:16-cv~1059 f Windstream Communications Tracking iD: 79381

Attached you will find the requested information |f you have any questions feel tree to contact me.
Sara M. Gaston

Network Ana|yst il - Netvvork SOC f Windstream

02 501-748-0756 l f: 330-485-3131

SarasGastonchWindstream.com l windstreambusiness.com

 

 

Updaled: October 21, 2013

TERMS AND COND|TIONS FOR SERVICES ANDIOR
EQUPMENT PROVIDED BY WlNDSTREAM

PLEASE READ THESE TERMS AND COND|TKJNS CAREFULLY. lT iS ESPEC}ALLY lMPORTANT FOR YOU
TO READ SECT|ON 10 (DISPUTE RESOLUTDN] CAREFULLY, AS SECTION 10 PROV!DES FOR
RESOLUTION OF DISPUTES THROUGl-i FlNAL AND BlNDlNG ARBITRATION BEFORE A NEUTRAL
ARBITRATOR lNSTEAD OF IN A COURT BY A JUDGE OR JUR'*I' OR THROUGH A CLASS ACTION. YOU
WlLL CONTINUE TO HAVE CER¥A|N R|GHTS TO OBTAIN REL|EF FROM FEDERAL OR STATE AGENC|ES.

. Detinih'o;§

“¥ou" or “Customer" means the person or entity that subscribes to Senrices or purchases or leases Equiprnent and
anyone who accesses the Services and Equipment provided to you.

"We", “os", "our”, “Company" and “Windstream" refer to the Windstream legal entities providing Servioes to you
and as identified on your bill.

"Service(s)" refer to any services you have agreed to obtain from us.

“Equipment" means any equipment or accessories you purchase or iease from us or those provided by us for use in
any manner in connection with your Services. For ease of reference, Servioes and Equipment provided by
Windstream shall be referred to in this document collectively as 'Servicest"

“Promotlonai Temts" mean terms that apply to special offers from time to time. Prornoiionat terms will be specified
in your first bill message Promotional terms may include a term commilment and an early termination fee in the event
the service is not installed or maintainedl cr in the event you disconnect service prior to the end ofthe term

“Service Order" means the form (whether paper or electronic including on-|ine order iorms). if anyl in which you
apply for or make changes to Services and may include the length of time you will subscribe to a Servioe, rate plans,
access charges fees taxes and surcharges, choice of long distance carrier, and the Eq uipment you have selected

. Agrcg!gent ang Acce@nce. This Agreement incorporates by reference and you agree to be bound by the
foiiowing, in this order of priority AND lNCLUDlNG ANY CHANGES (SEE SECTEON 23 BELOW): 1) any applicable
tariffs§led with the Federa| Communications Comrnission (“FCC") or the relevant state public service oommisslcn; 2)
The FCC or state web-posted price fists or terms and conditions (either, "price lists") posted at

:ifww.windstr m.comidocumenis!detariit services ; 3) the product (bundie)-specihc terms and conditions
including any Promotiona| Terms (see Section 27 herein and Vour Bi|| Messages) and any additional agreements
associated with such products; 4) the Servioe Order, ii any; 5) any relevant click-through agreement for the Servioes
you received; 6) these Terms and Conditions (“Terrns"); 7) the Acceptable Use Policy posted at

httg'jl\mvw2.windstream.neycustornersuggortiusersguidelaccegtiaccggt.html; and 8) the Privacy Po|icy posted at
httg:l!www.windgream.comigrivacy.esp)c

You accept this Agreement when you do any of the following (a) give us your written or electronic signaturel (b} te|i us
ora|iy or electronically that you accept (i.e.l by eliciting the “l Acoept“ button for on-line purchases or account changes).
or (c) use any Services. if you have never used the Servioes before and do not wish to be bound by this Agreement,
do not begin using them and notify us immediately By accepting this Agreement, you acknowledge that you are 18
years of age or oider, are competent to enter into a contract with us, and are authorized to obtain Seniices or make
changes to an existing account You may obtain a copy of these Terms and any product-specific Tenns and
Conditicns by visiting www.wiggstream.com or by calling a service representative at 877-807-9463. This Agreement
smersedes any and all statements orpromises made to you by any of our empioyees or agents if you are a business
customer with an existing contract close contract teams witt contro|.

. Cha f r Service and T xes F and S rc es. You are responsible for paying all charges applicable to
Services provided to you including but not limited to, monthly recurring charges {“MRCs"), access chargesl features
changes and moves to Senrioes, Servioe repair visits and nci-show charges, installation charges, lP address charges
biiling chargesl credit card surcharges, tc|l. long distance and directory assistance and any other usage~based
charges at our conant rates when used |n addition to the monthly recurrier and usage-based charges. taxes fees.
surcharges assessments and other charges apply to all Services and Equipment, inducing howthose may change in
the future. |n certain service areas paper bills are available fora monthly charge

To determine whether certain taxes, fees and surcharges are applicable to Services provided to you, we are required
by federai law to obtain your street address which must be within ctr service area You represent and wanant that
the address you provide ustc obtain Servioe is correct and you acknowledge that we are relying on this information to
determine which taxesl fees or surcharges are applicabie to your Service. You agree to notify us if your address

 

. ,_~_~W v

Updated: October 21. 2013

changes ln the event you do not provide us with a valid address or address change you may be responsible for
additional taxes, fees or surcharges and penalties associated with failure to pay taxes based on the proper address.
and we may terminate your Senrices.

As a convenience to you, Company may include charges for third party services on your monthly bill. You should
always review your bill carefully and contact the Company ii you are unsure about a charge on your bill. Company
also offers the ability to block third party charges from your monthly bil|. This service is optional and free cf charge. and
ilyou are interested in adding a third party block to your account, call a Company representative at the number found
at the top right hand corner of your statement to determine if your account is eligible The block does not apply to
Services provided by Windstream or its affiliates tc which you subscribe

. Billing egg Pay;ment.; Rate lm;gses. We will bill you the recurring and installation rates you were quoted for

Services or those associated with the Services you use or ordered, with increases on notice Al| recurring charges are
bi|ed one month in advance Bi||ing at a location will begin upon the carter of (i) the installation Dale (which may be
the date administrative access to certain software-based Services is granted to Customer); or (ii) 30 days after
delivery of the applicable facility andlor equipment to the Customer premises (il the delay in connection cf the facility
and/or equipment is due to Customer or its agent); however, Company may choose to bill in full monthly increments
with no proration for partial service periods when service either starts or ends in the middle of a billing cycle.

We reserve the right to back-bill you for Services actually used but not previously billed.

Payment in ltd is due no later than the due date indicated on your bill and we may apply a late fee and interest and
cttrer charges (including, but not limited to, collection fees) up to the maximum amount permitted by law, Retumed
checlcs. payment by phone, paper bills and other fees due to your choice of payment method or billing receipt may
also be subject to fees You agree to pay costs and fees, including but not limited to attorney fees, we incur to collect
an unpaid balance from you.

Company may require you to authorize payment for Servioes by credit card cr by debiting a bank account, and no
additional notice or consent is required before we `nvoice the credit card or debit the bank account for all amounts due
to us for any reason

. Cr'editsl Degoslw and Ad_vanced Payments. Gur agreement to provide you Servlces is subject to credit approval
and, as such, you authorize us to ask credit-reporting agencies for credit information about you. We may, in our

discretion, require you to submit a deposit as security for payment of charges or an advanced payment before we
establish any Services on your beha|f. |n the futurel an additional deposit may be required if either the amount or
number of Services is increased or your credit rating changes Simp|e interest will be paid on the cash deposit for the
period it is held by us and will be refunded if satisfactory credit has been established or upon termination of service (if
no balance is due). We reserve the right to apply the deposit to any amount due and unpaid but the payment of a
deposit in no way relieves you of paying your bills in a timely manner. Regarding advanced payments any advanced
payment will appear as a credit to your first month's bill. |n the future, an additional advanced payment that will be
applied to your bi|l, may be required if you increase your Servioes with us. if you cancel Services before installation or
we annot install your Services for some reason, we may refund the advanced paymentl We will not refund any
advanced payment made after installation of Services.

. Termination b ¥ou
Pre-lnsfallation. if you are a business customer and you terminate your order prior to the installation of Servlces, you

will be required to pay a pre~installation cancellation charge equal to the greater of (r) three (3) months of lleCs ; or {ii)
our costs to other providers You agree that this charge is a reasonable measure of the administrative costs and other
fees incurred by us to prepare for installation

After |mta|lalion. ll you cancel your Services or a portion thereof alter installationl you remain liable for payment of all
outstanding cl'rarges for all Servioes you used and Eqr.ripment you purchased from us prior to termination and you will
be charged for the tull last month of Senrlce with no proration or credit if you tenninate Servioes prior to the last day of
your billing cycle ' -

 

Fixed-Term Agreements. When you purchased your Servlce(s), you may have been required to commit to a benn or
a minimum purchase El11~lER YOLl OR WE MAY ELECT NOT TO RENEW YOUR SERV|CE BY PROV|D|NG
NOTlCE TO THE OTHER NO LATER THAN 'l“HIRTY (30) DA¥S PRlOR TO EXP|RATEON OF THE FlXED TERl\/l.

 

Updated: October 21, 2013

|F NE|THER YOU NOR WE DELIVER A TlMEl.Y NOTlCE NOT TO RENEW. THE SERV|CES W|LL RENEW ON A
MONTH~TO-MONTH BAS|S. iF YOU .TERlvllNATE SERVICES AFTER lNSTAl_l_AT|ON DURENG THE lN|TlAL OR
REENEWAL TERN| FOR ANY REASON OTHER THAN FOR CAUSE. OR WE TERMINATE FOR CAUSE
PURSUANT TO SECT|ON 7 BELOW, YOU WlLL BE REQU|RED TO PAY TO US AS L|QUIDATE`D DANEAGES AN
AMOUNT EQUAL. TO 100% OF THE MONTHLY RECURRING CHARGES (“MRCS") MULTlPLiED BY THE
NUMBER OF MONTHS REMA|N|NG lN THE THEN CURRENT TERM. OR |i~' YOU TERM{NATE OR
D|SCONNECT l._ESS THAN THE ENT|RETY OF YOUR SERVlCES SUCH THAT YOUR ACTUA|. USAGE AT A
LOCATION FALL.S BELOW ANY N|lNlMUl\/l MONTHL.Y CHARGE (“MMC"} OR MiN|MUN| MONTHLY FEE (“M|V|F")
FOR `l'HAT L('.'lCl!iTlOl\if YOU AGREE TO PAY AN AMOUNT EQUAL TO THE N|MC OR MMF FOR EVERY
MONTH REMA|N|NG lN THE THEN CURRENT TERM (“LFQU|DATED DAMAGES”).

YOU AGREE THAT iN THE EVENT OF TERM}NAT|ON BY YOU, THE ACTUAL DAMAGE TO W|NDSTREAM IS
DlFFlCULT TO ASCERTA|N AND THAT THE EARLV TERMlNATlON FEE REPRESENTS L|QU|DATED
DAMAGE.S AND NOT A PENAL.TY AND |S A REASONABLE ES`FiMATE OF THE AGTUAL REDUCT|ON iN THE
VALUE OF TH|S AGREEMENT THAT WE W|LL SUSTA|N.

Morrth-to-Nlonth Agreemon§. |f no length of time is identined on the Service Ortier or you were not othenvise
required to commit to a tenn, then the term is month~to-montn and you or we may terminate ar any time by providing
notice at least thirty (30) days priorto the effective date oftermination. You remain liable for payment of all outstanding
charges for all Servicee you used and Equipmenl you purchased from us prior to termination and you will be charged
for the full last month of Servioe with no proration or credit if you terminate Service prior to the last day of your billing
cycle

Bugqled Services. Scme plans may offer a discount if you sign up for bundled services and may require a term
commitment if you sign up for bundled sewices, you agree to maintain the bundled services for the applicable
term. if you receive bundled services and you subsequently unbundle, terminatel or disconnect any of these Servioes,
or we disconnect any of the Services, we may adjust the rates for the remaining Service(s) to the then current prlce.

Chaggg in l;gcatlon. A change in your service address ortho localion to which any Service is provided to you may
constitutel at our sole discretion te'mination of the Services or result in an increase in the prices you must pay for the
Services.

Chaggo tro Anoglg£ Can'ier. We may deem a request by you to port your numbers as a request by you to terminate
your Agreement |f you choose to port less than all of your ni-.rmbers, or you leave any Services connecter:ll we will
continue to bill you for the numbers and/or Sarvioes still connected

. Termlna§on 91 Us. Prov'rsioning of the Service is subject to the availability of the requisite equipment and facilities
We may lirnit, interrupt terminate or refuse to provide a Service if: (a} you do not honor any provision of this
Agreement; (b) you use a Senrice in a manner that adversely affects other customers or harasses them. our
employeesl or others; (c) you use Service to engage in fraud or unlawful_conduct or are suspected of doing so; (d) you
modify your phone or any software residing thereon from the original manufacturer specifications inducing for the
purpose of accessing non-Windstream services; (e) you use Service in a manner that is excessive or unreasonable
when compared to the predominant usage paltems of other customers on a similar service plan in your geographic
area (and we may also implement charges or change you to the appropriate rate plan consistent with such use); (f)
resell any Service; {g) for any other reason set forth in the relevant tariffs and price ists or terms and conditions (h)
you do not pay any amount to us or billed by us on behalf of others including disputed amounts that errdstream
determines are valid charges on your bils; (i) facilities or property associated with providing the Servioes have been
condemned or use has been prohibited by the government in any manner; (i} you fail to acquire and maintain the
rights of way or property access necessary for installation or maintenance of Services; (k} you are insolvent have
made an assignment for the benefit of credits or you have filed or had filed against you a petition for bankruptcy; or (i)
we determine in our sole discretion that facilities are not technically or economically feasible We may restore such
interrupted or term`nated Service. in our ute discretion following your correction of the violation and payment of any
amounts due, including any restoration charge we assess for restorier your Servioe.

. Psrsonai td_entifier_'§. We assign telephone numbersl e»rnaii addresses lP addresses and other personal iderrtiners
in connection with the Services. You have no proprietary right to any such identitiers, and we reserve the right to
change them upon notice to you. ln the event that we allow yoth transfer a personal identiner to another party to
obtain any Services we provide you, we reserve the right, prior to honoring the request for transfer, to charge a lee for

 

Updated: October 21 , 2013
the transfer and to collect any money owed for Services.

9. Disguted Bil|s. You must review bills in a timely manner. To dispute a bili. you must comply with the dispute
resolution provisions in Section 10 and submit your dispute, in writing, within 80 days after the date on the bill. You
must pay any undisputed portion while your dispute is investigated You accept all charges orr your bill not disputed
within 80 days and must pay those charges

10. DISM Reootudon. By utilizing Windstream's Services and agreeing to these Temrs, you agree to the
following dispute resolution procedures You and Windstream agree to waive any right to a oral by jury in a
court of general jurisdiction and any right to participate in a class action or consolidated action regarding s
dispute as defined below Speclflcally, you and Windstream agree to wake any right to pursue a dispute by
johtng a disputed claim with the disputed ctalm ofany other person or entity or to assert a disputed claim in
a representative capacity on behalf of anyone else in any tarr/suitl arbitration or other proceeding

if you have a dispute with Windstream. you should notify Windstream‘s Customer Care department at the number
listed on your invoice if the Customer Care department is unable to resolve your dispute, you must submit your
dispme to us in writing at the following address Windstream Communications, lnc., 1720 Ga|leria Boulevard,
Char|oite, NC 282?0, Attn; E>reculive Customer Relatiorrs. You must describe your dispute and provide enough detail
to allow us to understand it. You must provide any supportier documentation with your written dispme. Clic|< here
h§g:llwww.windstream.oom'lggal.agpx for a form that you may, but are not required to use to submit your written
dispute to us_ ll we have a dispute with you, we will send you a written notice to your billing address to attempt to
resolve the dispute You and Windstream agree that a dispute is any claim or controversy related in any way to
Windstream’s Services, including charges for Services, Equiprnerrt, Service Order(s) or our agreements pursuant to
these Tem'rs or any other agreements whether the dispute arises.in tort, contract by statute or any other legal theory
and whether the dispute arises under this or any prior agreement with us or arises after your Services with
Windstream are terminated

lf you and Windstream are unable to resolve the dispute alter60 days from the date of receipt ol the written dispute,
you agree that either you or Windstream shall resolve the dispute in only one of two possible ways: (1) by seeking
relief in Sma|l daim$ COU¥L if appropriate under the applicable court's rules, in the city or county of the billing address
reflected on your bi|l, or (2) by arbitration This Seciion does not prohibit you from submittlng any issue you
have with Windstream to any federal, state or local governmental agency or public service commission
which may be able tro seek ro!ief from Windstream orr your behelt. lt the dispute is regarding the charges for
Services. you agree that if you do not seek relief in small claims court or by arbitration following the 60 day dispute
periodl then you will immediately begin paying the distrqu amount that Windstream determines is valid, plus any
charges that were not paid during the 60 day dispute period, or Windstream may terminate the Setvices.

Regardtng arbitration you and Windstream specifically agree to lina|ty resolve all disputes not fried in small claims
court by arbitration that will be final and binding on both you and Windstream, subject to any exceptions required by
applicable law. The following provisions shall apply to arbitration:

a. Notice: li you want to arbitrate a dispute with Windstream after erq)iration of the 60 day dispute period
noted above, you must die a claim with the American Arbitration Associatlon (“AAA"). Clicl~: here
httg:M.windstream.coml|@a|.asgx for a form that you may, but are not required, to use. The claim
must include a description of the dispute a brief outline of previous efforts to resolve the dispute. all
supporting documentation and a proposed resolution A copy of the claim and proof of payment of the
filing fee, such as a copy of the check or money ordsr. should be sort to Windstream at 4001 Rodney
Pamam, thtle Ftoci<, Art<ansas 72212, Maiistop B‘lFDB-?lA, Attn: Legal Department ("Arbilration Notice
Address"). Windstream will reimburse you for the nling fcc if your claim does not exceed $75,000. lt
Windstream wants to arbitrate a dispute with you after expiration of the 60 day dispute period noted
above, Windstream will send a copy of its claim to your blian address

b. Appliceble law: The interpretation and enforceability of the arbitration provisions and whether a
dispute is subject to arbitration is subject to the Fed'era| Arbitratlon Act ("FAA") only and not state §aw.

c. Appl|ceble Rutes: Windstream and you agree that the arbitration will be conducted by the AAA. The
rules governing the arbitration proceeding will be the current Comrnercial Arbitration Rules and the

 

Updated: October 21, 2013

Supplemenlary Procedures for Ccnsurner Related Disputes ("AAA Rules“) from the Ameiican Arbitration
Association. The AAA rules are atwww.adr.org or can be obtained by calling 1.800.7?8.7879.

Method of Arbitration: if your claim is for $liJ,DUD or less, Windstream agrees that you may choose
whether the arbitration will be conducted solely on the written documents submitted by telephone or in
person in the city or county of the billing address reflected on your bill lt your claim exceeds $10,000, the
right to a hearing will be determined by the AAA rules. The written documents can be the notice to
arbitrate that either of us send to the other regarding arbitration and referenced above

Arbitration Cost:s and Attomey Fees: if you properly tile a claim with A.AA pursuant to these arbitration
provisions and the amount of your dispute does not exceed $10,000, Windstream agrees to pay for all
AAA tiing, admir'dstratlve and arbitrator fees (“Arbitration Costs"} and your reasonable attorneys fees
(with reasonable hourty rates and expenses to be determined by the location cl the arbitration} (“Attomey
Fees") incurred by you regardless of the decision of the arbitrator, unless your claim is found to be
frivoious or improper las set forth in the Federal Rules of Civi| Procedure Rule 11) by the arblrator. A
portion of the payment of Arbitration Costs may be in the form of reimbursement as you may be required
to place a deposit when your notice of arbitration is ii|eci. lf the claim is found to be frivolous or improper,
the AAA Ruies will apply regarding payment of Arbitration Costs. ll your dispute euceeds 31 O,GOU but
not $75,000, Windstream agrees to pay all the Arbitration Costs and 50% of your Attomey Fees. For
disputes of $?5,000 or more, the AAA rules regarding Arbitration Costs will apply However, Windstream
agrees to pay 50% of the Arbitiation Costs. and each party will pay its own Attomey Fees incurred for
disputes of $75,000 or more Not\rvithstanding the toregoing, il your claim is found to be frivolous or
improper (as set forth in the Federa| Ru|es of Civi| Procedure Ruie 11) by the arbitrator, Windsveam will
have no obtigation to pay any of your Attorney l-'ees. if Windstream disputes the reasonableness of any
Aitomey Fees, you agree that the presiding arbitrator shall determine what is a reasonable lee and
nis/her decision regarding Attomey Fees will be binding on both you and Windstream. in no event shall
Windstream be entitled to an award of its Attomey Fees.

Awards: lf the arbitrators award is in your favor and is greater than the value of Windstream’s last
settlement offer made to you prior to selection of the arbitrator, Windstream will pay you the amount of
the arbitrators award or $3.000, whichever amount is greater. Windstream also will pay your attorneys
reasonable tees, including e)q:renses, or $2.500, whicheve amount is greater

injunctive relief: if you seek declaratory or injunctive relief in the arbitration the arbitrator may award
such relief only to the extent necessary to provide relief warranted by your individual claim

Conso|ldation: The arbitrator may not consolidate more than one person’s claims, and may not
otherwise preside over any form of a representative or class proceeding

Conhdentia|ity: Any arbitration shall remain confidential Dwing the arbitrationl the amount of any
settlement offer made by Windstream or you shall not be disclosed to the arbitrator until alter the
arbitrator determines the amount1 if any, to which you or Windstream is entitled Neither you nor
Windstream may disclose the existence, content or result of any arbitration or award, except as may be
required by law, or to confrm'i and enforce an award.

Exceptions: Nothing in this Section shall prevent Windstream from issuing notices including take-down
notices for alleged trademark or copyright infringement pursuant to the Digitai lVlil|ennium Copyright Act.
or termination of Servioe pursuant to Wmdstream’s Acceptable Use Policy for your abuse of your internal
access Senrices. Nothing in this Section shall prohibit Windstream from filing a lawsuit in a court of
general ji.risdiction to coliect outstanding balances for unpaid Senrices or Equiprnent, or any other type of
charge owed on your account or for the theft of any Senrioes or Equipment by you. This Section is
intended to resolve outstanding disputes between us and not to collect a debt owed by you to
Windstream.

tjmitadon ot l..iabi|ity: This Seclion is subject to the Limilation of liability Section in these Terms and
Condmons.

 

Updated: October 21, 2013

i. Limltatlons Period: Any dispute must be brought by you or V\iindstrearn within two years afterlhe date
the basis for the claim or dispute first arises

Notwithstanding any provision in these Terms and Conditions to the contrary, you and Windstream agree that if
Windstream makes any future change to this arbitration provision (other than a change to the notice addresses), you
may reject any such change by sending Vlrrndstream written notice within 30 days of the change to the Arbitration
Notice Address provided abova. By rejecting any such change, you are agreeing tmt you will arbitrate any dispute
between us in accordance with the language of this provision

|f the provisions oonceming the waiver of the class or consolidated actions, or the provisions regarding mandatory
arbitration are deemed unenforceable or void as a matter of iaw, you and Windstream agree that all claims will be
brought in a court of general jurisdiction and not resolved through arbitration YOU AND wiNDSTREAM WA|VE,

THE FULL§ST EXTENT PERMI'I'|'ED BY AFPL|CABLE LAW, ANY B|§|'_IT TQ A TB[AL BY ,!!,,!RY W|TH
RESPECT §§ ANY LlT GAT|O! DFRECTLY OR iNDIRECTLY AR|S|NG OUT OF, UNDER OR tN CONNECT|ON
WITH THlS AGREEMENT FOR THE SERV|CES PROV[DED §Y U§,

't‘l.Services Providod t_:;y Third Parties. T`ne Services will be provided either by us or by our third party vendors or
contractors We reserve the right to change or modify the source of any Services provided to you without notice

 

12.C@_gal_'_ry Provided and Owned Eguigment. Any Equipment instai|ed by us on your premises that is not the subject
of a sale or lease to Customer (such as the CSU!DSU interface cards. Channe| Bank and router, if applicabte) shall
remain at atl times our property it shall remain in good conditionl less normai wear and tear. |f we do not have access
to your premises within 30 days after Services are tenninated, you shal reimburse us for the full purchase price of the
equipment as well as any attomey's fees and costs. You are responsibie for al security measures over the Services,
including but not limited to access to authorization codes or encrypticn you deem necessary or required Once
Equipment is delivered to you, you bear the risk cf loss

 
 

  

 

' Char . You are soiely responsible for
disconnecting Services with your current service provider and we are not responsible for any charges assessed
against you by such provider. You shall pay all chames if we or a third party provider is required to extend the
demarcation pointer undertake special construction or non-routine installation for you. Unless we specificalty agree in
writing to undertake equipment installation and maintenance work, you are responsible for all charges assessed by
your phone system vendor and other third parties in connection with the Services and we strait have no responsibility
for maintenance or repair of samel

   

14.Acggss to Th'!p¢_i Par_'g Servicos. Ycu agree that the telephone iine on which your Services are activated may not be
used to access any third-party services equivalent to Services we provide or can make availabie, even if you declined
to purchase such Servioes from us Your telephone line pertains programming designed to enabie access to our
Services only. You may not use any manual or electronic means to circumvers any restrictions placed on your
telephone line to modify without authorization any programming suppiied by us.

15.Access a l t‘ Re air nd Mai banc . You agree that you are responsble for acquiring and
maintaining the right of way necessary to allow installation and maintenance of Services. Failure to acquire and
maintain necessary right of way may result in delay of installation or termination cf Servioes by Windstream. Upcn
notice, we may make tests and inspections to detective you are complying with the requirements of these terms or
for routine and emergency maintenance of the equipment and facilities We may lake action to protect our facilities
and equipment We may substitute change or rearrange any Equipmert or facility at any time and we may limit or
allocate use of existing faciirties when necessary due to lack of facilities or due to a cause beyond our reasonable
control

16.Privac a Customer ` ta Ne informs ' You authorize ustc monitor and record communications
to us regarding your account or the Seivices for purposes of quality assurance For on-line orders, we may implement
reasonable procedures includihg, but not limited to, validating information provided by you cr restricting the amount of
Services purchases oniine. We reserve the right to cancel or reject on~iine orders at any time for security or privacy
reasons

To provide Services to you, we maintain certain customer proprietary network information ("CPNi"). CPNi includes
information that relates to the quantity, technical contiguraiionl type destinationl iocation and amount cf use of any

 

Updeted: October 21, 2013

telecommunications service we provide to you, and which we obtain because of the carrier-customer relationship
between us. CPN| aiso includes information contained in your bili. We may use and share your CPNI without your
permission for the fo|iowing purposes

¢ To protect the rights or property of us cr other customers or carriers from fraudulentl abusive, or unlawful use of or
subscription tro the Servioes you get from us;

- To initiate render, bili and oo|iect for your Services;

- To provide information teterrrarl<etin.r;.il referret, or administrative services to you when you catt us if you give us
permission to do so;

o To provide cali location information regarding the user of a wireless mobile service to certain other parties in an
emergency situation;

o To provide information requested by tow enforcement or a third party pursuant to a subpoena or other method of
requesting information We witt not give you notice of any subpoena or court or administrative orders retained to
your account1 lF' address, contact information or use of Services unless required to do so by iaw.

if you do not want us to provide your information to other Windstream entities, please notify us by calling Residential
Support at 866-34?-1991 or Business Support at 800-843-9214.

When you view your account information or shop for Services on-tine, you agree that we may display your CPNi on»
iine after proper verification by you to fill orders or allow you to make account changes

17.Theft and Fraud. You agree to keep all passwords, Member |D‘s, |P addresses and computer names contidentiai_ ii
your Services are lost or stolen or fraudulently used, then you are responsible for all usage incurred before we receive
notice from you of s.rch loss or theft. li we choose to pursue investigation or prosecution of the loss or theft you agree
to cooperate in the investigation of fraud or theft and to provide us with such information and documentation as we
may request (rnciuding afiidavits and police reports).

18.LlMtTATION QF LlABlLlT‘r'. FOR PURPOSES OF TH|S SECT|ON. DISCLAlMER OF WARRANT|ES AND
EMERGENCYICRITICAL L|NES SECUONS, “OUR” OR “WE" INGLUDES W|NDSTREAM'S OFFICERS,
DlRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, SUBCONTRACTORS, VENDORS AND ANY ENT|TY
QN WHOSE BEHALF THE COMPANY RESELLS SERVICES. UNDER NO CIRCUMSTANCES WiLL WE BE
LIABLE FOR ANY ACC|DENT OR lNJUR‘( CAUSED BY SERV|CES OR ANY DAMAGE OR LOSS RESULT|NG
FROM THE lNSTALL.AT|ON, MA|NTENANCE OR REMO°VAL OF THE SERV|CES, ANY lNCIDENTAL, SPEC|AL
OR CONSEQUENT|AL DAMAGES (S UCH AS LOST PROFITS, LOST BUS|NESS OPPORTUNiTlES, BUS|NESS
lNTERRUP'i'|ON. LOSS OF BUS|NESS DA`!`A), AN‘|' PUNET|VE OR EXEMPLARY DAMAGES, THE COS'!' OF
ALTERNAT|VE SERV|CE OR FOR AN¥ SERV¥CE INTERRUPT|ONS. DELAY OR FAILURE TO PERFORM
UNDER THIS AGREEMENT DUE TO CAUSES BEYOND OUR REASONABLE CONTROL, INCL.UDlNG BUT
NOT L|MlTED TO, STR!KES, LOCKOUTS, OTHER LABOR UI|RESTl NATURAL DlSASTERS, ACTS OF GOD,
CABLE CUTS OR COMMON CARR|ER DELA¥S. VGU AGREE THAT THE PR|CNG OF SERVICES REFLECTS
THE lNTENT OF BOTH ¥OU AND US TO LIMIT OUR LIABILlTYAS PROV|DED HEREIN.

19.DATA SERV|CE§. YOU ACKNOWLEDGE THAT THE lNTERNET lS A VOLAT|L.E ENV|RONMENT AND WE
ARE NOT LIABLE FOR CONF|DENT|AL INFORMATlON STORED ON OR TRAVERS|NG DUR NETWORK.
YOU MUST TAKE ALL APPROPR[ATE PRECAUT|ONS TO SECURE CONFIDENT|AL lNFGRMATEON
|NCLUDING ENCRYPT|NG lF YOU DEEM NECESSARY.

20.DiSCLAlMER OF WARRANT!§§. SERV|CES ARE PROVEDED ON AN "AS IS" AND “AS-AVA|LABLE” BAS|S
WITHOUT WARRANT|ES OF ANY KIND, EXPRESS OR' IMPLIED, iNCLUD|NG BUT NOT LlM!TED TO
WARRANT|ES OF TITLE OR NGN-tNFRINGEMENT OR lMPL|ED WARRANT!ES OF MERCHANTAB|LR`¥ OR
F|TNESS FOR A PART|CULAR PURPOSE, WARRANTY ARISING BY COURSE OF TRADE, COURSE OF
DEAL|NG OR COURSE OF PERFORMANCE, ANY WARRANYY 'i'HAT THE SERV[CES W|LL MEET
CUS'¥OMER’S REQUREMENTS OR ANY WARRANTY REGARDING THE QUAL!TY, CONTENT, ACCURACY
OR VALID|TY OF THE lNFORMATiON OR DATA RES|DENG ON OR PASS¥NG THROUGH OR OVER THE
NETWORK. ALL SUCH WARRANT|ES ARE HEREBY DiSCLAIMED. W!THOU'I` LlM£T|NG `¥`HE FOREGO|NG.
BRGADBAND SPEEDS, TRANSM|SSION QUI’\L|'I"\"l NETWORK SECUR|TY OR REL{ABILITY, AND
ACCURACY OF ANV DlRECTORY LlSTlNGS ARE NOT GUARANTEED. NO ORAL OR WRITTEN ADVICE OR
lNFORMATION BY COMPANY'S EMPLOYEES, AGENTS OR CONTRACTORS SHALL €REATE A
WARRANTY, AND CUSTOMER MAY NOT REL‘{ ON ANY SUCH lNFORMAT!ON. WINDSTREAM DOES NOT

 

Updafec|; October.'!i , 2013

GUARANTEE YOUR SERVECE CAN OR W|LL BE INSTALLED B¥ A PAR`HCULAR DATE. ANY
lNSTALLATiON DATE PRUV|DED IS ONLY AN EST|MATE.

21.lndemntflcation. You agree to indemnify and hold Windstream and its subsidiariesl aniliales, ofhcers. agentsl co-
branders, licensors or other partners and employees hannless from any claim cr demand, including reasonabie
attorneys fees, made by any third party due to or arising out of content you submit. post, transmit cr otherwise make
available through the Service, your use of the Service, your connection to the Service. your violation of this
Agreement, including, without limitation the Acceptable Use Po|icy, or your violation of any rights of another.

 

You acknowledge that you are responsible for all use of the Senrice using your account including use by
subaccounts, and that this Agreement, including without lenitation, the Acceptab|e Use Po|icy and Privacy Po|icies,
as amended from time to time, apply to any and all usage of your accounts including use by subaccounts. You agree
to abide by these terms and you agree to defend, hold harmless and indemnify W`sidstream from and against any and
atl claims stemming from usage of this account and any subacccunts,whether or not such usage is expressly
authorized by you.

22.Emergencylcrltlcat Lines. CUSTOMER ACKNQ_M,§DGES IHAT CERTA|N SERV|CES MAY' NOT PROVHJE
ACCESS TO 911 OR TRAN§M|T EE LOCATLQN CR EXTEN§ION lF CL§§];QM§B g]EMETS T0 ACCES§
911 IN AN EMERGENC‘(. Exemp|es include voice over internat protocol (Vo|P), Centrex, and private branch
exchange Additionally, because Tts and VolP can cease operating during a power cutsge, you should have a basic
business or copper line for elevatcr, alann. E91 1 and other critical functions By proceeding with use of Services, you

assume all responsibility and risk of harm, loss, or damage in the event that 911 access faiis. is not possiblel or does
not provide the address, correct address. extension or other information to emergency authorities

23.Char_tggs tro these Tenns and Condltiog§ We may change these Tenns, including any change in any charge or

iee. ortho imposition of a new charge cr fee, at any time ii we give you notice of the change |f we make a change to
these 't`errns and Conditions that is material and you do not wish to accept such material change, you may terminate
the affected Service by giving us 30 days notice, in which nose you will not be subject to an early canceliation fee. You
wi||, however, still be responsi:)le for all charges for Services provided before you terminated your Agreement. A
material change is ONLY a change that (a) terminates or substantially reduces the availability of a Service for you or
{b) results in the increase of any orange by rnore than 10% of the monthly access charge for that Service. Material
changes in your Service DO NOT include the increase in, or imposition ol; (1) any charge required to be collected by
any governmental authority, such as taxes or surcharges or (2) any charge not prohibited by any governmental
authority to recoup our expense incurred to comply with a govemmental requirement

As noted in Section 10, ii V\nndstream makes future changes to the arbitration provision in that Section (other than a
change to the notice addresses). you may reject this change by sending Windstream written notice within 30 days of
the change to the Arbitration Notice Address. By rejecting the change, you agree that you will arbitrate any dispute
between us in accordance with the language lri Section 10 existing priorto the changel

M.AM'gble Law. Your Agreement and our provision of Servioes to you are subject to (a) the laws of the state
identified in the billing address that you have provided us and (b) any applicable federal laws including, but not limited
to, the Federal Arbitration Act. 9 U.S.C. § 1 et seq. in the event of an inconsistency between any govemmerrtel
requirement and these Terms regarding the provision of a Service that is subject to the governmental requir\r.~ment1 the
provisions of the governmental requirement will apply to the extent necessary to avoid the inconsistenc .

25.A§sigmnent. We may assign this Agreement to another entity without any advance consent from or notice to you.
You may not assign ttis Agreement without our consent

26.No ngver, gverabitig¢. if we do not enforce any right or remedy available undorthis Agreement, that failure is not a
waiver. lf any part of this Agreement is held invalid or unenforceai:)tel the remainder of this Agreement will remain in
force

2?.ProductB ndle-S itt Tenns andC nd"ons at h betical
Product Descriptions generally can be found at M.y¢indg;gam.com. Some Services have certain system
requirements (i.e,, On|ine Backup, Security Suite and TechHe|p). Please see the relevant product description for
details »

 

Updated: October 21 , 201 3

Broadband Protecdon Pl\s. includes the wiring coverage of Protection Pius (see beiow) and professional
installation of Broadband, NiC (networl< interface cardi if needed and Broadband-specitic software provided by us for
one computer at initial instaliation and only induces specific types of equipment For installation and NlC replacement
the system must be Windows 2000 SP-4 or higher Wrth other operating systems, such as Mac and Linux, we will only
cover replacement Customer Premise Equipment (CPE} and winnglcabing but will not cover installation or software or
NlC. The Brcedband modern (if provided by us) will be replaced if damages by an electer surge or natural act (i.e.,
|ightning, floods, etc). This Product does NOT include: a) horne networks (even if Equipment is purchased from us}; b)
LAN software; c) bandwidthfthroughput guarantees; d} damage to PCs from vinrses; e) non-standard wiring; f) PC
Hardware (other than NtC); g) Cisco 827|~£ and 82?Hl modems; h)operating systems end software maintenance or l)
integrated NlC cards and internal NlC taptop cards

Cable W. Channels available to customer as part of any select packages of programming through Windstream
Cable TV are subject to change and customer is not guaranteed any panicuiar channei or number of channels A|l
prices, packages and programming are subject to availability based on location and Windstream‘s agreements with
content providers and credit approval A Cab|e T'v' service activation fee may apply. Taxes and fees, including
applicable franchise and FCC regulatory fees may apply. Some promotions may require minimum programming
Cerfiain promotions have an optional or mandatory term commitment period, and if the customer cancels services
prior to the optional or mardatory term commitment period, certain termination or cancellation fees may apply. ln
some packages hardware and programming are sold separately Other restrictions may apply

Centrex. Within 30 days of subscribing you and Windstream will agree on the specific featurel functions and
minimum lines and groups to be provisioned. We wit| base charges on the agreed minimum lines. We will have the
right to bill you at hourly rates for all r;~rogrammingl installation or other labor associated with any adjustments to
features and functions at initial installation and when changes are made leter.

Conference Cralllngr All per minute conferenoing has a minimum per cali Flat Rate Audio and Web Corrferencing is
limited to 5.000 minutes per month, is only available to you ii you have 10 lines or less, is limited to 5 participants on a
call simultaneously and you must use Reservationless~l'-‘lus®. Flat Rate Web Conterencing requires user licensing at
varying rates

Cr'edit Card Acceptance. Credit card processing services are NOT provided by us and are instead provided by a
third party vendor, with which you may be required to enter an agreement We do not in any way provide credit card
processing servicesl and we are not liable fcr, nor do we make any representation cr warranty regarding the vendch
services You are solely responsible for any applicable Paym ent Card industry security and other standards applicable
to accepting credt cards

DlSH Network Services. All prices, packages and programming are subject to strange without notice lncluciing,
without imitationl any term commitment to which you have agreed All DlSH Network programming and any other
services that are provided by DlSH Netwod< are sit>ject to tie terms and conditions of the Promotional Agreement
and Residential Custorner Agreement, vmich are available online at wum.dishneb~od<.com or upon request Some
promotions may require minimum programming Certain promotions have an optional or mandatory term commitment
period. and if you cancel your Servlces prior to the optional cr mandatory term commitment period, certain termination
cr cancellation fees may apply. Hardware and programming are sold saparateiy.

Domain Renawals. New registrations with Windstream are freel for ‘l year and then renewals are billed to the
customer in 1 year, 3 year or 5 year increments

Fax to Email. You must have an emai address to SendiReoeive taxes via this Service but small is not included with
the Service. li you exceed your page limit per month, a minimum per page charge wilt appiy. Overages are billed at
$0.10!per page

Google. lF YOU SUBSCRlBE TO GOOGLE THROUGH US ¥GU Wil.L BE REQU|RED TO COMP|£TE A CL|CK~
THROUGi-l AGREEMENT FOR THE GOOGLE t_lCENSE. We may cancel Google Services at any time orr 30 days’
notice and, at our option, may either terminate such Google Services altogether or move you to a simiiar platform in
the event that we or you terminate the Google Services cr downgrade or cancel Google Services. you are soler

 

Updated: October 21 , 2013
responsible for dcwnioading ali yotr information to your computer within 30 days

High-Specd internat i-iigh Speed internat service is subject to the the Broadband Netwoii< Statement Cusi:omers
must agree to all terms of service prior to installing and using service Speeds are distance-sensitive and availability
by address varies We strive to provision the line up to the maximum speed required to support the qualified and
subscribed Service but actual speed will vary based on factors such as the condition of wiring inside a specific
ionticn; computer contiguration; network or internal congestion; and the server speed of the wehsites accessed. We
cannot guarantee speeds or unintenupted, error-free service

Huiu Pius Services. Ai| Hutu P|us Services and any other services provided by Huiu are subjecttothe t-iuiu Tenns of
Use, which are available on|ine at www.huiu.com. Certain promotions have an optional or mandatory term
commitment period, and ii you carmel your Services prior to the optional or mandatory term commitment period,
certain termination or cancellation fees may apply if the i-iuiu Pius membership is not cancelled at the end of the
promotional periodl you authorize Hulu Plus to charge you each month for the membership fees, plus taxes, omit you
cancel the membership '

 

identity Protectlon Windstream partners with a third party vendor to provide service As a result of ihis, you may be
required to accept certain terms and conditions of the service as required by the third party Windstream reserves the
right to alter the service in any way lnciuding, but not limited to changing the third party provider cf the service or
discontinuing this service at any time.

internat Accsss. internat Acoess service is subiect to the Broadband Networt< Statement Service will be
provisioned for a maximum download speed of 1 lillbps. Due to the nature of this ssrvice, it is an "AS iS'l
service and may be intermittentl specitically during peak usage times of the day. This Service is not suitable
for streaming video, gaming, or large downioads or uploads. Credits cr adjustments for slow andror varying
speed, or not being able to access the lnternet, will not be issued Windstream cannot guarantee speeds or
uninterrupted, error~free service

Lifetime Price Guarantee. Certain Services are subject to a lifetime Price Guarantee (“Guarantee"), as advertised
by us; however in addition tc the Agreem ent set forth herein, the following conditions apply to this Guarantee:

- The Guarantee only applies to select Services that are part of a bundie, and not a stand»alone service You
must subscribe to at least one new bundle service that includes select High Speed lrrtemet, or other select
lnternet services select Phone services select Cabie TV prognarmmingl or select DlSi-i programming

- Any package that includes DiSH is subject to our continuing relationship with DlS|-i. if such relationship ends for
any reasonl Guarantee bundles that include DiSH may be terminated at our discretion Additionaily, channels
available to you as part of DiS|-l programming are subject to change without noiice. You are not guaranteed
any particular channel cr number of channels

v A DiSH activation fee may sppiy.

- ft D|SH service is terminated by you before the end of any commitment a cancellation fee based orr the
number of months remaining in the commitment will appiy.

- Channeis available to customer as part of any select packages of programming through W'mdstream Cabie TV
are subject to change without notice and customer is not guaranteed any particular channel or number of
channels A Cabie TV service activation fee may apply

- The Guaranies is void ii you move. make any changes to your Services, disconnectl if you are disconnected by
us, or if any portion of your account balance becomes past due.

v if you order additional services and equipment including, but not limited to l-tD or DVR receivers additional
charges apply.

- The Guararrtee covers only the advertised price and does not include current cr future taxes fees or other
changes

i_ong Distance (Business). Domeslic cais are billed in six-second increments with a eighteen-second minimum A
sixty~second minute is broken down into ten six-second blocks and any calls with tak-t?mes of eighteen seconds or
less will be billed for eighteen seconds Usage may tie monitored for compliancsiabnon'nai usage and you may be
required to demonstrate compliance with these restrictions where monitoring indicates non-compliance if usage is
inconsistent with these restrictions and typical voice usage. Windstream mey: (1) charge an additional amount per
minute for each call that violates this policy; (2) restrict use or convert you to another plan; and/or (3) void any

 

Updated§ OCiObel 21, 2013

applicable price guarantee Additiona| charges apply for directory assistance calling cards, collect calls, operator
servicesl international calling andlor toll-free nl§ng sewices. international dialing and access to 900!976 telephone
numbers are blocked unless otherwise specified by the custom sr.

Managed Network Secwity CPE. Reqtires a minimum commitment and subscription to Windstream Data services
Secw'ity gateway equipment must be returned won service termination

Online Backrp. Wmdsh'eam partners with a third party vendor to provide service As a result of thls, you may be
required to accept certain terms and conditions of the service as required by the third party. The purchase and use of
service requires you to be an active Windstream residential or small business High-Speed lntemet oustomer. Service
is intended for the backup of laptops or PCs and does not support stand-alone or network servers. Minimum system
requirements Windows XP SP30r higher. Windows Vista SPl or tigher and internal Exp|orer 6.0 or later. This
service is activated through the Windstream Service Agent. Windstream reserves the right to alter the service in any
way including but not limited to changing the third party provider of the service or discontinuing this service at any
lime_

PC Protect Plan. Windstream partners with a third party vendor to provide service As a result of this, you may be
required to accept certain terms and conditions of the service as required by the third party. Windstream reserves the
right to alter the servhe in any way including but not limited to changing the third party provider of the service or
discontinuing this service at any time. The purchase and use of service requires you to be an active Windstream
residean or small business High-Speed |ntemet customer. A full service agreement will be presented to you when
you register your laptcp or PC for coverage For devices to be supported they must contain supported Windows
Operations System (currentiy Windows XP or newer) and a processor that is a Pentium 4 or newer or equivalent

Personal Compr.rtor Offers. Windstream resel|s personal computers that ere manufactured and warranted by a third
party. All support and warranties are provided by the manufactures

Phones at Home Frotaction Flan. This plan provides for repair cr replacement of residential phones. You must sign
up and agree to additional terms applicable specifically to this Ptan via the Windstream Phones at Home Pnotecticn
Plan Registration Form in orderto obtain Phones at Home Protectlon from us.

Price Lcclr. Price i_ock applies tc select bundle products This plan is in addition to the monthly recurring rate for your
bundled services any services and equipment you may purchasel and current and future taxes fees and other
charges The Price Loci< is void and current monthly rates will apply if any portion of die bundled service cr feature is
disconnected cr changed or if any portion cf your account balance becomes past due. Price Lock may be void ifyou
move, even if the move is within Windstream service locations

Pl'ofessional Bund|e Website Servlcos. Windstream requires the customerto agree to a EULA.

Profassional installation ¢Bus|ness). Provlded for only one computer per business or home and you must sign a
viawerrdisciaimer prior to our technicians working at your premises This service includes al setting up the initial DSL
oonnection; h} installing ttre NiC. if necessaryl \c) installing the necessary hiter on the telephone line; d} DNS entries,
contiguan DHCP/Static IP addressl gateway, etc.; and e) performing various network oonnectivity tests to ensure
each network element has proper connectivity; lt does NOT includel t) software installation other than what is included
with the rcuter; u) PC |nsta|lation (the computer must be installed before we can do a DSL installation}; v) station
cabling or CAT 5 patch cables; w) new or additional lacks for the DSL service; x) removing any app§cations unless the
application must be removed to make the TCPllP connection to the lnternet worl<; ill CPE charges; or z) resolving
LAN issues including but not limited to, shared network drives, driver issues or other hardware issues

Professional Insta||ation {Residential). Provided for the connection of up to three computers per horne to the
intemet when computers are being connected via Windstream provided equipment This service includes al setting
r.p the initial High-Speed lntemet connection; b) installing the NIC, if necessary; c) installing the necessary filter on the
telephone line; d} performing the initial wireless setup ct up to four peripheral devices, inducing the Windstream
careless gateway (customer may be required to provide user guides for peripheral devices); e) DNS entriesr
contiguring DHCPlSlatic lF' addres¢.=.1 gateway, etc.; i) performing various network connectiva tests to ensure each
network element has proper connectivlty; g) lnsta|iation and setup cf one PC it purchased throtgh Windstream; n}
installation of one jack if needed for the High-Speed lnternet sen.rice. lt does NOT include: t) software installation
other than what is included with the modern or provided by Windstream; u) PC installation for computers not

 

Updated: October 21 , 2013

purchased through Windstream; v) station cabling or CAT 5 patch cables; w) removing any applications unless the
application must be removed to make the TCPIIP connedion to the lntemet work; x) CPE charges; or y) resolving
LAN issues including but not limited to, shared network drives, driver issues or other hardware issues We reserve the
right to not provide this service if the requiremenw are beyond the standard scope of work.

Protoction Plus. This Service is a wire maintenance plan that includes repairer replacement of existing lacks/outlets
(not including the addition or move of existing jacks) that meet our installation standards This Service pm\n‘des
coverage for one access line, Wiring and lacks damaged as a result or fadty, non-innndstream installation the
negligence or willful acts of you or your agent, vandalism, casualties such as fire or water damages, lightning, floods
or earthquakes are excluded This Servioe does not cover Key, Centrex and PBX systems

Securo Broadband requires a minimum term commitment and includes intemet and one static |P address for
Managed Networl< Security. Additionai static |P addresses may be available for an additional charge

Security Suite. Windstream partners with a third party vendor to provide service As a result of thisl you may be
required to accept certain terms and conditions of the service as required by the drird party Windstream reserves the
right to alter the service in any way including but not limited to changing the third party provider of the service or
discontinuing this service at any time. The purchase and lee of service requires you to be an active Windstream
residential or small business High-Speed internat customer. System requiernents include: Microsoft®Windows 2000
(32-bit) with Service Pacl< 4 (SF'4) or higher , Windows XF’ (32-bit) with Senrice Pack 1 (SP1) or higher, Windows
Vlsta {32- or 64-bit) and Windows Vista Service Paci< 1 {SPi) or higher, 800 X 600 or higher resolutionl 256 MB RAM.
75 MB of available tree drive space. internat connection Microsott® lrrterriet Explorer 6.0 or laber, and (optionai)
Mozi|la Firefox 1.5 or later. This service is activated through the Windstream Senrice Agent.

Smali Businsss Bundies with Peace of Mlnd Guarantee. The Windstream Srnaii Business Bundle includes a
business access line or a business VolP line, long-distance calling, and a restore package of Cailer lD, Call Forward.
Ftepeat Dlai, 3»Way Caiiing, Speed Call 30. Call Retum, Ca|i Wailing, and Celter lD on Cal| Walting and may or may
not include High-Speed |nternet, High-Speed internat with Static lP. Premium Tech Suppcrt. Onllne Bacl<up, PC
Protect. SaaS Endpoirit Security and Broadband Proteclion Plus. Voice lviaii and Rotary Hunt are included with
certain bundles The price for the bundle shall be set forth ln Customers crst bill, and such price shall be specifically
incorporated as a term of this Agreement.

`lhis Lowest Price Guarantee offer is subject to availability and is a limited time otter for new customers or existing
customers with business line oniy. if Customer switches to a lower price point for their bundle during the term of this
Agreement, this Agreement will restart for another term on the effective date of the new pricing if Custcmer
terminates service prior to the end of the Agreernent, customer may be responsible for an early termination charge
equal to 50% of the monthly recurring revenue multiplied by the number of remaining months

The Peace of Mind Guarantee offer allows a Customer to avoid an early termination charge in the event the Custorner
terminates service prior to the end of the Agreement if the termination is due to either Customer closing the service
location or Custcmer mowng outside of Company’s service area. in order to avoid an early termination charge.
Customer must provide thirty (30) days' written notice cf its intent to terminate service to Ccmpany. On|y Cuslon-iers
that have a two-yearAgreement are covered by the Peace of Mind Guararitee.

Prics Guarantees for Small Business Bundie Customers. Covers the advertised price only rate (payable on a
monthly basis). Dces not include current or fmure taxes, fees or other charges Guarantee is void and tariff or price list
rates as applicable will apply if any bundled service cr feature is disconnected or changed at any time. Guarantee may
be void it Customer moves. even if move is within Company service locations Otter is ncntransterable. Customei’s
failure to remit the total due for the Smail Business Bundle may result in disconnection of Custorner‘s bundle
Customer can revert to basic local service only by payment ot past due amounts for basic local service The Peace cf
Mind Guarantee does not apply if Customer is disconnected involuntarily from its Smail Business Bundie for any
violation of the Temis and Condltions contained herein and wants to reconnect. The Lowest Price Guarantee does
not apply il Customer voluntarily disoonnects from its Business Bund|e and wants to reestablish the service

Tach i-leip. Windstream partners with a third party vendor to provide service As a result of this, you may be reqtiirecl
to accept certain terms and conditions of the service as required by the third pany. Windstream reserves the right to
alter the service in any way including but not limited to changing the third party provider of the service or discontinuing

 

Up€faiedi Octobel’ 21, 2013

this service at any time. The purchase and use of service requires you to be an active Windstream residential or
smali business l-iigh-Speed internat customer This Service requires a minimum term commitment unless bundled
with other value added services in a Windstream Security Paclmge. Service is provided via agents remoting into
customers‘ computer and therefore requires that computer must be capable of connecting to the internat in order to
utilize service Minimum System requirements including Windows XP or\fista, inter Pentium or Penlium ll Processor
with 500 l'lez or faster for Windows XP. 256 MB or higher _ Macirtosrt UN|X, LiNUX cr older Wimows operating
systems are not supported it includes: s) PC Security and Protection (viruses. spyware, etc.); b) PC Optimization; c)
setting up new PCs and transferring files and data from the old machines; d} setting up and encrypting Wireless
networks e) handling Windows issues; t) oonnectlrg and setting up printers and other peripherals such as scanners,
printers and PDAs!Smartphones; and g) schware installationl tulcrials and tips. Does NOT include the foliowing,
among other items that cannot be solved remotely; u) site visits, if needed; v) faiiedlbroken hard drives: w) adding
more RAM; x) cracked motherboards; y) had USB ports or connectors; or z) replacirg broken hardware This service
is activated through the Windstream Service Agent.

travel Safety F|us .Wrndstream partners with a third party vendor to provide service As a result of this, you may be
required to accept certain tenns and conditions of the service as required by the third party. V\rindstream reserves the
right to alter the service in any way including but not iimited to changing the third party provider of the service or
discontinuing this service at any time, Windstream assume no responsibility for loss or damage resulting from
services provided by the vendor or its subcontractors Windstream residential horne phone services long distance or
High»Speed internat is required in order to subscribe to Travei Safety Plus.

Unlimioed Long Dlstanco (Buslness]. intended for direct-dialed one-plus voice use only and cannot be used for
autodia|ing (inc|uding automatic outbound dining systems or cali distribution systems), broadcast fax, long distance
intemet or inlranet access, tax machines scitphones or data devicesl transcript sr=~,rvicesl teiernari<eling, multi-party
conferencing calling (exciuding 3-way oa|is), party lines, ohat llnes. adult entertainment |ines, calls to 900 and 976
numbers, or call center and certain switching applications in addition. for residential users unlimited long distance
may not be used for business use.

Uniimited Long Distance (Residerrtial}. lntended for personal, residential voice calls within the U.S. Cal|ing
restrictions include but are not limited to business use, lnternet` services, telemarketing, autodlating, multi-party
conferencesl party or cbat lines. adult entertainment lines, and voioemaillinfcrmalion services access ll usage is
inconsistent with residential voice calling, Windstream may {1) charge 10 cents per minute for each coil that violates
this policy: {2) restrict use or convert plan to Windstream itl; and/or (3) void price guarantee and convert rates to then
current monthly rates

Voice Over internat Protocol (VoiP)-Based Services. in order to access or use any VolP Services, you must sign
the 911 Disclosure forml which warns of and has you acknowledge certain 911 limitations for VoiP Services.

Web Host:ing. See policy for Web Hosting at htg;'!mm~.windstreambg§igess.oornrmedial?dafho§tigg pg|icy.p¢.

Windstream Service Agent. Windstream partners with a third party vendor to provide service As a resuit cf this,
you may be required to accept certain terms and conditions of the service as required by the third party. Windstream
reserves the right to alter the service in any way including but not limited to changing the third party provider of the
service or discontinuing this service at any time. The use of service requires you to be an active Windstream
residential or small business }-ligh-Speed internat customer Service is tree to ali Windstream High-Spead internat
subscribers Service is available for use only via laptop or PC and requires software downioad.

Wireless Daui Backup is for backup purposes only. Maxirnurn bandwidth is 2MG regardless of the amount of

bandwidth a customer has; Customer may not remove the wireless card trom the service address Reat time quality of
service is not available Availabiilty and speeds are not guaranteed and are affected by wireless strength.

October 21, 2013

 

Updated: October 21, 201 3

TERMS AND CONDH'|ONS FOR SERV!CES ANDIOR
EQU|PMENT PROV|DED BY WINDSTREAM

PLEASE READ THESE TERMS AND COND|TEOHS CAREFULL‘(. i`l' lS ESPECEALLY lMPORTANT FOR YOU
TO READ SECTION 10 (DISPUTE RESOLUTION) CAREFULLY, AS SECT|ON 10 PROVIDES FOR
RESOLU`Y|ON OF DlSPU'¥ES THROUGH FlNAL AND BINDING ARB|TRATEON BEFORE A NEUTRAL
ARBITRATOR lNSTEAD OF lN .A COUR°I’ BY A JUDGE OR JURY OR THROUGH A CLASS ACTJON. YOU
W|LL CONT|NUE TO HAVE CERTA|N RIGHTS 1`0 OBTA|N REL|EF FROM FEDERAL OR STATE AGENC|ES.

. Detinitlcrs

“You” or “Customer” means the person or entity that subscribes to Services or purchases or ieases Eouiprnent and
anyone who assesses the Services and Equiprnent provided to you.

“We”, “us", “our”, "Company" and “Wlndstream" refer to the Windstream legal entities providing Services to you
and as identified on your bil|.

“Service{s}” refer to any services you have agreed to obtain from us.

“Equipment" means any equipment or accessories you purchase or lease from us or those provided by us for use in
any manner in connection with yotr Servioes. For ease of reference Services and Equiprn ant provided by
Windstream shall be referred to in this document collectively as l‘Services.".

“Promctiorral Terms” mean terms that apply to special offers from lime to time. Promotional terms wiil be specined
in your first bill message. Promotionai terms may include alarm commitment and an early tennination fee in the event
the service is not installed or maintainedl or in the event you disconnect service priorto the end of the term

"Service Order” means the form (whemer paper or t-:¢~|¢-'rctronicl including on-line order forms), il any, in which you
appiy for or make changes to Services and may include the length of time you will subscribe to a Service, rate plans,
access charges fees, taxes and surcharges, choice of long distance carrier, and the Equipment you have selected

. Agre_gent and Accaane. This Agreement incorporates by reference and you agree to be bound by the
folowing, in this order of priority AND lNCLUDlNG AN¥ CHANGES (SEE SECTION 23 BELOW): 1) any applicable
tariffs filed with the Federai Ccmmunications Comrnission {'FCC") or the relevant state pubiic service ccmmission; 2)
The FCC or state web-posted price lists or terms and conditions (either, 'prioe lists'} posted at
§§:Intw.windstream.comidocumentsldetariftedseggg&' §.pgf; 3) the product (bund|e)-specilic terms and conditions
inciuding any Promotional Terms (see Sectlon 27 herein and ¥our Bit| Messages) and any additional agreements
associated with such products; 4) the Service Order, if any; 5) any relevant click-through agreement for the Services
you reoeived; 6) these Terms and Conditions f'Terms"); 7) the Acceptab|e Use Policy posted at

m.netlcustcmersu rtluser ul ce tiacoe t,htm|; and B) the Privacy Policy posted at

.I .wr
mdmxw,windgg§m,comlm'yagy.gspx.

ch accept this Agreement when you do any of the foilowing: (a) give us your wreten or electronic signaturel (b) tell us
orally cr electronically that you accept (i.e.. by eliciting the "| Accept" button for on-iine purchases or account changes),
or (c) use any Services. if you have never used the Services before and do not wish to be bound by this Agreernent,
dc not begin using them and notify us immedlaheiy. By accepting this Agreement, you acknowledge that you are 18
years of age or older, are competent to enter into a contract with us, and are authorized to obtain Servioes or make
changes to an existing account You may obtain a copy of these Terms and any product-specific Terms and
Conctitions by visiting M.windgea_m.com or by calling a service representative at 877-807-9463. This Agreement
supersedes any and all statements cr promises made to you by any of our employees or agents if you are a business
customer with an existing contract those contract terms will contro|_

. Cm[@s for S§g_r_§' ss and lg;§§, Fees and Surcha[m. You are responsible for paying all charges applicable to
Services provided to you including. but not limited to, monday recurring charges (”MRCs"). access chargesl features
changes and moves to Servioes, Service repair visits and no-show changesl installation cnarges, lP address charges
billing charges credit card surcharges, to||, long distance, and directory assistance and any other usage~based
charges at our current rates when used. |n addition to the monthly recurrier and usage-based charges taxes, fees,
surcharges assessments and other charges apply to all Services and Equiprnent, including how those may change in
the futurel in certain service areas paper bills are available for a monthly charge

To determine whether certain taxes fees and surcharges are applicable to Services provided to you, we are required
by federal law to obtain your street address which must be within our service area You represent and warrant that
the address you provide us to obtain Service is ccnect, and you acknowledge that we are relying on this information to
determine which taxes, fees or surcharges are applicable to your Service. ¥cu agree to notify us if your address

 

 

Updated: October 21, 2013

changes in the event you do not provide us with a valid address or address change, you may be responsible for
additional taxesl fees or stvcharges and penalties associated with failure to pay taxes based on the proper addressl
and we may terminate your Services.

As a convenience to you, Company may include charges for third party services on your monthly bi|l. You should
always review your bill carefully and contact the Company if you are unsure about a charge on your bit Company
also offers the ability to block third party charges from your monthty biil. This service is optional and free of charge and
d you are interested in adding a third party block to your account. call a Company representative at the number found
at the top right hand corner of your statement to determine it your account is eligible The block does not apply to
Services provided by Windstream or its affiliates to which you subscribe

. Biltigg and Paymen_t; Rate lncreaW. We witt bill you the recurring and installation rates you were quoted for
Services or those associated with the Services you use cr ordered. with increases on notice Alt recurring charges are
billed one month in advance Biliing at a location will begin upon the earlier of (i) the installation Date (which may be
the date administrative access tc certain software-based Services is granted to Customer); or di) 30 days after
delivery of the applicable facility and!or equipment to the Customer premises (if the delay in connection of the facility
and/or equipment is due to Custcmer or its agent); however, Company may choose to bill in full monthly increments
with no proration for partial service periods when service either starts or ends in the middle of a billing cyc|e.

We reserve the right to back-bill you for Services actually used but not previously billed

Payment in full is due no later than the due date indicated on your bill and we may apply a late fee and interest and
other charges (inc|uding. but not limited to, collection fees} up to the maximum amount permitted by |aw. Returned
checksl payment by phone. paper bills and other fees due to your choice of payment method or billing receipt may
also be subjeottc fees You agree to pay costs and fees, including but not limited to attorney fees, we incur to collect
an unpaid balance from you.

Cornpany may require you to authorize payment for Services try credit card or by detailing a bank account, and no
additional notice or consent is required before we invoicethe credit card or debit the bank account for atl amounts due
to us for any reason

. Credits, Degosits and Advanced Paymenbe. Our agreement to provide you Services is subject to credit approval
and, as such, you authorize us to ask credit-reporting agencies for credit information about you. We may, in our
discretion require you to submit a deposit as security for payment of charges or an advanced payment before we
establish any Services on your behalf. in the futw‘e, an additional deposit may be required if either the amount or
number of Servlces is increased or your credit rating changes Sirnp|e interest will be paid on the cash deposit for the
period it is held by us end will be refunded if satisfactory credit has been established or upon termination of service (if
no balance is due). We reserve the right to apply the deposit to any amount due and unpaid but the payment of a
deposit in no way relieves you of paying your bills in a timely manner Regardirrg advanced paymentsl any advanced
payment will appear as a credit to your nrst month‘s bill in the future, an additional advanced payment that will be
applied to your bii|, may be required if you increase your Services with us lf you cancel Servioes before installation or
we cannot instal your Services for some reason, we may refund the advanced payment We will not refund any
advanced payment made after installation of Services.

. Termination 91 You
ng lf you are a business customer and you terminate your order prior to the installation of Services, you

will be required to pay a peinsmlhdon cancellation charge equal to the greater of G) three {3) months of MRCs ; or (ii}
our costs to other providers You agree that this charge is a reasonable measure of the administrative costs and other
fees incurred by ustc prepare for installation

AM |nslall§tion. li you cancel your Services or a portion thereof alter installation you remain liable for payment of all
outstanding charges for all Services you used and Equipment you purchased from us prior to termination and you will
be charged for the tull last month cf Servioe with no proration or credit if you tenninate Services prior to the last day of
your billing cycle.

Firred-Term Agrsements. When you purchased your Service{s), you may have been required to commit to a mm or
a minimum purchase EITHER YOU OR WE MAY ELECT NOT TO RENEW YOUR SERVICE BY PROV|D!NG
NOT|CE TO THE OTHER NO LATER THAN THIRT¥ [30) DAYS PR|OR TO EXP|RATION OF THE FlXED TERM,

 

Updaied: October 21, 2013

|F NElTHER YOU NOR WE DEL|VERA TIMELY NOT|CE NOT TD RENEW, THE SERVICES W|LL RENE\N ON A
MONTH-TO-N|ONTH BAS|S. IF YOU TERM|NATE SERV|CES AFTER iNSTALLAT|ON DURENG THE |NiT|AL OR
REbE\NAL TERIV| FOR ANY REASON OTHER THAN FOR CAUSE, OR WE TERMlNATE FOR CAUSE
PURSUANT TO SECT|ON 7 BELOW‘ YOU Wlt.l.. BE REQU|RED TO PAY TO USAS L|QUIDATED DAMAGES AN
AMOUNT EQUAL TO 100% OF THE MONTHLY RECURR!NG CHARGES (“MRCS') MULT|PLIED BY THE
NUMBER OF N|ONTHS REMA|NENG |N THE THEN CURRENT TERM. OR lF YOU TERM|NATE OR
DlSCONNECT LESS THAN THE ENT|RETY OF YOUR SERV|CES SUCH THAT YOUR ACTUAL USAGE AT A
LOCATEON FALLS BELOW ANY MiNlMUM MONTHLY CHARGE ("MMC"} OR MINlNIUM MONTHLY FEE ("MMF")
FOR THAT LOCATlON, YOU AGREE TO PAY AN AMOUNT EQUAL TO THE MMC OR MMF FOR EVER¥
MONTH REMA!N|NG lN THE THEN CURRENT TERM ("L|QU|DATE:D DAMAGES”).

YOU AGREE THAT lN THE EVENT OF TERM|NAT|ON BY YOU, THE ACTUAL DAMAGE TO WINDSTREAM iS
DlFFlCULT TO ASCERTAIN AND THAT THE EARLY TERM|NAT|ON FEE REPRESENTS LIQU!DATED
DAMAGES AND NOT A PENALTY AND lS A REASONABLE ESTiMATE OF THE ACTUAL REDUCTI=ON iN THE
VALUE OF THiS AGREEMENT THAT WE WiLL SUSTA!N.

Month-to-Month Agreemenls. if no length of time is identihed on the Service Order or you were not otherwise
required to commit to a tenn, then the term is month-to-month and you or we may terminate al any time by providing
notice at least thirty (30) days prior to the effective date of termination You remain table for payment of all outstanding
charges for all Servlces you used and Equipment you purchased from us pricrto termination and you will be charged
for the full last month of Service with no proration or credit if you terminate Seivice priorto the last clay of your billing
cycle.

Bundlect §M§_Q§._ Some plans may offer a discount if you sign up for bundled services and may require a tenn
commitment lf you sign up for bundled servicesl you agree to maintain the bundied services for the applicable
tenn if you receive bundled services and you subsequently unbundie. terminatel or disconnect any of these Seniices,
or we disconnect any of the Services, we may adjust the rates for the remaining Service(s} to the then current price.

Changg in Locatton. A change in your service address ortho location to which any Service is provided to you may
constiti.rtel at our sole discretionl mication of the Services or result in an increase in the prices you must pay for the
Services.

r ' We may deem a request by you to port your numbers as a request by you to terminate
your Agreement. if you choose to port less than all of your numbersl or you leave any Services connectedl we will
continue to bill you for the numbers andfor Services still connected

. I§;rgj;§gjgg__by__|,l§ Provisioning of the Servioe is subject to the availability of the requisite equipment and facilities
We may limit, interruptl terminate or refuse to provide a Servioe if: (a) you do not honor any provision of this
Agrecment; (b) you use a Service in a manner that adversely affects other customers or harasses them, our
employeesl or others; (c) you use Service to engage in fraud or unlawful conduct or are suspected of doing so; (d) you
modify your phone or any software residing thereon from the original manufacturer specifications including for the
purpose of assessing non-Windstream services; (e} you use Service in a manner that is excessive or unreasonable
when compared to the predominant usage patterns ct other customers on a similar service plan in your geographic
area (and we may also implement charges or change you to the appropriate rate plan consistent with such use); (t)
resell any Service; (g) for any other reason set forth in the retevant tariffs and price lists or terms and conditions (h)
you do not pay any amount to us or billed by us on behalf of others including disputed amounts that Windstream
determines are valid charges on your bills; 0) facilities or property associated with providing the Services have been
condemned or use has been prohibited by the government in any manner, {j) you fail to acquire and maintain the
rights of way or property access necessary for instailation or maintenance of Servicos; (ir) you are insolvent have
made an assignment for the benefit of credts or you have fled or had filed against you a petition for bankruptcy; or (l)
we determine in our sole discretion that facilities are not technically or economically feasible We may restore such
intempted or terminated Service, in our sole discretion following your correction of the violation and payment of any
amounts due, inciuding any restoration charge we assess for restoan your Servloe.

. PeMl ldentifiers. We assign telephone numbers e-rnail addresses lP addressesl and other personal identifiers
in connection with line Servioes. You havens proprietary right to any such iderrliiiers, and we reserve the right to
change them upon notice to you. ln the event that we aiiow you to transfer a personal identifier to another party to
obtain any Services we provide you, we reserve the right prior to honoring the requestfor transfer. to charge a fee for

Upclated: October 21, 2013
the transfer and to collect any money owed for Services.

9. Disputed Bllls. You must review bills in a limer manner. To dispute a bili, you must comply with the dispute
reso|Ltion provisions in Section 10 and submit your dispute, in writing. within 60 days after the date on the bili. You
must pay any undisputed portion while your dispute is investigated You accept all charges on your bill not disputed
within 60 days and must pay those charges

10. gisput_e Reaglutlon. By utilizing Windsb'eam's Services and agreeing to these 'i'enns, you agree to the
foiowing dispute resolution procedures you and Windsaoam agree to waive any right to a trial byqu in a
court of general jurisdiction and any right to participate irr a class action or consolidated action regarding a
dispute as denned befow. Specificalnr, you and Wurdstream agree to waive any right to pursue a dispute by
jamier a disputed claim with tire disputed claim of any other person orentr'ty or to asserta disputed claim in
a representative capacity orr behalf of anyone else in any iawsuit‘, arbitration or other proceeding

if you have a dispute with thstream, you should notify Windstream's Customer Care department at the number
listed on your invoice lt the Custorner Care department is umta to resolve your dispute, you must submit your
dispute to us in writing at the following address Windstream Communioations. |nc.l 1?20 Ga|leria Bouievard,
Charlotte, NC 28270, Attn'. Execttlve Custorner Relations. Vou must describe your dispute and provide enough detail
to allow us to understand it. You must provide any supporting documentation with your written dispute Click here
t_r_ttp:l_nyyyyy.windstream.comrlegal.asgx for a form that you may, but are not required. to use to submit yol.a* written
dispute to us. lf we have a dispute with you. we will send you a vuitton nance to your billing address to attempt to
resolve the dispute You and Windstream agree that a dispute is any claim or controversy related in any way to
andstream's Senrices. including charges for Services, Equipment. Service Order(s] or our agreements pursuant to
these terms or any other agreements whether the dispute arises in tort, contract by statute or any other legal theory
and whether the dispute arises under this or any prior agreement with us or arises after your Services with
Windstream are terminated

lf you and Windstream are unable to resolve the disptne after 60 days from the date of rece'q)t of the written disputel
you agree that either you or Windstream shall resolve the dispute in only one of two possbte ways: (‘l) by seeking
relief in small claims court. ii appropriate under the applicable courts rules, in the city or county of the billing address
reflected on your bill; or (2) by arbitration This Section does not prohibit you from submitting any issue you
have with Wlndstream to arnr federal, state or local governmental agency or public service commission
which may be able to seek relief from Windstream on your behalf if the dispute is regarding the charges for
Servioes, you agree that if you do not seek relief in small claims court or by arbitration fotowing the 60 day dispute
periodl then you will immediately begin paying the disputed amount that Windstream determines is validl plus any
charges that were not paid during the 60 day dispute period. or Windstream may tenniiate the Services.

l-'tegarding arbitration you and Windstream specifically agree to finally resolve all disputes not filed in small claims
court by arbitration that will be final and binding on both you and vlnndstream, subject to any exceptions required by
applicable taw. The following provisions shall apply to arbitration:

a. Notice: if you warn to arbitrate a dispute with Windstream after expiration of the 60 day dispute period
noted above, you must lite a claim with the American Arbitraticn Assoclation ("AAA"). Click here
httg:rl_v_vw_r¢wind§tream.gem/legatan for a form diet you mayl but are not required, to uee. The claim
must include a description of the disputel a brief outline of previous efforts to resolve the dispw:e, ali
supporting documentation and a proposed resolution A copy ct the claim and proof of payment of the
nling fee, such as a copy of the check or money order, should be sent to Windstream at: 4001 Rodney
Pamam. Little Roclc, Arkansas 72212, Maltstop BtF03-?1A, Attn; Legal Departrnent C‘Arbitration Notice
Address")- Windstream will reimburse you for the filing fee if your claim does not exceed $75,000. lf
Windstream wants to arbitrate a dispute with you after expiration ct the 60 day dispute period noted
above, Windstream will send a copy of its claim to your billing address

b. App|lcable l..aw: The interpretation and enforceability of lhe arbitration provisionsl and whether a
dispute is subject to arbitration is subject to the Federa| Arbltration Act ("FAA") only and not state |aw.

c. Appticahle Rr.les: Windstream and you agree that the arbitration will be conducted by the AAA. The
rules governing the arbitration proceeding will be the current Comrneroial Arbib‘ation Rules and the

 

Updated: October 21, 2013

Supplernentary Procedures for Consumer Related Disputes (“AAA Rules") from the American Arbitration
Association. The AAA rules are at www.gdr.g_rg or can be obtained by calling 1.800.778.7879.

Method of Arbitratlon: if your claim is for $10,0{)0 or less, Windstream agrees that you may choose
whether the arbitration will be conducted solely oh the written documents submitted by telephone or in
person in the city orcounty of the billing address reflected on your bill. if your claim exceeds $'10,000. the
light to a hearing will be determined by the AAA rulesl The written documents can be the notice to
arbitrate that either of us send to the other regard lng arbitration and referenced above

Arbib'adon Costs and Attorney Fees: lt you properly hle a claim with AAA pursuant to these arbitration
provisionsl and the amount of your dispute does not exceed $10,000, Windstream agrees to pay for all
AAA tiling\ administrative and arbitrator fees (“Arbitration Costs') and your reasonable attorneys fees
(with reasonable hourly rates and e)q:ienses to be determined bythe location of the arbitration) (“Attomey
Fees") incurred by you regardless of the decision of the arbitrator, unless your cla'm is found to be
frivolous or improper (as set forth in the Federa| Rules of Civii Procedure Rule 11 ) by the arbitrator. A
portion of the payment of Arbitration Costs may be in the form of reimbursement as you may be required
to place a deposit when your notice of arbitration is filed if the claim is found to be frivolous or improper,
the AAA Rules will apply regarding payment of Arbibation Costs. if you' dispute exceeds $10,000 but
not $75,000, Windstream agrees to pay all the Arb'rtration Costs and 50% of your Attomey Fees. For
disputes cf $75,000 or more, the AAA rules regarding Arbitration Costs wit app|y. However, Windstream
agrees to pay 50% of the Arbitraiion Costs, and each party will pay la own Attomey Fees insured for
disputes of $?5,000 or mcre. Notwithstanding the foregoingl if your claim is found to be frivolous or
improper (as set forth in the Federal Ru|es of Civil Procedure Rule 11} by the arbitrator. Windstream will
have no obligation to pay any of your Attomey Fees. if Windstream disputes the reasonableness of any
Attomey Fees, you agree that the presiding arbitrator shall determine what is a reasonable fee and
his.'her decision regarding Attomey Fees will be binding on both you and Windstream. in no event shall
Windstream be entitled to en award of its Attomey Fees.

Awards: lt the arbitrators award is in your favor and is greater than the value of Wmdstream’s last
settlement offer made to you prior to selection ct the arbitrator, Windstream win pay you the amount of
the arbitrators award or $3,000. whichever amount is greater Windstream also will pay your attorney’s
reasonable fees, including expensesl or $2,500, whichever amount is greater.

Injuncliva retiet: if you seek declaratory or injunctive relief in the arbitration the arbitrator may award
such relief only to the extent necessary to provide relief warranted by your individual claim.

Consolidation: The arbitrator may not consolidate more than one persons claims and may not
otherwise preside over any form of a representative or class proceeding

Corrfidontiality: Any arbitration shall remain oontidentrll. During the arbitration the amount of any
settlement offer made by Windstream or you shall not be disclosed to the arbitrator until after the
arbitrator determines the amount, if any, to which you or Windstream is ersltled. Neither you nor
Wirrlstream may disclose the e)dstence, content or result of any arbitration or award, except as may be
required by law, cr to conhrm and enforce an award

Exoeptions: Nothing in this Seclion shelf prevent Windstream from issuing notices, including take~down
notices for alleged trademark or copyright infringement pursuant to the Digital Mlllennium Copyright Act.
or termination of Senrice crescent to Windstream’s Acoeptalole Llse Policy for your abuse of your internat
access Servioes. Nothing in this Seclion shall prohibit Windstream from filing a lawsuit in a court of
general jurisdiction to collect outstanding balances for unpaid Services or Eq uipment, or any other type of
charge owed on your aooount, or for the theft of any Services or Equipment by you. This Section is
intended to resolve outstanding disputes behveen us and not to collect a debt cured by you to
Windstream.

Limitation of l.jabtlity: This Section is subject to the Lim'tatlon of L.iabiiity Section in these Terms and
Conditions.

 

Updaledi October 21, 2013

|. Limitations Period: Any dispute must be brought by you or Windstream within two years afmr the date
the basis for the claim or dispute hist arisesl

Noti.vilhstanding any provision in these Terms and Conditions to the contrary, you and Windstream agree that if
Windstream makes any future change to this arbitration provision tother than a change to the notice addresses), you
may reject any such change by sending Windstream written notice within 30 days of the change to the Arbitration
Notice Address provided above. By rejecting any such change, you are agreeing that you will arbitrate any dispute
between us in accordance with the language of this provision

lf the provisions concerning the waiver of the class or consolidated actions, or the provisions regarding mandatory
arbitration, are deemed menforoeable or void as a matter of law, you and Windstream agree that all claims will be
brought in a court of general jurisdiction and not reached through arbitration YOU AND WINDSTREAM WAIVE
THE FULLEST X?ENT PERMHTED B¥ LlC L A HT TO A TR|AL BY J Y Wl`i't-i

RESPEC! TO ANY Ll'l'lGATK)N DlREC ! LY OR lNDlRECTLY ARIS|NG OU'T OF, UNDER OR iN CONNE§ HQN
W|TH THlS AGREEMENT FQR THE SERV|CES PRQ!!DED BY. US.

11.Servicas Provided t_)y Third l_’_g[tj§,§. The Services will be provided either by us or by our third party vendors or
contractors We reserve the right to change or modify the source of any Services provided to you without notice

12.Com@y Provlded and Ornmed guigrgont. Any Equiprnent installed by us on your premises that is not the subject
of a sale or lease to Customer (such as the CSU!DSU interface cards, Channel Barir and router, if applicable) shall

remain at all times our property lt shall remain in good condition less normal wear and tear. if we do not have access
to your premises within 30 days after Seivices are terminatedl you shall reimburse us for the fut purchase price of the
equipment as well as any attorneys fees and costs. ¥ou are responsible for all security measures over the Servioes,
including birt not limited to access tro authorization codes or encryption you deem necessary or required Once
Equipment is delivered to you, you bear the risk of loss.

13.Disconnectip_n of Current Provider; Sp_g§lal Construction,' Third PaLty Charg§. You are solely responsi)ie for

disconnecting Servioes with your content service provider and we are mt responsible for any charges assessed
against you by such provider You shall pay all charges it we or a third party provider is required to extend the
demarcation point or undertake special construction or non~routine installation for you Unlesswe speclhcally agree in
waiting to undertake equipment installation and maintenance work. you are responsible for ali charges assessed by
your phone system vendor and other third parties in connection with the Services and we shall have no responsibility
for maintenance or repair of same_

 

 

 

14.Acoess to Tl_'gg' cl Pag_ty Smices. You agree that the telephone line on which your Services are activated may not be
used to access any third-party services equivalent to Services we provide or can make ave'rilat;r|el even ii you declined
to purchase such Services from us. Your telephone line contains programming designed to enable access to our
Servioes only. ‘r'ou may not use any manual or electronic means to circumvent any restrictions placed on your
telephone line to modify without authorization any programming supplied by us.

oess and l l|atlon Re ir a Maintenance. You agree that you are responsible for acquiring and
maintaining the right of way necessary to allow installation and maintenance of Services. Fallure to acquire and
maintain necessary light of way may result in delay of instabation or termination of Services by Windstream. Upon
notioe. we may make tests and inspections to detennine you are complyirg with the requirements of dress terms or
for routine anci emergency maintenance of the equ'pment and facilities We may take action to protect our faciities
and equipment We may substitute shame or rearrange any Equipment or tacitly at any time and we may limit or
allocate use of existing facilities when necessary due to lack ol feciities or due to a cause beyond our reasonable
control

16.P ' Customer Pr rieta Network lrrfonnation. You authorize ustc monitor and record communications
to us regarding your account or the Services for purposes of quality assurance For on-line orders, we may implement
reasonable procedures including, but not limited to, validating inionnation provided by you or restricting the amount of
Servioes purchases online. We reserve the right to cancel or reject on-line orders at any time for security or privacy
reasons

To provide Servioes to you, we maintain certain customer proprietary netwmk information (“CPN|”). CPN| includes
information that relates to the quantity, technical configuration type dresiinationl location and amount of use of any

 

Updated: October 21, 2013

telecommunications service we provide to ycu, and which we obtain because of the earner-customer relationship
between us. CPN| also includes information contained in your bill. We may use and stare your CPN| without your
permission for the following purposes:

~ Tc protect the rights or property cf us or other customers or carriers from fraudulent abusive, or unlawful use of cr
subscription to the Services you get from us;
`E'c in£ate, render, bill and collect for your Services;

o To provide information teiemarketing, referrai, or administrative services tc you when you call us if you give us
permission to do sc;

¢ To provide call location information regarding the user of a wireless mobile service to certain other parties in an
emergency situation;

o Tc provide information requested by law enforcement or a third party pursuant to a subpoena or other method ot
requesting information We will not give you notice of any subpoena or court or administrative orders related to
your account1 lP address contact information or use of Services unless required tc dc so by iaw.

if you do not want us to provide your information to other Windstream entities please notify us by calling Residentia|
Suppcrt at 866-347-1991 or Business Suppcrt at 800-843~9214.

When you view your account information or shop for Servioes on-line, you agree that we may display your CPN| on»
line after proper verification by you to nil orders or allow you tc make account changes

17.Thalt and Fraud. ‘i'ou agree to keep all passworcls, Member |D’s, P addresses and computer names confidential if
your Services are lost or stolen or fraudulently used, then you are responsbie for all usage incurred before we receive
notice from you of such loss or theft. if we choose to pursue investigation or prosecution of the loss cr theft, you agree
to cooperate in the investigation of fraud cr theft and to provide us with such information and documentation as we
may request (inciuding affidavits and police reports}.

18.l.le`l`ATION DF LIAB|LITY. FOR FURPOSES OF THIS SECTiON, DlSCLAlMER OF WARRANTIES AND
EMERGENCY!CR|TICAL LlNES SECTIONS, “OUR" OR "WE” INCLUDES WINDSTREAM’S OFFlCERS,
D|RECTORS. SHAREHOLDERS, EMPLOYEES, AGENTS, SUBCONTRACTORS, VENDORS AND ANY ENT|TY
ON WHOSE BEHALF THE COHPANY RESELLS SERVICES. UNDER NO CIRCUMSTANCES WILL WE BE
LlABLE FOR ANY ACCEDENT OR lNJURY CAUSED BY SERVICES OR AN¥ DAMAGE OR LOSS RESULT|NG
FROM THE |NSTALLATFON, MA|NTENANCE OR REMOVAL OF THE SERVlCES, ANY lNC|DENTAL, SPECIAL
OR CONSEQUENT!AL DAMAGES {SUCH AS LOST PROF|TS, LOST BUSINESS OPPORTUNITEES, BUS|NESS
INTERRUPTlON, LOSS OF BUS|NESS DATA), AN¥ PUN|TNE OR EXEMPLARY DAMAGES, THE COST OF
ALTERNATNE SERV|'CE OR FOR A|tl¥r SERV|CE lNTERRUPTIONS, DELAY OR FA|LURE TO FERFORM
UNDER THiS AGREEMENT DUE TO CAUSES BEYOND OUR REASONABLE CONTROL, lNCLUDlNG BUT
NDT L|IHITED '¥'0, STRIKES, LO'CKOUTS, OTHER LABOR UNREST, NATURAL DlSASTERS, ACTS OF GOD,
CABLE CUTS OR COMMON CARR|ER DELAYS. YOU AGREE THAT THE PRIC|NG OF SERVICES REFLECTS
THE |NTENT OF BO`I`H YOU AN|J US TO L|MIT OUR L|ABIL|T¥ AS PROVtDED HERE|N.

19.DATA S§RYICES. YOU ACKNOWLEDGE THAT THE iNTERNET !S A VOLATILE ENV|RONMENT AND WE
ARE NOT LiABLE FOR CONF|DENT|AL INFORMATION STORED ON OR '¥'RAVERS|NG OUR NETWORK.
YOU MUST TAKE ALL APPROPR!ATE PRECAUT|ONS TO SECURE CONF|DENT|AL INFORMATION
lNCLUD|NG ENCRYPT|NG lF YOU DEEM NECESSARY.

ZO.Q§CL_AIMER OF WARRANTIES. SERV!CES ARE PROV|DED ON AN “AS IS" AND "AS-AVA|LABLE” BAS|S
W|THOUT WARRANTIES OF ANY KlND, EXPRESS OR lMPIJED, lNCLUD|NG BUT NOT LW||TED TO
WARRANT|ES OF T|TLE OR NON-lNFR|NGEMENT OR IMPLEED WARRANT|ES OF MERCHANTAB|L|TY OR
Fl'l’NESS FQR A PART|CUL.AR PURPOSE, WARRANTY ARBING BY COURSE OF TRADEl COURSE OF
DEALWG OR COURSE OF PERFORMANCE, ANY WARRANTY THAT THE SERV|GES W|LL MEET
CUSTOMER’S REQU|REMENTS OR ANY WARRANTY REGARDING THE QUAL|T\’, CONTENT, ACCURACY
OR VALID|TY OF THE lNFORMATiON OR DATA RES|DING CIN OR PASS|NG THROUGH OR OVER THE
NETWORK. ALL SUCH WARRANTIES ARE HEREBY DiSCLAIMED. W|THOUT LlM|TlNG THE FOREGO|NG,
BROADBAND SPEEDS, TRANSM!SS{ON QUAL|TY, NETWORK SECUR|TY OR REL.EAB|LITY, AND
ACCURACY OF ANY DIRECTORY LlSTlNGS ARE NOT GUARANTEED. NO ORAL OR WR|TTEN ADV|CE OR
NFORMATEGN B¥ COMPANY’S EMPLOYEES, AGENTS OR CQNTRACTORS SHALL CRE.ATE A
WARRANTY. AND CUSTOMER MA¥ NOT RELY ON ANY SUCH lNFORMAT|ON. W|NDSTREAM DOES NOT

 

...`._,._.,,` M,

Updated: October 21. 2013

GUARANTEE YOUR SERV|CE CAN OR VWSLL BE INSTALLED BY A PARTICULAR DATE. ANY
lNSTALLAT|ON DATE PROVIDED lS ONLY AN EST!MATE.

21.§9M\jfig_tl_o_g_._¥ou agree to indemnify and hold Windstream and its subsidiaries altiiates, ofticers. agentsl cc-

branders, licensors or other partners and employees hannless from any claim or demand, including reasonable
atiomeys' lees, made by any third party due to or arising out of content you submit, post. transmit or otherwise make
available through the Service, your use of the Service, your connection tc the Servioe, your violation of this
Agneement, including, without limitation the Acceptab|e Use Poiicy, or your violation of any rights of another.

You acknowledge that you are responsible for all use of the Service using your accountl including use by
subaocounts. and that this Agreement, inciuding, without limitation the Acceptabie Use Policy and Privacy Poiicr'es,
as amended from time to lime, apply to any and all usage ct your account including use by subaccounts. You agree
to abide by these terms and you agree to defend. hold harmless and indemnify Windstream from and against any and
all claims stemming from usage of this account and any subaccourts,whether or not such usage is expressly
authorized by you.

22.Emerggnglcriticai Lines. CUSTOMER ACKNUWL§DES THAT §§RTAIN SERV!CES MAY NOT PROV|DE
ACCE§§ TO 911 OR TRANSMI'{ THE LAT|ON OR EXTENS|ON |F §§STCMER ATTEMPT§ !Q 5§§§§§

23.

311 lN AN EMERQENC‘{. Exarnples include voice over internat protocol (VolP), Cenirex, and private branch
exchange Additionaily, because T1s and VolP can cease operating during a power outage, you should have a basic
business or copper line for elevator, alarm, Egil and other critical functions By proceeding with use of Services, you
assume all responsibility and risk of harm, loss, cr damage in the event that 911 access fails is not possible, or does
not provide the address conect address extension or other information to emergency authorities

Changes to tl'rese Ter'ms and Cg[g:ltions. We may change these Terms. including any change in any charge or
tee, orthe imposition of a new charge orfee, at anytime if we give you notice of the changel if we make a change to
these Terrns and Conditions that is material and you do not wish to accept such material change. you may terminate
the affected Service by giving us 30 days notice, in which case you will not be subject to an early cancellation fee. You
\»vi|il howevar, still be responsible for ali charges for Services provided before you terminated your Agreement. A
material change is ONL\’ a change that (a) terminates or substantially reduces the availabdity cf a Service for you or
(b) results in the increase of any charge by more than 10% cf the monthly access charge for that Service Material
changes in your Service DO NOT include the increase inl or imposition cfr (1) any charge required to be collected by
any governmental authority, such as taxes or surcharges or {2} any charge not prohibited by any governmental
authority to recoup our expense incurred to com ply with a governmental requirement

As noted in Sectiorr 10, if Windstream makes future changes to the arbitration provision in that Section (other than a
change to the notice addresses), you may reject this change by sending Windstream written notice within 30 days of
the change to the Arbitration Notioe Address. By rejecting the change, you agree that you will arbitrate any diq)ute
between us in accordance with the language in Section 10 existing priorto the change

24.l_tgmicabte Law. Your Agreement and our provision cf Services to you are subject to (a) the laws of the state

25.

26.

identitied in the billing address that you have provided us and (b) any applicable federal laws inciuding, but not limited
tc. the Federai Arbitraticn Act, 9 U.S.C. § 1 et seq. in the event of an inconsistency between any governmental
requirement and these Tenns regarding the provision of a Service that is subject to the governmental requirement the
provisions of the govemmenlai requirement will apply to the extent necessary to avoid the inconsistency

Asaignment. We may assign this Agreement to another entity without any advance consent from or notice to ycu.
You may not assign this Agreement without our consent

Ng Wg|y§' [, Severabillty. if we do not enforce any right or remedy available under this Agreement, that failure is not a
waiver. lt any part of this Agreement is held invalid or unenforceable the remainder ct this Agreement will remain in
force.

27.Pro undle- itic Tarm and Concdti ns al habeticail

Product Descriptions generally can be found at ww.windstream.com. Sorne Services have certain system
requirements {i.e., Oniine Backup, Security Suite and 'l'echl-leip). P|ease see the relevant product description for
details

 

Updated: October 21, 2013

Broadband Protoction Plus. includes the wiring coverage of Protection Plus (see belcw) and professional
installation of Broadband, NlC (network interface card) if needed and Broadband-speciiic software provided by us for
one computer at initial installation and only includes specific types of equipment For Installation and NlC replacement
the system must be Windows 2000 SP~4 or higher. With other operating systemsl such as Mac and t.inux, we will only
cover replacement Custnmer Premise Equipment (CPE) and wiringi¢¢b|ing but will not cover installation or software or
NlC. The Brosdband mcdem (ii provided by us) will be replan if damages by an electrical surge or natural act (i.e.,
lightning, floods, etc). This Product does NOT include: a) home networks (even if Equipment is purchased from us); b}
t_AN software; o) bandwidthithroughput guarantees d} damage to PCs from viruses; e) non-standard wiring; f) PC
Hardware (other than NlC); g} Cisco 827H and 827Hl mcdems; h)operating systems and software maintenance; cr i)
integrated NlC cards and internal NlC laptop cards.

Cabie 'i'V. Channels available to customer as part of any select packages of programming through Windstream
Cabie TV are subject to change and customer is not guaranteed any particular channel or number of channels All
prices packages and programming are subject to availability based on location end Windstream‘s agreements with
content providers and credit approval. A Cabie TV service ach'vation fee may app|y. Taxes and fees, including
applicable franchise and FCC regulatory fees may apply. Sorne promotions may require minimum programming
Certaln promotions have an optional or mandatory term commitment period, and if the customer cancels services
prior to the optional or mandatory term commitment period. certain termination or cancellation fees may apply ln
some packages hardware and programming are sold separately Other restrictions may appiy.

Centrex. Within 30 days of subscribing. you and Windstream witt agree on the specific feature functions and
minimum lines and groups to be provisioned, We will base charges on the agreed minimum |ines. We will have the
right to bill you at hourly rates for all programmingl installation or other labor associated with any adjustments to
features and functions at initial installation and when changes are made later.

Conference Cal|ing. All per minute conferencing has a minimum per ca|i. Flat Rate Audio and Web Conferencing is
limited to 5,000 minutes per month, is only available to you if you have 10 lines or less, is limited to 5 participants on a
call simultaneously and you must use Reservationmss-Plus®. Flat Rate Web Conferencing requires user licensing at
varying rates.

Credit Card Accepmnce. Credit card processing services are NOT provided by us and are instead provided by a
third party vendor, with which you may be required to enter an agreement We do not in any way provide credit card
processing servicesl and we are not liable for, nor do we make any representation or warranty regarding the vendors
services You are solely responsible for any applicable Payment Card industry security and other standards applicable
to accepting credit cards

DtSH Network Services. All prices, packages and programming are subject to change without notice including
without limitation any term commitment to which you have agreed A|l DISH Netwcrk programming and any other
services that are provided by DiSH Netucrk are subject to the terms and conditions of the Promotional Agroement
and Reeldential Custorner Agreement, which are available online at vrww.dishnetwodt.com or upon request Some
promotions may require minimum programming Certain promotions have an optional or mandatory term commitment
period, and if you cancel your Services prior to the optional or mandatory term commitment period. certain termination
or cancellation fees may apply. Hardware and programming are sold separately

Domain Renowals. New registrations with Windstream are free for 1 year and then renewals are billed to the
customer in 1 yeah 3 year or 5 year increments

Fax lio Email. You must have an emaii address to SendiReceive fa)res via this Service but emaii is not included with
the Senrice. if you exceed your page limit per month, a minimum per page charge will apply. Overages are billed at
$O,‘l iner page.

Goog|e. lF YOU SUB$CR|BE TO GOOGLE THROUGH US YOU WlLL BE REQUlRED TO COMPLETE A CLlCK-
THROUGl-I AGREEMENT FOR THE GOOGLE LlCENSE. We may cancel Google Services at anytime on 30 days’
notice and, at our option, may either tenninate~ such Google Services altogether or move you to a simiier platform ln
the event that we or you terminate the Googie Services or downgrade or cancel Google Services. you are solely

 

0

Updated: October 21 , 2013
responsible for downloading all your information to your com outer within 30 days

ngh-Specd tntemet. l-iigh Speed intemet service is subject to the the Broadband Network Statement. Customers
must agree to all terms of service prior to installing and using service Speeds are distance-sensitive and availability
by address varies We strive to provision the line up to the maximum speed required to support the qualified and
subscribed Service but actual speed will vary based on factors such as the condition of wiring inside a specitic
location; computer contiguraticn; network or lnternet oongestion; and the server speed of the websites assessed We
cannot guarantee speeds or uninterrupted error-tree service

Huiu Plus Servlcss. All Huiu Plus Servioes and any otherr services provided by Hu|u are subject to the Hulu Tenns of
Use, which are available on|ine at www.hulu,com. Cerlain promotions have an optional or mandatory term
commitment pericd, and if you cancel your Services prior to the optional or mandatory term commitment period
certain termination or cancellation fees may apply lt the Hu|u Plus membership is not cancelled at the end of the
promotional period, you authorize Hulu P|us to charge you each month for the membership fees, plus tanes, until you
cancel the membership

ldentity Protsction. Windstream partners with a third party vendor to provide service As a result of this, you may be
required to accept certain terms and conditions ot the service as required by the third party. Windstream reserves the
right to alter the service in any way includingl but not limited to changing the third party provider of the service or
discontinuing this service at any time.

lntnrnst Access. tnternet Acoecs service is subject to the Broadband Networir Statement Service will be
provisioned for a maximum download speed of 1 Mbps. Due to the nature of this service, lt is an "AS |S"
service and may be intermittentl specifically during peak usage times of the day. This Service is not suitable
for streaming video. gaming5 or large downloads cr uploads. Credits or adjustments for slow andior varying
speed, or not being able to access the lntemet, will not be issued Windstream cannot guarantee speeds or
uninterruptedl error-tree service

Lifstime Price Guarantoe. Certain Services are subject to a l.ifetime Price Guarantee (‘Guarantee'), as advertised
by us; however, in addition to the Agreernent set forth herein. the following conditions apply to this Guarantee:

- The Guarantee only applies to select Services that are part cf a bundle, and not a stand-alone service ‘r'ou
must sibscribe to at least one new bundle service that includes select High Speed lntemet, or other select
internat services select Phone services, select Cabie TV programming or select D|SH programming

- Any package that includes DISH is subject to our continuing relationship with D|SH. lf such relationship ends for
any reasonl Guarantee bundles that include D|Si-l may be terminated at our discretion Additionally, channels
available to you as part of DISH programming are subject to change without notice You are not guaranteed
any particular channel or number of channels

- A DlSl-l activation fee may appty.

- lt DlSl-l service is terminated by you before the end of any commitment a cancellation fee based on the
number cf months remaining in the commitment unit apply

- Channels available to customer as part ct any select packages of programming through Windstream Cabie TV
are subject to change without notice and customer is not guaranteed any particular channel or number of
channels A Cabie TV service activation fee may appiy.

» The Guara ntee is void if you move, make any changes to your Servicesl disconnectl il you are disconnected by
us, or if any portion of your account balance becomes past due.

~ if you omer additional services and equipment including but not limited to HD or DVR receiversl additional
charges apply

- The Guarantee covers only the advertised price and does not include current or future taxes, fees or other
charges

Long Diswnce (Buslness). Domestlc oats are billed in six¢second increments with a eighteen-second minimum A
sixty-second minute is broken down into ten six-second blocks and any calls with tait-times of eighteen seconds or
less will be billed for eighteen secondsl Usage may be monitored for oompiiance'abnonna| usage and you may be
required to demonstrate compliance with these restrictions where monitoan indicates non-compliance |f usage is
inconsistent with these restrictions and typical voice usage, Wmdstream may: (1) charge an additional amount per
minute for each call that violates this pc|lcy; (2) restrict use or convert you to another pian; andror (3) void any

. .¢...4.l...(....--_.-»---~.»_~_.__._e._.g

Updated: October 21 , 2013

applicable price guarantee Additionel charges apply for directory assistance calling carrds1 collect cal|s, operator
services intemational calling andlor toll-free calling services lntemationai diating and access to 900!9?6 telephone
numbers are bioclred unless otherwise specified by the customer.

Managect Natwork Security CPE. Requires a minimum commitment and subscription to Windstream Data services
Security gateway equipment must be retr.rmed upon service tennination.

Ont|nc Baclrup, Windstream partners with a third party vendor to provide service As a resuit of this. you may be
required to accept certain terms and conditions of the service as required by the third party. The purchase and use of
service requires you to be an active Windstream residential or small business High-Speed lmemet customer. Service
is intended for the backup of laptcps or PCs and does not support stand-alone or network servers. Minimum system
requirements Windcws XP SP3or higher, Wrndows Wsta SPl or higher and |ntemet Explorer S.U or later. This
service is activated through the Windstream Service Agent. Windstream reserves the right to alter the service in any
way including but not limited to changing the third party provider of the service or discortinuing this service at any
time.

PC Protiact Plan. Windstream partners with a third party vendor to provide service As a result of this. you may be
required to accept certain terms and conditions of the service as required by the third party Windstream reserves the
right to alter the service in any way including but not limited to changing the third party provider of the service or
discontinuing this service at any time The purchase and use of service requ‘ses you to be an active Windstream
residential or small business High-Speed internat customer. A full service agreement witt be presented to you when
you register your iapbop or PC for coverage For devices to be supported, they must contain supported Windows
Operations System (cunently Windo\.vs XP or newer) and a processor that is a Pentium 4 or newer or equivalent

Personal Computer Ofters. Windstream resells personai computers that are manufactured and wen'anted by a third
party. Ail support and warranties are provided by`the manufacturer.

Phones at Home Protection Plan. This plan provides for repair or replacement of residential phones. You must sign
up and agree to additional terms appiicab|e specifically to this Plan via the Windstream Phones at Home Prctection
Plan Registration Fcrrn in order to obtain Phones at i-lcme Protection from us.

Price Loclr. Price Lock applies to select bundle products This plan is in addition to the monthly recurring rate for your
bundied services, any services and equipment you may pmchase. and current and future taxes, fees and other
charges The Price L.ock is void and current monthly rates will appty if any portion of the bundled service or feature is
disconnected or changed or if any portion of your account balance becomes past due. Price Loc|< may be void if you
move, even if the move is within Windstream service locations

Professional Bund|o Website Services. ‘Mndstream requires the customer to agree to a EULA.

Profossionat installation (Businsss). Provided for only one computer per business or horne and you must sign a
waiver/disclaimer prior to our technicians working at your premises This service inciudes: a) setting up the initiai DSL
connection; b} insisting the NlC, if necessary; cl installing the necessary filter on the telephone line; d) DNS entries,
oondguring DHCPfStatic tP address gateway. etc.; and e) performing various network connectivity tests to ensue
each network element has proper connectivity; lt does NOT include: t} software installation other than what is included
with the router; u) PC lnstaliation {the computer must he installed before we can do a DSL installaticn); v) station
oabirng or CAT 5 patch cables; w) new cr additional jacks for the DSt. service; x} removing any applications unless the
appiication must be removed to make the TCPrlP connection to the intemet work; y) CPE oharges; or z) resolvier
LAN issues inciuding, but not limited to, shared network drives, driver issues orolher hardware issues

Profosslonal installation (Resldontiat). Provided for the connection of up to three computers per horne to the
internat when computers are being connected via Windstream provided equipment This service includos: al setting
up the initial High-Speed lrrternet connection; b) lnsta|iing the NiC, if necessary; c) installing the necessary fiiter on the
telephone line; d) performing the initial wireless setup of up to four peripheral devicesl including the Windstream
wireiess gateway (customer may be required to provide user guides for peripheral devices); e) DNS entries.
confrgrring Dt-|CPIStatic |P address, gateway, elic.; t) performing various network ccnnectivity tests to ensure each
network element has proper connectivity; g) insta|iation and setup of one PC if purchased through Windstream; h)
installation of one jack if needed for the High-Speed lntemet service lt does NOT inciude: t) software instaiiation
other than what is included with the modem or provided by Windstream; u) PC installation for compmers not

 

Updated: October 21, 2013

purchased through Windstream; v) station cooling or CAT 5 patch cables; w) removing any applications unless the
application must be removed to make the TCP!|P connection to the internat worlr; x) CPE charges; or y) receiving
LAN issues including, but not limited to, shared network drives, driver issues or other hardware issues We reserve the
right to not provide this service if the requirements are beyond the standard scope of worir.

Protection Plus. This Service is a wire maintenance plan that includes repair or replacement of existing iacksloutlets
(nct including the addition or move of existing jacks) that meet our installation standards This Senrioe provides
coverage for one access iine. Wiring and jacks damaged as a result of faulty, non-Windslream installationl the
negligence or willful acts of you cr your agentl vandalism, casualties such as fire cr water damages iightnlng, lioods
or earthquakes are excluded . This Senrice does not cover Keyl Centrex and PBX systems

Secure Broadband requires a minimum term commitment and includes |nternet and one static iP address for
Managed Network Security. Additicnal static iP addresses may be available for an additional charge

Security Sullle. Windstream partners with a third party vendor to provide service As a result of this, you may be
required to accept certa`n terms and conditions of the service as required by the third party Windstream reserves the
right to alter the service in any way including but not limited to changing the third party provider of the service or
discont'muing this service at any lime The purchase and use oi service requires you to be an active Windstream
residential or small business Hign$peed internat customer. System requirements inciude; Nlicrosoit® thows 2000
(32-bit) with Service Pack 4 (SP4) or higher , Windows XP (32-bit) with Senrice Pack 1 (SP1) or higher, Vliindows
Vista (32- or64-bit) and Vlnndows Vista Service Pack‘i (SP'l) or higher, 800 X 600 or higher resolution 256 MB RAiV|,
75 MB of avaiabie free drive spaoe, |nlemet connection Microsott® internat Expiorer B.O or later, and (optional)
Mozi|ia Firefox 1.5 or later. This service is activated through the Windstream Service Agent.

Small Business Bundles vn'th Peaco of Mind Guarani:se. The Windstream Smal| Business Bundle includes a
business access line or a business VolP line, long-distance callingl and a feature package of Caler lD. Call Forward,
Repeat Dial, 3-Way Calling, Speed Call 30, Call Return, Ca|l Wai&ng, and Ca|ler ID on Cail Walting and may or may
not include High-Speed lntemet. i~iigh-Speed lntemet with Static tP, Prernium Tech Support, Online Backup, PC
Protect, Saa$ Endpoint Secun'ty and Broadband Protection Plus. Voioe Mail and Rctary Hunt are inciuded with
certain bundles The price for the bundle shall be set forth in Customer's nrst bilt, and such price shall be speciticelly
incorporated as a term cf this Agreement.

This Lowest Price Guarantee offer is subject to availability and is a limited time offer for new customers or existing
customers with business line oniy. |f Customer switches to a lower price point for their bundle during the term of this
Agreement, this Agreerrrent will restart for another term on the effective date of the new pricingl if Cr.zstomer
terminates service prior to the end of tire Agreement, customer may be responsible for an early termination charge
equal to 50% of the monthly recuan revenue multiplied by the number cf remaining months

The Peace cf lVlind Guara ntee otter allows a Customer to avoid an early termination charge in the event the Custcrner
terminates service prior to the end of the Agreement if the termination is due to either Customer closing the service
location or Custorner moving outside of Company’s service area in order to avoid an early termination charge,
Custorner must provide thirty (30) days' written notice of its intent to terminate service to Cornpany. Only Customers
that have a two-year Agreerrrent are covered by the Peace of Mind Guarantee.

Price Guarantees for Small Business Bundte Custicmars. Covers the advertised price cniy rate (payable on a
monthly basis). Does not include current orfuture taxes fees or other charges Guarantee is void and tariff or price list
rates as applicable will apply if any bundled service or feature is disconnected or changed at any time Guarantee may
be void if Custcmer moves even if move is within Company service locations Ofier is non-hansferable. Crrstomer‘s
failure to remit the total due for the Srnail Business Bundle may result in disconnection of Customers bundle
Customer can revert to basic locei service only by payment cf past due amounts for basic local service The Peace of
Nlind Guarantee does not apply if Customer is disconnected involuntarily from its Sma|l Buslness Bundle for any
violation of the Terms and Conditions contained herein and wants to reconnect. The Lowest Price Guarantee does
nor apply if Custorner voluntarily disconnects from its Business Bundla and wantsto reestablish the service

Tsch Heip. Windstream partners with a third party vendor to provide service As a resutl of this, you may be required
to accept certain terms and conditions of the service as required by the third party. Windstream reserves the right to
aiter the service in any way including but not limited to changing the third party provider of the service or discontinuing

 

Updated: October 21, 2013

this service at any time. The purchase and use of service requires you to be an active Windstream residential or
small business High¢Speed interest customer This Service requires a minimum term commitment unless bundled
with other value added services in a Windstream Security Package. Service is provided via agents remoting into
custoi'nersl computer and therefore requires that computer must be capable of connecting lottie intemet in order to
utilize service Minirnum System reqcremems including Windcws XP or Vista, lntel Pentium cr Perrlium ll Processor
With 500 MHz cr faster for Windows XP, 256 lle or higher . Macintosh, UN|X, l.iNUX or older Windows operating
systems are not supported lt includes: a) PC Secun'ty and Protecticn (viruses. spyware, etc.); b) PC Optlmization; c)
setting up new PCs and transferring tiles and data from the old machines; d) setting up and encrypting wireless
networks; e) handling Windows issues; f} connecting and setting up printers and other peripherals such as scanners,
printers and PDAs/Smartphones; and g) software installation tutorials and tips. Does NOT include the following,
among other items that cannot be solved remotely; u) site visits. if needed; v) failed!broken hard drives; w) adding
more RAM; xi cracked mothert)oards; y) bad USB ports or oonnectors; or z) replacing broken hardy-rarel This service
is activated through the Windstream Service Agent.

Travel Safety Plus .Windstrearn partners with a third party vendor to provide service As a result of this, you may be
required to accept certain terms and conditions of the service as required by the third party. Windstream reserves the
right to alter the service in any way including but not iimited to changing the third party provider cf the service or
discontinuing this service at any time Windstream assume no responsibility for loss or damage resulting from
senrices provided by the vendor or its subcontractors Windstream residential home phone servicesl long distance or

High-Speed internat is required in order to subscribe to Travel Safety Plus.

Un|irnltad Lcng Distance tBusiness). intended for direct-dialed one-plus voice use only and cannot be used for
aulo~dia|ing (inc|uding automch outbound dia|ing systems or call distribution systems), broadcast fax, long distance
internat or intranet access, tax machinesl softphcnes or data devices transcript services telemarketing, multi-party
conlerencing calling (exc|udin| 3-way cal|s), party lines, chat lines, adult entertainment lines. calls to 900 and 976
numbers or call center and certain switching applications in addition for residential users. unlimited long distance
may not be used for business use.

Unllmited Long Distance (Residentlat). intended for persr;)nall residential voice calls within the U_S. Caliing
restrictions include but are not limited to business use, internat services te|emarketing, auto-dialing. multl-party
conferences party or chat lines, adult entertainment lines. and voicemailr'information services access li usage is
inconsistent with residential voice calling, Windstream may (i) charge 10 cents per minute for each cail that violates
this policy; (2) restrict use cr convert plan to Windstream 10; and/or (3) void price guarantee and convert rates to then
current monthly rates

Voice Over internat Protoco| tVolP)-Based Servicos. in order to access or use any VoiP Services, you must sign
the 911 Disclosure form, Which warns of and has you acknowledge certain 911 limitations for Vo|P Senrices.

Web Hosting.See policyl‘orWeb Hosting ath ;r'lwww.wind ambusiness. n'rimediafi’BQ!h in li . f.

Windstream Service Agerrt. Windstream partners with a third party vendor to provide service As a result of this,
you may be requ'red to accept certain terms and conditions of the service as required by the third party Windstream
reserves the right to alter the service in any way including but not limited to changing the third party provider of the
service or discontinuing this service at any time. The use of sewice requires you to be an active Windstream
residential or small business High-Speed internal customer. Senrice is free to all Windstream High-Speed |nternet
subscribers Service is available for use only via |aptop or PC and requires sottware downioad.

ereless Data Baclrup is for backup purposes only. Nla)rirnum bandwidth is 2MG regardless of the amount of

bandvvidth a customer has; Custorner may not remove the wireless card from the service address Real time quality cf
service is not available Availability and speeds are not guaranteed and are affected by wireless strength

October 21, 2013

 

EXHIBIT 6

From: Adam V. Sadlowski

Sent: Wednesday, January 2, 2019 10:59 AN|

To: 'Sean F|vnn' <sfiynn@grsrn.com>

Cc: Cori R. Besse <CBesse@sb-lawvers.com>; Gregorv Brunton <gbrunton@grsm.com>; Tyier Tarney
<ttarney@grsm.com>; Carrie Thiem <cthiem@grsm.com>; Les|ie Handy <ihandv@grsm.com>
Subiect: R£: Ramsev v. RPM » Documents produced by Windstream

Sean,
Thanl<s for sending the Windstream documents in response to your questions:
l. We do not object to RPM sharing the Windstream documents with Dish.

2. l already provided you with the same Windstream Terms and Condit|ons {dated Oct. 21, 2013}. Specifica|iy, on
March 28, 2017, 1 sent you an ema|l (see attached) with the same Oct. 21, 2013 Windstream Terms and
Conditions containing the arbitration provision As outlined ln roy March 28 email, the Windstream arbitration
provision specifically excludes debt collection as illustrated by the toney case, where the court in that case
refused to enforce the same Windstream arbitration provision against one of Windstream's other debt
collectors. in addition, RPM has waived any right to compel arbitration as the deadline for RPM to fite a motion
to compel has long passed. Under the Court's April 20, 2017 Minute Order (attached), RPM had until May 17,
2017 to inform the Court whether it intended to compel arbitration in the Ramsey case. On May 17, 2017. your
office entailed the parties' joint status letter [attached} to Judge Dlott and RFM informed the Court: “Aiter
attempting to obtain additional information, and after further investigation of the ability to pursue Arbitration in
this matter, Defendant Receivables Pen°ormance Management is unable to proceed with a motion to compel
arbitration." RPM has waived any purported right to arbitration by actively participating in litigation for more
than two vea rs after the Ramsey lawsuit was filed. Johnson Associotes Corp. v. Hl. Operating Corp., 680 F..'-.ld
713, 717-21 (b`th Cir. 2012} {finding defendant waived right to arbitrate where it sought to compel arbitration
eight months after the case was filed and where it participated in litigation by filing an answer, filing a
counterclaim engaging in settlement talks, actively scheduiing case calendar, and requesting discoverv]
[attached}. Given these factors, there is no basis for Plaintiff to dismiss the case and proceed with arbitration,

REDACT£D-SUBJ£CT TO

FED. R. EV|D. 408

 

 

A|so, can you confirm thatJan. 28 wiil work for the 30{b){6) deposition We pian on issuing the amended notice if we do
not have confirmation by the end of the week.

Adam V. Sadiowski

THE LAW F|RN| OF

SADLOWSKl & BESSE L.L.C.

11427 Reed Hartman Highway, Suite 217
B!ue Ash, Ohio 45241 ~ r-

P: (513} 618-6595
F: (513} 618-5442
E: asadlowski@sb~lawvers.corn
gww.sb-iatvye_r§;@i;n_
WWW.bluea§_hlawiirm.com

 

 

 

EXHIBIT 7

Johnson Assocs. Corp.

v. HL Operating Corp.

United States Court of Appea|s for the Sixih Circuit
May 23, 2012, Decided; Nlay 23, 2012, Fiied
File Name: 12a0148p.06
No. 10-6468

Reporter
680 F.3d 713 "; 2012 U.S. App. LEX1510339 *’; 2012 FED App.

JOHNSON ASSOCiATES CORPORAT|ON; T.
CHANTAL lNTERNATlONAL l_lM|TED, Plaintiffs-
Appel|ees. v. HL OPERATlNG CORP.. dba Hartmann,
Defendant-Appe|iani.

Prior History: {**i]Appea| from the United States
Disirict Court for the liriiddle District of Tennessee at
Nasiwifle. No. 3.'09-cv-1206-John T. Nixon, Distn‘ct
Judge

Johnson Assocs. Corp. v. HL Operating Corp.l 2010
U.S. Dist. LEXIS 126?51 (M.D. Tennr, Nov. 30, 2010)

Counsel: ON BR|EF: Sarnuel L. Feiker, Kathryn
l-iannen Wa|kerl BASS, BERRY & S|MS l=’LGl Nashville,
Tennessee, for Appeliant.

Stephen H. Price, Erika R. Barnes, STITES &
HARB|SON PLLC, Nashvi|le, Tennessee, for Appellees.

Judges: Eefore: NORR|S. Ci.AY. and GR|FF|N, Circuit
Judges.

Opinion by: GR|FF|N

Opinion

{*715] f***‘l] GR|FFEN, Circuit Judge Defendant-
appe|lant HL Operating Corporation ("Hartmann")
appeals from the district court's order denying its motion
to compel arbitration on the basis that it waived its right
to enforce an arbitration clause against plaintiffs-
appellees Johnson Associaies Corporaiion (“Johnson")
and T. Chantal international Limited {"T. Chanta|") in
their suit for breach of contract and unjust enrichment
We affirm

[***2] il

This case involves a dispute over Hartmann's contract

01 48P (Sth Cir.) ""; 2012 WL 1861675
with Johnson and T. Chantai to manufacture Harimann's
luggage lines. Plaintifls filed suit against Haiimann on
December 22, 2009, seeking damages for breach of
contract based on a "Sourcing Agreement" between the
parties and ciaiming that Hartmann was unjustly
enriched. Hadmann died an answer and asserted
[**2] a counterclaim for breach of contract A case
management conference was held. Thereafter, the
parties engaged in a judicial settlement conferencel held
settlement discussionsl and exchanged multiple offers
from approximately the middle of Aprii 2010 through the
middle of June 2010 with the assistance of a magistrate
judge. 'i'hese efforts were unsuccessful. On July ‘l,
2010, the magistrate judge assisting with the settlement
proceedings returned the case file to the magistrate
judge otherwise handiing the case because "it now
appears that there is very little chance of resolution at
this stage in the proceedings."

Thal same day. i-lartmann filed a motion to continue the
trial and to modify the case management order. which ai
the time required the parties to complete written
discovery and fact witness depositions by Au_oust 15,
2010. The district court denied Hartmann's motion_
|-iartmann then served piaintiffs with interrogatories
requests for production of documents, and a request for
admissions on Juiy 2, 2010. and duly 16, 2010; and
plaintiffs served Harimann with their discovery requests
on duly 13, 2010. On Ju|y 21, 2010, Hartmann noticed
eight depositions; those depositions however,
[**3] were later postponed The parties then filed a joint
motion lo modify the case management order to make
the responses to the discovery requests due on Augusi
26, 2010, and the court entered an order to that effect
on August 12, 2010.

On August 23, 2010, just three days before the newa
agreed-upon discovery deadline Hartmann notified
plaintiffs that it intended to exercise its right to arbitrate
the dispute as provided by paragraph 13(a) of the
Sourcing Agreemeni. Hartmann requested a response
by August 24, 2010. and notified plaintiffs that in the

 

 

Page 2 of 5

680 F.3d 713, *715; 2012 U.S. App. LEX|S 10339, **3; 2012 FED App. 0148P [Bth Cil'.)x ***2

event they did not agree to arbitrate, Hartmann would
file a motion to compel arbitration Hartmann also stated
that “|i]t is our position that no discovery should be had
until the Court rules on such a {***3} motion.
Consequent|y, we will grant you an indefinite extension
to respond to any of our outstanding discovery . . . . We
ask that you do the same for l-lartmann." When plaintiffs
failed to respond Hartmann filed a motion to compel
arbitration on August 25, 2010.

[*716} On August 26. 2010l plaintiffs served their
discovery responses on Hartmann in accordance with
the deadline They produced 1,‘151 pages of responsive
documents and provided a 4.11 [**4]gigabyte hard
drive containing responsive information Plaintiffs then
continued to seek discovery from Hartmann while the
motion to compel arbitration was pending On
September 1, 2010, plaintiffs counsel wrote to
Hartmann's counsel: "Regardless of its motion to
dismiss or stay the litigation pending arbitration. which
Piaintiffs oppose, l~iartmann is still required to comply
with outstanding court orders regarding discovery, . . . .
Specificailyl Piaintiffs intend to continue to take
depositions in this matter." As a resuit. when Hartmann
served written discovery responses and documents on
September t5, 2010, lt stipulated that "it [wa]s doing so
under objection and Hartmann does not agree that its
response to these requests constitutes any waiver of its
right to arbitrate this cispure."

The district court held a hearing on Hartmann's motion
to dismiss or compel arbitration in mid-November. in an
opinion dated November 30. 2010, the court held that
l-lartmann had waived its right to compei arbitration
because Hart'mann "moved for and was granted an
extension of time within which to tile an Answer";
"asserted ten affirmative defenses and a counterclaim";
"engaged in a judicial settlement ["*5] conference and
informal efforts to resolve the case"; "both unilaterally
and jointly with Plaintiffs moved for adjustments of the
Case Management Order"; “served . . . discovery
requests"; and prejudiced Plaintlfts because "[w]hile
litigating in this court for most of a year, Plaintiffs have
participated in scheduling requested discovery
materials and prepared discovery responses" that "[they
assert] . . . will not be fully transferrab|e to an arbitration
process." Hartmann timely appeals

[***4; rl.

"We review a district court's denial of a motion to
compel arbitration de novo." Hurley v, Deutsche Bank

rer co. nms., 610 r-'.aa 334, 338 rain cir. 2010) rating
near M. Hrgrey co. v. N/s corp., 445 F.ad asi, ssa
(stn cir. 2006))_

Hartmann makes two arguments on appeal First,
Hartrnann contends that it could not have waived its
right to arbitration because the Sourcing Agreement
contains an explicit no-waiver provision: "No waiver by
either party of any provision of this Agreement or of any
breach or default shall constitute a condoning waiver of
such provision or of any other provisions of this
Agreement." Because Hartmenn raised this issue in its
reply to its motion to compel arbitration [*"6] below, and
the district court failed to address it, l-lartmann claims
that the district ccurt's ruling must be vacated and the
matter remanded for further consideration Flaintlffs. on
the other hand, assert that Hartmann did not properly
raise the issue in its reply below, and that even if it dict.
the fact that the district court failed to address the
argument does not mean that the court committed any
error in making its determination that Hartmann waived
its right to arbitration We consider each of these
arguments in turn.

Plaintiffs argue that Hartmann made only a "vague"
reference in passing in its reply brief. without
explanation or legal citation, that it could not waive the
specinc arbitration provision as a result of the general
no~waiver provision in the Sourcing Agreement. This
vague referenoe, they contend, was insufficient to raise
the issue before the district court and thus did not
preserve it for appeal We disagree Because the issue
of waiver was first [*717] raised in plaintiffs response,
Hartmann's reply was the first and only opportunity it
had to address the issue. Moreover. although
l-lartmann's argument lacked legal citation, it was not
vague or made merely in passing {*W]Hartmann
argued that:

ln addition to the facts that Plaintiffs have not and
will not suffer any prejudice and that Hartmann has
not taken any actions "completely inconsistent" with
arbitrationl Hartrnann cannot be found to have
waived {***5] its right because the parties
expressly agreed that neither party could waive any
provision of the Contract between them. Section
13{e) of the agreement between the parties states
plainly that "[n]o waiver by either party of any
provision of this Agreement or any breach or defauit
shall constitute continuing waiver of such provision
or of any Other provisions of this Agreement."
Docket No. 1-1 at § 13(e]. As such. not only did

 

Page 3 of 5

680 F.3d 713. *717; 2012 U.S. App. LEX}S 10339. **7; 2012 FED App. 0148P (6th Cir.), ***5

Plaintiffs expressly agree to arbitrate this dispute,
but they also agreed that the actions they now
claim constitute waiver would not in fact act as a
Waiver of the arbitration provision.

This was sufficient to preserve the issue for our review

However, even though the no-waiver ctause argument is
preserved, Hartmann wrongly concludes that the district
court‘s failure to address the issue requires remand
“[T]he presence ot [a] `no waiver‘ ciause does not alter
the ordinary analysis undertaken to determine if a party
has waived its [‘*8] right to arbitration." S & R Co. of
Kingsion v. Latona Truckfng, fnc., 159 F.3d 80, 86 (Zd
Cir. 1998), cert denied, 528 U.S. 1058, 120 S. Ct. 629,
145 L. Ed. 2d 506 (1999). This makes sense because
"to allow the 'no waiver' clause to preclude a finding of
waiver would permit parties to waste scarce judicial time
and effort and hamper iudges‘ authority to control the
course of the proceedings" and allow parties to "test[_|
the water before taking the swim" by deiaying assertion
of their right to arbitration until the litigation is nearly
complete fd. (citation and intemai quotation marks
omitted); accord Grey Hoidco, fnc. v. Cassady. 654 F.Sd
444, 452-53 (3d Cir. 2011); Repubiic ins. Co. v. PA!CO
Reoefvabres, LLC, 383 F.3d 341, 348-49 (oth Cir. 2004).
Given that the alleged rio-waiver provision in the
Sourcing Agreement was not potentiain determinative
Hartmann's argument that the district court's failure to
address the issue requires remand is without merit.

Seconct, Hartmann argues that the district court erred in
concluding that Hartmann waived its right to arbitration
based on its participation in the litigation Although it has
long been settled that a party can waive its contractuai
right to arbitration. see Arn. Looomotive Co. v. Gyro
Process Co., 185 F.2d 316. 318 (6th Cir. 1950),
[**9}“because of the strong presumption in favor of
arbitration, waiver of the right to arbitration is not to be
lightly inferred." Giazer v. Lehman Bros., lnc., 394 F.3d
444, 450 (Bth Cir. 2005). We have explained that "a
party may waive an agreement to arbitrate [**"6] by
engaging in two courses of conduct (1) taking actions
that are compiete|y inconsistent with any reliance on an
arbitration agreement; and (2) 'de|aying its assertion to
such an extent that the opposing party incurs actual
prejudice.'" Hudey, 610 F.3d at 338 (quoting O.J.
Dr`strib., lnc. v. Hornsll Brewing Co., 340 F.3d 345, 356
(6th Cir. 2003)); see Gon. Siar Nai'i' ins Co. v.
Adminisfratia Asr'gurarilor de Sl‘at, 289 F.3d 434, 438
(6th Cir. 2002).

in this case, the parties' arguments focus on our
unpublished decision in Manasher v. NECC Telscom.,

310 Fed. Appx. 804 (6th Cir. 2009). There, we held that
the defendant "waived whatever right to arbitrate it may
have had by failing to [*718] plead arbitration as an
affirmative defense and by actively participating in
litigation for atmost a year without asserting that it had a
right to arbitration" because that "oonduct was
'compieteiy inconsistent with [any] reliance [on the right
to arbitralion}' [**10] and caused the plaintiffs to suffer
prejudice through unnecessary delay and expense." id.
at 806 (quoting Gen. Star Nat'i fns., 289 F.3d at 438).
Hartmann contends that our determination in Manasher
that a defendants failure to raise an arbitration clause in
its answer is inconsistent with its reliance on the right to
arbitrate is suspect because a defendant is not required
by Federal Ruie of Civi| Procedure 8(c) to plead
arbitration as an affirmative defense Hartmann also
asserts that Manasheris distinguishable from the instant
case because that case included motions to certify the
class and to amend the complaintl and none of the
iitigation activities in this case were as extensive or
laborious. We find l-iartmann's arguments unavailing

Regardiess of whether a defendant is required to raise
arbitration as a defense under Rule B(c), a defendants
failure to raise arbitration as an afnrmative defense
shows his intent to iitigate rather than arbitrate The
filing of an answer is, after ai|, the main opportunity for a
defendant to give notice of potentially dispositive issues
to the plaintitf; and the intent to invoke an arbitration
provision is just such an issue. |ndeed. as a practical
[**11}matter, an enforceabie contractual right to
compel arbitration operates as a quasi~jurisdictiona| bar
to a plaintiffs claims, providing grounds for dismissal of
the suit. lt is therefore unsurprising that defendants
routinely raise the right to arbitration [**"7] in their
answer, whether it is technically required by Ru|e 8 or
not. See Tenneco Resins, tnc. v. Davy lnt'i, AG, 770
F.2d 416, 420 (Sth Cir. 1985) ("Aithough [defendant} did
not move for a stay pending arbitration until
approximately eight months into the iitigation. in its
answer to the original complaint. [defendant] did seek to
have the action dismissed because the dispute was
covered by a vaiid and enforceable arbitration clause
thereby putting [p|aintiff} on notice as to its desire to
arbitrate the matter."); Hiltr', lno. v. Ofdach, 392 F.2d
368, 371 (1st Cir. 1968) (noting that "defendant's
answer, in its special defense, served notice on plaintiff
of the arbitration defense"); see also Gen. Guar. fns. Co.
v. New On'eans Gsn. Agency, inc., 427 F.2d 924, 929
n.5 (5th Cir. 1970) ("Once the defendant by answer,
has given notice of insisting on arbitration the burden is
heavy on the party seeking to prove waiver.").

689 F.3d 713, *718; 2012 U.S. App. LEXIS 10339, "*‘i‘l.f 2012 FED App. 0148P (Sth Cir.), ***?

l~lartmann [**12] is, of course. correct that the litigation
in Manasher was more significant than the litigation in
this case. |n Manashen the suit proceeded for over a
year before the issue of arbitration was raised, and,
during that time, there was a motion to certify the class
and a motion to amend the complaint Here. in contrast
the case had progressed only eight months before
Hartmann raised its right to arbitration. and the parties'
prior motions addressed only settlement scheduling
deadlines, and discovery requests But the fact that this
case involved less litigation than in Manasher is not
dispositive And, in our view, l-|artmann's actions were
also completely inconsistent with any reliance on its
right to arbitrate because Hartmann failed to raise
arbitration in its answer, see Manasher, 310 F. App‘x at
306; asserted a counterclaim for breach of contract,
See, e.g.. Crossw`l!e Med. Oncology, P.C. v. Glenwood
Sys., LLC, 310 F. App'x 658, 859 (6th Cir‘ 2009) (noting
that the defendant "participated in litigation when it filed
an answer and counterclaims"); and actively scheduled
and requested discovery. including depositions, [*719]
rather than moving to compel arbitration following the
end of {**13} format settlement discussions cf.
Dr`ckinson v. Heinold Sec., inc., 661 F.2d 638, 641 ('/'th
Cir. 1981) (noting that the defendant "promptly moved"
for arbitration following failure of settlement}.

[***8] i-lartmann's citations to decisions from other
jurisdictions do not convince us otherwise J. & S.
Consl‘r. Co., lnc. v. Travelers indem Co., 520 F.2d 809
(1st Cir. 1975). is not helpful to Hartmann because in
that case the court based its conclusion that the
defendant did not waive its right to arbitration on the
lack of prejudice to the plaintiff id. at 809-19 ("This
ruling is supported by the record, there having been no
showing of prejudice."). Tenneco Resins, lno. and Hilti,
lnc. are similarly off target because in those oases.
unlike here. the right to arbitration was raised in each of
the defendantsl respective answers See 770 F.2d at
420; 392 F.2d at 371. And Carcr'ch v. Rederr' A/B Noro‘r'e,
389 F.2d 692 {2d Cir. 1968), is likewise inapplicable
because in that case arbitration was raised "at an early
date and continuously asserted," while in this case, it
was not raised until eight months into the litigationl rd. at
695. The only case Hartmann relies on that is arguably
close is Am. Dar'ry Queen Corp. v. Tantilio. 536 F. Supp.
718 {M.D. i_a. 1982), [**14]and we find that court‘s
“substantial invocation of the litigation process" analysis
unpersuasive in light of our "completely inconsistent"
actions test See id. at 722.

We are also unpersuaded by Haitmann's assertion that
it did not act completely inconsistently with any reliance

Page 4 of 5

on its right to arbitration because failing to assert
arbitration as an affirmative defense, participating in
only a "mlnima|" amount of litigation white mostly
attempting to settle the case, and filing an answer and
counterclaim are individually insufficient to support such
a finding Although Hartmann cites some authority in
support of these assertions see Walker v. J.C. Bradford
& Co., 938 F.2d 575, 578 {Sth Cir. 1991) ("Attempts at
settlement . . . are riot inconsistent with an inclination to
arbitrate and do not preclude the exercise of a right to
arbitration."); Fr'sher v. A.G. Beckar Pan`bas, inc., 791
F.2d 691. 698 (ch Cir. 1986) ("[T]he bare fact that la
partyj failed to raise an affirmative defense is
inadequate by itself to support a claim of waiver of
arbitration."); Cmssviiie Med.. 310 F. App'ir at 859
(holding that the mere filing of answer and
counterclaims were not inconsistent with defendants
[**15] right to arbitrate), the problem with l-iartmann‘s
argument is that, regardless of whether each of these
circumstances is insufficient to show that Hartmann
acted completely [***9] inconsistently with its right to
arbitration, they may well be sufficient when considered
together.1 We hold that in this case they are.

This leaves the second part of the waiver inquiry:
prejudice "Prejudice can be substantive such as when
a party loses a motion on the merits and then attempts
in effect, to relitigate the issue by invoking arbitration, or
it can be found when a party too long postpones his
invocation of his contractual right to arbitration. and
thereby causes his adversary to incur unnecessary
delay or expense." Kramer v. Hamrnond, 943 F.2d 176,
179 [*?20} (Zd Cir. 1991); [**16]see, e.g., Manasher.
310 F. App'x at 806. Prejudice can also be found where
a party has gained a strategic advantage by obtaining
something in discovery that would be unavailable in
arbitration Srr'fel, Nr'colaus & Col lnc. v. Freeman, 924
F.2d 157, 159 (Bth Cir. 1991). Here, the district court
concluded that plaintiffs were prejudiced by
unnecessary delay and expense because "the right to
arbitrate was not asserted for eight months, during
which motions were filed, requests for discovery
materials were made and responses were prepared,
and a judicial settlement conference was held." lt

 

1l-lartmann has also taken at least one of these statements
out of context |n Fisher, the Ninlh Circuit's full statement was:
"Absent a showing cf prejudice by the Fishers, the bare fact
that Bec_ker failed to raise an affirmative defense is inadequate
by itself to support a claim ot waiver of arbitration Rush v.
Oppenheimer & Co.. 779 F.2d 885, 689 (2d Cir. 1985}." 791
F.2d at 698 (emphasis sddedj. Thus, the case does not
actually support Hartmann‘s contention

 

Page 5 of 5

680 F.3d 713, *720; 2012 U.S. App. LEXFS 10339, **16; 2012 FED App. D14BP (6th Cir.), ***9

emphasized that "[a] considerable amount of time and
resources has been spent in pursuing this matter in
court, and Piaintiffs assert that the fruits of their efforts
will not be fully transferrable to an arbitration process
abroad that may delay resolution of this case even
further." We substantially agree with the district courtl

Hartmann argues that the district court erred by relying
on the "time and resources" spent in litigation to
conclude that plaintiffs were prejudiced by Hartmann's
delayed assertion of its right to arbitration As support
for this argument Hartmann cites our statement that
"deiay {**17] alone, regardless of its length is not
enough [to establish prejudice]," Ziegler v. Aukerman.
512 F.3d 77?, 786 (6th Cir. 2008) (citation and internal
quotation marks omitted). and the Fifth Circuit's
statement that "pretria| expense and delay-unfortunately
inherent in litigation-without more, do not constitute
prejudice [***10] sufficient to support a nnding of
waiver." Leadertex, fnc. v. Morganion Dyefng &
anishr'ng Corp., 67 F.3d 20, 26 (Zd Cir. 1995} However.
this is not a case involving deiay alone. or even delay
and the inherent pretriat expense referred to in
Leaden‘ex. This is a case where, in addition to an eight-
month delay and expenses involved with numerous
scheduling motions and court-supervised settlement
discussions plaintiffs also engaged in discovery The
combination of all of these factors caused plaintiffs to
suffer "actual prejudice." Hurley. 610 F.3d at 338.

Hartrnann resists this conclusion pointing to the Fifth
Circuit‘s statement in Tenneco Resfns that "when only a
minimal amount of discovery has been <:ondu¢:.ti=,-dl
which may also be useful for the purpose of arbitration
the court should not ordinarily infer waiver based upon
prejudice to the [opposing party]." 770 F.2d at 421.
{**18] But that statement does not describe this case.
l-lere, plaintiffs produced 1,151 pages of responsive
documents and a 4.11 gigabyte hard drive fuil of
responsive information Cf. Patfen Grading & Peving,
ino. v. Skanska USA Bidg,, inc.. 380 F.3d 200, 207 (4th
Cir. 2004) (hnding no prejudice where the written
discovery was "limited"); Leaderfex, 67 F.3d at 26
(finding no prejudice where the only documents
produced were unnecessary copies of twenty-three dye
orders). Moreover, plaintiffs represented to the district
court that they engaged in more discovery than would
be permitted in arbitration; and, contrary to Hartmann's
contentionl the district court implicitly credited that
representation

Hartmann also intimates that it cannot be responsible
for plaintiffs' discovery expenses because the metadata

on the hard drive provided by plaintiffs shows that the
information was saved on August 24, 2010‘ one day
after Hartmann notified plaintiffs of its intent to arbitrate
But this does not benefit Hartrnann either. lf anythingx
the fact that the responsive information was saved to
the disk only one day after Hartmann notiiied plaintiffs of
its intent to arbitrate continue that plaintiffs were
[**19] prejudiced; after ali, lt is exceedingly uniike|y that
plaintiffs would have gathered all of that responsive
materia|. or even a substantiet portion of itl in the hours
between [*721] when it received notice of Hartmann's
intent to arbitrate on August 23, 2010. and its saving of
the material to ["**11] the disk on August 24. 2010.
Because Harimann's actions were completely
inconsistent with any reliance on its right to arbitrationl
and because Haitrnann's beiated assertion of that right
caused plaintiffs actuai prejudice in the form of
unnecessary deiay and expensel we hold that Hartmann
waived its right to arbitration

iV.

For these reasons, we affirm the judgment of the district
court.

 

l\`.ml nl` l)nruuu»iit

 

EXHIBIT 8

CaSe! lll€-CV~UlOEQ-S.JD DOC #: 45 i`-'iiedf 01/23!'18 Page: 1 Of 15 PAGE|D #: 656

lN THE UNITED STATES DISTRIC'l' C()URT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVESION
Phillip Ramsey, : Case No. l:l6-cv-1059
Plaintif`f,
Judge Susan J. Dlott
v.
Receivables Performance Managcment, : Ot'der Denying Defendants’ Motions to
LLC, er al., : Dismiss and Granting P]aintif`t’s Motion
' for Costs and Attorney’s Fees
Defendants .

This matter is before the Court on Defendant Receivables Pert`ormanee Management,
LLC’s Motion to Dismiss (Doc. 20), Defendant Howard George’s Motion to Dismiss (Doc. 37),
and Plaintiff’s Motion for Attorney Pees and Costs (Doc. 38). Each motion is opposed (Doc.
26, 39, 40.} For the reasons that follow, the Motions to Dismiss will be DENIED, and the
Motion for Costs and Attorney’s Fees will be GRANTED.

I. BACKGROUND

A. Face‘

PiaintitTPhil|ip Rarnsey is an Ohio resident who was a customer of Windstream
Communications, a provider of telephone internet, and televisions services, through Which he
subscribed to DlSl-l satellite television. (Doc. 18 at PageID 129,19.) in 20i4, Rarnsey’s fether,
who suffers from dementia and is under Plaintiff’s court-ordered guardianship, purchased on-
dernand movies without Plaintiff"s authorization (Id. at ft Z€}.) Piaintiff disputed the charges for

these purchases with Windstream by speaking with customer service representatives on multiple

 

1 The Court has drawn the background facts from Plaintifi"s First Amended Complaint (Doc. 18)
unless otherwise indicated

 

Case: lilS~Cv-GlOSQ-SJD DOC #: 45 Filed.' 01)'23!18 Page: 2 Of 15 PAGEED #: 657

occasions, the resolution ol` which was Windstream promising to agree to remove the
unauthorized charges from Plalntifi’ s account. (Id.)

In spite ot`this, Windstream began collection efforts against Plaintil`t` by making repeated
automated calls to his cell phone and sending him collection letters. (Id. at PageID 130. ‘ll ll.)
in response, Plaintit`f spoke with Windstream on the telephone to dispute the debt and instructed
Windstream to immediately cease all calls. (Id. atil l3.) On November l6, 2014, Plaintif'f` also
sent a letter to Windstream formally disputing the debt and instructing Windstream “and any
affiliated collection agencies” to cease communications with him regarding his Windstream
account (Ia’. at'|l l4.) Plaintiti` also cancelled his service with Windstream. (Id. at Pagell) 131,
il `l6.) Yet Windstream’s collection efforts continued (ld.) The final invoices Plaintit‘f received
from Windstream alter canceling service reflect a $0.00 balance and that Windstream, therefore,
agreed to waive the disputed charges (Id.)

ln early 20l 5, Defendant Receivables Performance Management, LLC (“RPM” , a
Washington limited liability company, began collection efforts against Plaintitf by making calls
to Plaintif`i’s cell phone using an automatic telephone diaiing system and)'or an artificial or
prerecorded voice. (Id. at ll 18.) RPM also sent collection letters to Plaintifi`. (Id. at PagelD
l3 |-32,1l ]8.) ln response, Plaintiff spoke via telephone with RPM representatives and
instructed RPM to immediately stop its collection calis. (Id. at Pageli) 132, il 19.) RPM
continued its collection efforts to the tune ofan estimated one hundred calls to Plaintit`f’s ccl|
phone. (Id. ati| 20.)

B. Procedural History

Plaintifi` filed suit on November 8, 2016 (Doc. i), and RPM filed an answer on February

8, 2017 (Doc. 7). The Court issued its Pre|iminary Pretrial Order on May 3{), 2017, and
2

Case: 1:16-[:\/~01059-$.]13 Doc #: 45 Filed: 01123/18 Page: 3 of 15 PAGElD #: 658

discovery commenced (Doc. l3). On June 22, 2017, Plaintli‘l` filed a Motion for Leave to
Amend the Complaint to add a named Defendant, Howard George, the founder and CEO oi`
RPM (Doc. 16), which was unopposed by Defendant (Doc. l'l). The Court granted that Motion
on July l4, 20}7. (.luly 14, 2017 Docket Entry.)

ln his First Amended Complaint, Plaintifl` asserts two causes of action against both
Defendants: (l) violation of the Telephone Consumer Protection Act (“’}`CPA”), 47 U.S.C. §
227; and (2) violation of the Ohio Consumcr Sales Practices Act (“OCSPA”), Ohio Rev. Code
§§ 1345.02-.03.

On August il, 201?, RPM filed a Motion to l)ismiss.2 (Doc. 20.) On October 26, 2017,
the Court ordered RPM and P|aintiff to tile supplemental briefs addressing four questions related
to RPM’s Motion to Dismiss. (Doc. 30.) Notably, RPM only addressed three of the Court’s
questions in its Memorandum, failing to address its fourth question altogether.3 (Doc. 34.)
Plaintit`t` filed its responsive Memorandum on November 16, 2017. (Doc. 36.) The following
day, on November 17, 20]7, George, represented by the same attorney as RPM, filed a Motion to
Dismiss (Doc. 37). Much of the argument presented by George is verbatim what was presented
by RPM in its first-filed Motion to Dismiss. On November 20, 20l 7, Plaintiff filed a Motion for

Costs and Attorney’s Fees (Doc. 38). All motions are now ripe.

 

2 At the time ofiiling, Gcorge had not yet been served

3 In addition, RPM’s response exceeded the Court’s page limit as it was single~spaced, which
violates Southern District othlo Local Rule 5.1(a}. The Court also notes that Defendant
George’s Response in Opposition to Plaintiti’s Motion for Costs and Attomey’s Fees (Doc. 40)
incorrectly uses footnote citations rather than in-text citations as required by Judge Dlott’s
Standing Order on Civil Procedures Rule I.E. l.d. Defendants are advised that future filings that
do not comply with the Southern District oi`Ohio Local Rules and/or Judge Dlott’s Standing

()rder on Civil Procedures will be stricken from the record.
3

Case: 1116-cv-01059-SJD Doc #: 45 Filed: Dlt23118 Page: 4 of 15 PAGE§D #: 659

II. LEGAL STANDARD

A. Rule ll{b)(G)

Federal Rule of Civil Procedure iZ(b)(6) authorizes dismissal ot`a complaint for “failure
to State a claim upon Which relief can be granted.” 'i`o withstand a motion to dismiss pursuant to
Rule lZ(b)(o), a complaint must compiy with the pleading requirements ofFederal Rule of Civil
Procedure S(a}, Which requires a “Short and plain statement of the claim showing that the pieader
is entitled to reiief.” Ashcroji v. Iqbal, 556 U.S. 662, 67?-?8 (2009). When considering a
motion to dismiss pursuant to Rule IZ(b)(o), the Court must construe the complaint in a iight
most favorabie to the plaintiff and accept the factual allegations as true. Lamber'r v. Hartman,

5 t 7 F.3d 433, 439 (6th Cir. 2003). The Court “need not, however, accept conclusory allegations
or conclusions of law dressed up as facts.” Erie C!y., Oh:`o v. Morlon Salt, lnc., 702 F.Sd 860,
867 (6th Cir. 2012).

ln ruling on a motion to dismiss, the court may consider written instruments that are
exhibits to a pleading, as those are considered part of the pleading f`or afl purposes Campbell v.
Na!r‘onslar Mortg., 611 F. App’x 288. 292 (6th Cir. 2015)(citing Fed. R. Civ. P. 10(¢)). A court
may also consider “docurnents incorporated into the complaint by reference, and matters of
which a court may take judicial notice.” ld. (citing Tellabs, Inc. v. Makor issues & Righrs, Lta'..
551 u.s. 308, 322 (2007)).

B. Rnle 12(b)(7)

A party may also move to dismiss under Rule 12(11)(7) for “t`ailure tojoin a party under

Rule 19.” Fed. R. Civ. P. i.'£(b){?). The Court applies a three~part inquiry to determine whether

CaSe: 1216-CV-01059-S.JD DOC #t 45 Filed! 011231'18 Page: 5 Of 15 PAG EiD #; 560

a case must be dismissed for failure tojoin an indispensable party under Rule i§l.4 Reynu
Capital Corp. v. Millennium Lcmfng andFin. Servs., Inc., 494 F. Supp. 2d 709, 7 i3 (S.D. Ohio

2006) (citing Glancy v. Taubman Center's, Inc., 373 P.3d 656 (6th Cir. 2004)). First, the Court

 

4 Ru|e ]9, governing joinder, states:

(a) Persons Required to Be Joined if Feasibie.
(1) Required Party. A person who is subject to service of process and
whose joinder will not deprive the court ofsubject~matter jurisdiction
must bejoined as a party if:
(A) in that person’s absenee, the court cannot accord complete
relief among existing parties; or
(B) that person claims an interest relating to the subject of the
action and is so situated that disposing of the action in the pcrson’$
absence may:
(i) as a practical matter impair or impede the person’s
ability to protect the interest; or
(ii) leave an existing party subject to a substantial risk of
incurring double, multiple, or otherwise inconsistent
obligations because ofthe interest
(2) Jnr'nder by Court Order. If a person has not been joined as required,
the court must order that the person be made a party. A person who
refuses to join as a plaintiff may be made either a defendant or, in a proper
case, an involuntary plaintiff
(3] Venue. lt`ajoined party objects to venue and the joinder would make
venue improper, the court must dismiss that party.

(b) When Joinder ls Not Feasible. lt` a person who is required to be joined if
feasible cannot be joined, the court must determine whether, in equity and good
conscience the action should proceed among the existing parties or should be
dismissed The factors for the court to consider include:
(I) the extent to which ajudgment rendered in the person’s absence might
prejudice that person or the existing parties;
(2] the extent to which any prejudice could be lessened or avoided by:
(A) protective provisions in the judgment;
fB) Shaping the relief; or
(C) other mcasures;
(3) whether ajudgment rendered in the person’s absence would be
adequate; and
(4) whether the plaintiff wouid have an adequate remedy if the action were
dismissed for nonjoinder.

CaSel lilB-CV-OlOSQ-SJD DDC #Z 45 Fiiedi 01123118 Page: 6 Of 15 PAGEID #Z 661

must determine Whether the person or entity is a necessary party under Rule lQ(a). Id.; see
Temple v. Syalhes Corp., 498 U.S. 5, 8 (1990) (establishing that Rule l9(b) inquiry is required
only if the party satisfies the threshold requirements of Rule lQ(a)}. Second, if the person or
entity is a necessary party, the Court must determine if joinder oi` that person or entity will
deprive the Court of subject matterjurisdiction. Id. Third, if joinder is not feasible because it
wiil eliminate the Court’s ability to hear the case, the Court must analyze Rule iQ(b) factors to
determine whether it should “in equity and good conscience” dismiss the case because the
absentee person or entity is indispensable Id.
III. M(}TIONS TO DISMISS

The Court will first consider the Defendants’ Motions to Dismiss the Complaint, and wiil
then consider Plaintii‘i’s Motion i`or Costs and Attorney’s Fees. RPM and George move to
dismiss the Complaint on the grounds that Plaintiff engaged in improper claim-splitting and
faiied tojoin Windstream, which they deem an indispensable party. In addition to these two
arguments, George argues a third ground for dismissal: that Plaintiff failed to state a viable claim
against him. The Court Wi]l address these arguments in turn, but is not persuaded that either
Defendant is entitled to dismissal oi` the First Amended Compiaint.

A. Ciaim-Splitting Doctrine is Inapplicable

Both Defendants argue that the Plaintifi` engaged in improper claim-splitting by bringing
this action on the heels of Ram,s'ey v. Inrematz'onal Computer Systems, lnc. dla/a First Coliecn'on

Services, l6-cv-745-TSB, (the “Fr‘r.rl Colfectfon action”),5 a previously-filed and now~resolved

 

5 The Court may takejudicial notice of the docket in First Col’lecn`on pursuant to Federal Rule of
Evidence ZOl(b). Buck v. Thomas M. Coaley Law Sch., 597 F.3d 812, 816 (6th Cir. 2010)
(“Although typically courts are limited to the pleadings when faced with a motion under Rule

l2(b)(6), a court may take judicial notice oi` other court proceedings without converting the
6

Case: l:l€-cv-OlUEQ-S.JD Doc #: 45 Fiied: 01123/18 Page: 7 of 15 PAGEID #: 662

action which arises from the same nucleus of facts. The Fr'rsl Collectr'on action is similar to the
underlying case, but it is distinct in that it involves dr'j%rent companies’ collection efforts against
Plaintiff`.

in First Co£lecrion, Plaintiff Phiilip Ramsey brought suit against Defendant international
Cornputer Systems, inc. dfb)'a First Collection Services (“First Coilecticn”) and Southwcst Credit
Systems, L.P. (“Southwest”) for alleged violations of the Fair Credit chorting Act by Southwest
and violations of the TCPA and Fair Debt Collection Practices Act by both companies (No. 16-
cv-745, Doc. 1.) The Fr'rst Collecrr'on case revolves around the coliection efforts by Windstream,
First Collection, and Southwest related to the debt incurred by Ramsey when he cancelled his
Windstream account (Id. at PageID 4~5.) Ramsey alieged that through letter and over the
phone, he instructed Windstream and First Collection that Windstream and affiliated collection
agencies should cease all communications with him in regard to his Windstream account (Id.)
Ramsey cancelled his Windstream service, but Windstream and its debt eollectors’ efforts
continued (Id. at PagelD 5~5.) First Co}lection sent a letter to Rarnsey acknowledging receipt
of his letter, including correspondence from Windstream showing his debt was written off but
stated that the charge was legitimate and outstanding (PachD 6.) Southwest also began
collection efforts on behalf of Windstream by sending coileetion letters and contacting Ramsey
on his telephone (Id. at PagelD 7.) Southwest continued these efforts even after Ramsey sent a

letter requesting that the company stop contacting him regarding the debt. (Id.) Southwest aiso

 

 

 

motion into one for summary judgment.") (citing Winget v. JP Morgan Chase Bamt, N.A., 537

F.sd 565, 576 roth Cir. 2003)).
7

CaSEf lll€-CV-OlDEQ~SJD DOC #l 45 Filedi 01f23118 Page; 8 Oi 15 PAGE|D #Z 663

reported the incorrect status of Plaiotiff’s Windstream account to major credit bureaus. (Id. at
PagelD 8.) The case is now resolved6

Under the claim-splitting doctrine, a district court may dismiss or stay a later-filed action
pursuant to its authority to administer its docket where it (i) involves the same parties or their
privies; and (2) arises out of the same transaction or series of transactions as the first suit.
Zephyr Aviatr'on LlI, L.L.C. v. Keytech Ltd., No. 8:07-cv-227-T-2?TGW, 2008 WL 759095, *l
n.4 (M.D. F|a. Mar. 20, 2008) (adopting report and iecommendation, staying case and denying
without prejudice defendants` motion to dismiss) (citing Curn`s v. Cilibnnk, N.A., 226 F.3d 133,
138 (an Cir. 2000)); Cadle Co. v. lit/hamburger ofAlr'ce, Inc., i74 F.3d 599 (Sth Cir. 1999)).
“[T]he ‘claim splitting doctrine’ applies where a second suit has been filed before the first suit
has reached a final judgment.” Id. at *6 (citing Hartsei ijrings Ranch ofColo., Inc. v.
Bluegreen Corp., 296 F.3d 932 (lOth Cir. 2002) (finding the district court erred in dismissing
action under claim-splitting doctrine and finding the relevant inquiry to be whether the two suits
involved one wrong committed by one defendant and whether the equity of the situation
supported dismissal of the second case.). As Plaintitf points out and Defendants ignore, this
doctrine is typically applied where the first-filed and second~tiled actions may still be
consolidated See, e.g., Zephyr, 2008 WL 759095 (first-tiled action stayed and stiil pending at
time the Court was faced with a motion to dismiss the second action). The first-filed action is no

longer pending The fact that this action cannot be consolidated with the first-filed action, which

 

6 A review of the docket reveals that on November 3, 2016, Piaintlff filed a Notice of
Acceptance ofDefendant Southwes!'l Credit Systems, L.P.’s Rule 68 Offer of Judgment and a
Clerk’s Judgment Was entered the following day against Southwest Credit Systems, L,P. (Case
No. l6-cv»745, Docs. 14, 15.) An Anlended Complaint was filed against Defendant
international Cornputer Systems, and on March 31, 2017, the Court issued a Conditional Order
of Dismissal after being advised that the matter had been settled. (Id., Mar. 31, 2017 Docket
Entry.)

8

Case: 1:16-cV-01059~S.}D Doc #: 45 Filed: 01/23/18 Page: 9 of 15 PAGE|D #: 664

is no longer pending, is problematic and undermines the goal of judicial efficiency
Furthermore, Defendants did not cite any applicable Sixth Circuit case law applying the doctrine
in analogous circumstances as this case.7 Accordingly, the Court declines to exercise its
discretion to apply this doctrine here.

Evcn if the Court was persuaded that the claim~splitting doctrine shouid result in
dismissal of Plaintiff’s claims, which it is not, the elements are not met. The Fz'r.rt Coliecn'on
action involved separate and distinct collection efforts by two different entities than the
Defendants in mls case. This action is based on 245 unauthorized telephone calls RPM allegedly
made to Plaintifi`s cell phone using RPM’s telephone dialing system, representatives1
employees, processes, and procedures, at dates and times specific to RPM. The calls were made
by RPM and do not involve or relate to First Collection or Southwest. There is no evidence that

the Defendants in this action are in privity with i"`irst Collection or Southwest by virtue of their

 

7 Rather, “[t]o the extent that there is some need to prevent claim-splitting, that purpose is already
served by ordinary principles of claim preclusion PIaintiffs generally must bring all claims
arising out ot`a common set of facts in a single lawsuit, and federal district courts have discretion
to enforce that requirement as necessary ‘to avoid duplicative litigation.”’ Elgin v. Dep ’! of
Trea.rurj), 567 U.S. ], 34 (20|2) (emphasis added). Defendants argue that claim-splitting is a
type of claim prcc|usion, and therefore, they are arguing claim preclusion applies. The two
doctrines have different elements For the sake of completeness the Court also finds that claim
preclusion is inappropriate and Defendants have not established that the elements are met. See
Het‘ke v. Cemral Mich. Um'v. Bd. Of Trastees, 573 F. App’x 476, 480 (6th Cir. 20¥ 4) (Clairn
preclusion applies when: (i) there is a final decision on the merits in the first action by a court of
competent jurisdiction; (2) the second action involves the same parties, or their privies, as the
tirst; (3) the second action raises an issue actually litigated or which should have been litigated in
the first action; and (4) there is an identity of claims between the first and second actions.).
'l`hough given the opportunity to do so, RPM failed to address whether there has been a final
decision on the merits by virtue of the resolution of the First Col'lectr'on action to satisfy the first
prong of claim preclusion. As Plaintit`f points out, such a decision would require Plaintiff
prevailing on its TCPA claims, and there is no evidence cfa decision on the merits in the Ffrsr
Collecn‘on action The second prong, privity, is also lacking, as discussed fnfra. Finally, the
fourth element of claim preclusion is not met, as the Fi'rsr Collection action involved separate

and distinct collection efforts by digenont entities than RPM and Defendant Gcorge.
9

 

CaSe: 1216-Cv-01059»5.]D DOC #1 45 Filed; 01l23f18 Page: 10 Ol 15 PAGEID #f 665

connection to collecting on the same underlying debt in any event, whether the entities are in
privity would be a fact question that is inappropriate t`or the Court to weigh in on at this stage.

For these reasons, the Court rejects the argument that the ciaim~splitting doctrine bars
Plaintifl’s claims.

B. Windstream ls Not an Indispensab|e Party

Defendants argue that this case should be dismissed for failure tojoin Windstream. The
Court disagrees Under Rule l9(a), a party is required to be joined if the Court cannot accord
complete relief among the existing parties, or the party has an interest relating to the subject of
thc action and is so situated that disposing ofthe action in the party’s absence may impede that
party’s ability to protect its interest or leave that party subject to a risk of incurring double,
inultiplc, or inconsistent obligations Fed. R. Civ. P. l9(a)(l)(A)»(B). Only if Windstream is a
necessary party, does the Court examine Rule lSl(b) as a potential ground for dismissal of the
action for failure to join a necessary party. See Tempie, 498 U.S. at 8.

Windstream is not a necessary party under Rule |9(a). Defendants argue that the claims
in this case revolve around Plaintift" s allegations that Plaintiti` sent a letter to Windstream
disputing his debt and expressly instructing Windstream and any affiliated collection agency to
cease communications with him regarding his account Thcse allegations do not render
Windstream a necessary party. Plaintitf does not assert any claims against or seek damages from
Windstream based on the automated calls made by RPM. Plaintif’t’s claims relate to RPM’s
conduct in using an automated telephone diaiing system to call Plaintifl’s cellular phone and
George‘s authorization of those collection tactics. Windstream can easily be subpoenaed in this

case if discovery from it is needed. Furthermore, the Court is not persuaded that Windstream has

10

Case: l:lB-cv»OlOBQ-SJD Doe #: 45 Filed: 01123!18 Page: ll 0f15 PAGE|D #: 666

an interest in the action such that lt will be unable to protect its interests or leave it at risk of
incurring double, muitiple, or inconsistent obligations

Even if Windstream was a necessary party, neither Defendant has adequately briefed the
issue of why dismissal would bejustitied under Rule l9(b).8 Aecordingiy, dismissal for failure
to join Windstream is not warranted

C. Viability of Claims Against George

Courts have held that an individual acting on behalf of a corporation may be held
personally liable for TCPA violations where they “had direct, personal participation in or
personally authorized the conduct found to have violated the statute.” Van Sweden Jewelers, [nc.
v. 101 VT, Inc., No. l:iU-cv-ZSB, 2012 WL 4074620, at *8 (W.D. Mich. June 21, 2012) (eiting
Texas v. Am. Blasty’ax, 164 F. Supp. 2d 892, 898 (W.D. Tex. 2001)); see also Sandusky Wel!ness
Center, LLC v. Wagner We!t`ness, Inc.. No 3:]2-cv-2257, 2014 WL 1333472, at l“3 (N.D. Ohio
Mar. 28, 2014) (f'mding individual could be personally liable for violations of the TCPA where
there was evidence of his personal involvement). George argues that claims against him must be
dismissed for failure to state a claim. The Court disagrees Plaintiit alleges that George was
RPM’s highest~ranking officer and responsible l"or all RPM business operations and that he was
in charge of implementing TCPA procedures at RPM. (Doc. 18 at PagelD 128, 1[ 3, PageID 138,

1i 39.) At this early stage, the facts pled are sufficient to allege that George personally authorized

 

8 Notably, the Court asked RPM to do so in its Supp|emental tiling. RPM completely
disregarded and did not address the Court’s questions about its Rule 19 analysis in its
Supplemental Memoiandum. George, who filed his Motion to Dismiss later and is represented
by the same attorney as RPM, also did not adequately address Rule 19(b) in his subsequent
tilings.

f l

 

Case: 1:16~£:\/-01059-53[) Doc #: 45 Filed: 01/23/18 Page: 12 of 15 PAG ElD #: 667

the conduct alleged to have violated the TCPA and to therefore withstand a motion to dismiss.9

As such, George’s Motion to Dismiss is denied.
IV. MOTION FOR COS'I`S AN]] ATTORNEY’S FEES

Having found that the Defendants’ Motions to Dismiss are without merit, the Court now
turns to Plointiff’s Motion for Costs and Attorney’s Fees. (Doc. 38.) Plaintiff’s counsel, Adam
Sadlcwski, moves under Federa| Rule of Civil Procedure 4 for the costs of service of summons
upon Defendant George and for recovery of reasonable attorney’s fees incurred in preparing a
motion to collect those costs. lie argues that George deliberately evaded service and lacked
good cause to avoid the unnecessary expense of serving the summons This case has been rife
with needless contention, and evasion of service is among the many disputes that have
backlogged the docket of this case and cost the Court unnecessary judicial resourccs. As set
forth below, Plaintifi"s motion is well»taken and will be granted.

finder Rule 4(d), “Waiving Service:”

(i) Requesting a Waiver. An individual, corporation, or association that is subject
to service under Rule 4(e), (t), or (h) has a duty to avoid unnecessary expenses of
serving the summons The plaintiff may notify such a defendant that an action has
been commenced and request that the defendant waive service cfa summons The
notice and request must'.
(A) be in writing and be addressed:
(i) to the individual defendant; or
(ii) for a defendant subject to service under Rule 4(h), to an citicer,
a managing or general agent, or any other agent authori:red by
appointment or by law to receive service of process;
(B) name the court where the complaint was filed;
(C) be accompanied by a copy of the complaint, 2 copies of the waiver
form appended to this Rule 4, and a prepaid means for returning the i`orrn;
(D) inform the defendant using the form appended to this Rule 4, office
consequences of waiving and not waiving service;

 

9 The Court notes that Plaintifi" attached discovery responses in support of its argument that the
claims pled against George are viable. The Court does not rely upon those responses in

determining whether the Complaint allegations are sufficient to state a claim.
12

CaSeI 1116-CV-01059-SJD DOC #: 45 Filed$ 01/23)'18 Pagei 13 Of 15 PAGE|D #l 668

(E) state the date when the request is sent;

{F) give the defendant a reasonable time of at least 30 days after the
request was sent--or at least 60 days if sent to the defendant outside any
judicial district of the United Statcs--to return the waiver; and

(G) be sent by tirst~ciass mail or other reliable means

(2) Failure to Waive. lfa defendant located within the United States fails, without

good cause, to sign and return a waiver requested by a plaintiff located within the

United States, the court must impose on the defendant

(A) the expenses later incurred in making serviee; and
(B) the reasonable expenses, including attorney's fees, of any motion
required to collect those service expenses

ch. R. Civ. P. 4.

On tunc 22, 2017, Plaintiff moved for leave to amend the Compiaint to assert allegations
against Defendant Georgc, which the Court granted on .Iuly 14, 2017. (Doc. 16, July 14, 2017
Docket Entry.) On Jnly 14, 2017, Sadlowski promptly sent defense eounsei, Fiynn, an email
with a courtesy copy of the First Amended Complaint, Notiee of Lawsuit, and Request to Waive
Service ofSurnmons. (Sadlowski Deci., Doc. 38-2 at PagelD 553.) Unable to solicit a response
from Flynn as to whether George intended to waive service despite his status as counsel for both
George and RPM, on Juiy 24, 2017, Sadlowski mailed Flynn the following documents via
certified U.S. tnail: a First Amended Complaint, Notice of Lawsuit, two copies ofthe Waiver of
Service of Summons, and a postage pre»paid, self~addressed envelope for return of the Waiver to
Plaintifi"s eounsel. (Id.) On August 16, 2017, Sadlowski contacted Flynn to ask whether
George intended to waive serviee. (Id.) Flynn did not respond (Id.) On August 24, 2017,
Plaintiff filed his request for lssuanee of Sun'tmons with the Court, retained a process server in
Washington, and filed the executed summons with the Court on October 9, 201’?. (Id.; see Oct.
9, 2017 Minute Entry.) The Court notes that in the meantime, F lynn had many other

communications with Sacl|owski and the Court, including communications over multiple

13

CaSe; lilB-Cv-OlOSB-SJD DDC #Z 45 Fiiedi 01/23{18 Page: 14 of 15 PAGEID #2 669

discovery disputes and filing a Motion to Dismiss. (See, e.g., Doc. 20, Motion to l.)ismiss filed
August 10,2017; August 18, 2017 Minute Entry re: Discovcry [)ispute; August 31, 2017 Minute
Entry re: Discovery Dispute.)

George argues that Plaintit`t` is not entitled to the costs of service of summons and
reasonable attorncy’s fees because he did not strictly compiy with Rule 4{d). He argues the
written notice and request for waiver must be written to the Defendant, and Sadlowski addressed
this to Defendant 's counsel. George also claims that he only received eight days to return the
waiver. The Court rejects both of these arguments Cornmunications between Sadlowski and
F lynn provided to the Court in support of Plaintifi"s Motion make clear that F lynn was-and
iswrepresenting George in this matter. Moreover, as Sadlowski points out, itc has an ethical
duty not to communicate directly to an individual known to be represented by counsel.
Purthermore, communications provided to tile Court also demonstrate that George was given at
least thirty days to return the waiver.

Under Fed. R. Civ. P. 4(d), a defendant may only refuse to return a waiver of summons of
service for good cause. Good cause has not been shown here. Rather, defense counsel has
demonstrated a pattern of dilatory tactics that have needlessly delayed this ease from moving
forward. Accordingly, the Court finds that under Rule 4(d)(2), Plaintiff is entitled to the fees and
costs of service and reasonabie attomey’s fees for preparing and defending a motion to obtain
such fees and costs

Sadlowski requests $1,770.00 for attorney’s fees and $157.49 for costs ot`service of
summons, which the Court finds reasonable He is an attorney with 12 years of experience

(Doc. 38-2 at PageiD 556¢57.) His billing rate is $295/hour, and he spent 3.5 billable hours

Casei lil€-CV-DlOEQ-SJD DOC #: 45 Filed! 01:'23le Page: 15 Of 15 PAGE|D #1 670

preparing his Motion and 2.5 billable hours preparing a reply.f° (Doc. 38~2 at PagelD 552-53,
Doc. 42-| at PageID 645»46.) The Court finds Sadlowski’s billing rate to be fair and reasonable
The cost of service of process in Washington was $157.49 is also reasonable given that a process
servicer had to be hired to serve George in the state of Washington. (Doc. 38-2 at Page|D 553.)
Accordingly, the Court finds that Plaintifi` is entitled under Rufe 4 to recover from George the
costs of attorney’s fees and service.
V. CONCLUSION

For the reasons set forth herein, RPM’s Motion to Disrniss (Doc. 20) and George’s
Motion to Dismiss (Doc. 37) are DENIED. Plaintiit"s Motion for Costs and Attorney’s Fees
(Doc. 38) is GRANTED, and Plaintit`f is entitied to recover $15?.49 in costs and $1,770.0{} in
fees from Defendant George.

IT IS SO ORDERED.

mmsi'Susan J. Dlott

Judge Susan J. Dlott
United States District Court

 

m Courts in this district often refer to the 1983 Rubin Committee rates as a basis for comparison
Humer v. Hamii!on Cty. Bd. OfEIections, No. l:lO-cv-SZG, 20t3 WL 5467751, at *l 7 (S.D.
Ohio Sept. 30, 2013). Judgcs in the Southern District othio often refer to the 1983 Rubin
Committee rates and apply a 4% annual cost-oi`~iiving ailowance to measure the reasonableness
offees requested. Id. That committee arrived at the following categories and hourly rates for
1983: Paralega|s_$§i?.QI/hour; Law Clerks-~$ZS.%!hour; Young Associates (2 years of
experience or less)-$Gl .77/hour; intermediate Associates (2 to 4 years of experience)-

$?l .62fhour; Senior Assoeiates (4 to 5 years of experience)»~$SZ.S l fhour; Young Partners (6 to
10 years ofexperience)-»-$Qo.B/hour; lnterrnediate Partners (l i to 20 years of experienee)-
$i l 3.43)'hour; and Senior Partners (21 or more years of experience)-$ 128.34/hour. Id. at n.9.
By the Court’s eaicolation, an Intennediate Partner Rate in 2018 would be $458.91. Sadlows|<i’s

requested rate of $295 is therefore well below the Rubin Rate.
15

SEAN P. FLvNN
mmmm@ GORDON&REES
DlREeT DiAi_: (949) 255-6958 ' '
SCULLY MANSUKHANI
2211 MtcHELsoN DRNE. SulT£ 400
|RviNE, CALiFoRNiA 92612

Pno~s: (949) 255-esso
m..'vw_e&v_.e_ou

 

January 23, 2019
ViA EMAIL ONLY

Honorable Magistrate Judge Karen L. Litkovitz
Potter Stewart U.S. Courthouse, Room 716

100 East Fifth Street

Cincinnati, OH 45202

litkovitz chambers@ohsd.uscourts.gov

Re: Phillip Ramsev v. Receivabi'es Performg;ice Manugemenf, LLC and Howard George

Case No.: 1216-cv~01059-SJD

 

Dear Magistrate Litkovitz:

This firm represents Defendants Receivables Performance Management, LLC and
Howard George (“Defendants”). Pursuant to Your Honor’s January 23, 2019 Orderl, we hereby
submit our brief regarding the recently discovered Arbitration Agreement affecting this case.

On January 8, 2019, the Supreme Court issued its opinion in Schefn v. Archer & Whr`le
2019 U.S, LEXIS 566. Therein, the Court clearly an unambiguously stated that the matter of
Arbitration is a matter of contract and courts must enforce those contracts as written, irrespective
of any opposing party’s claim that the arbitration claim lacks merit. Id. at, **7-8.

Here, on December 26, 2018, after years of informally attempting to obtain the operative
service contract between Plaintiff and Windstream, Windstream produced the operative
agreement in response to a Defendants Document Subpoena. While the document is arguably
necessary to establish Plaintiff’s Ohio Consumer Sales Practices Act claim and thus a document
which should have (but was not) disclosed on Plaintiff’s initial Disclosures, Defendants
specificaliy requested Plaintiff produced the agreement in Request for Production of Documents
number 9, but Plaintiff refused and never even requested a copy from Windstream. Needless to
say, the reason for Plaintiffs refusal to cooperate in Discovery and produce the requested service
agreement, inter oii`a, is patently obvious, because therein Piaintiff agreed that:

[A]ny claim or controversy related in any way to Windstream’s Services,
including charges for Services, Equipment, Service Order(s) or our agreements
pursuant to these Terms or any other agreements, whether the dispute arises in
tort, contract, by statute or any other legal theory and whether the dispute arises
under this or any prior agreement with us or arises after your Services with
Windstream are terminated[, would be submitted to binding arbitration.}

 

’ in the interests of following the spirit of Your Honor’s Order and keeping our submission “brief’, we are not
attaching copies of any of the referenced documents, although Defendants are willing to provide copies if the Court
would find them useful for Thursday‘s Conference.

ALABAMA 0 ARiZONA 0 CALlFORN|A 0 COLORADO 4 CONNECT|CUT § FLOREDA 0 GEORGFA 6 iLLlNOlS § MARYLAND 0
MASSACHUSETTS 0 MiSSOURI 0 NEVADA 0 NEWJERSEY 0 NEW YORK 0 NORTH CAROLINA 0 OREGON § PENNSYLVAN|A
0 SOUTH CAROL|NA § SOUTH DAKOTA 0 TEXAS 0 VlRGiNiA 0 WASH|NGTON § WASHINGTON, DC

January 23, 2019
Page 2

RPM is legally entitled to enforce this Arbitration Agreement because as Windstream’s
agent, where a debt incurred under a contract containing an arbitration provision is assigned to
another for debt collection, the debt collector stands in the shoes of the assignor and may enforce
the arbitration provision. Tickanen v. Harrt`s, Ltd., 461 F. Supp. 2d 863, 870 (E.D. Wis. 2006);
Paragon Mi`cro, lnc. v. Btmdy, 22 F. Supp. 3d 880, 889 (N.D. lll. 2014); and Zurt`ch Am. fns Co.
v. Watts lndus., 417 F.3d 682, 687 (7th Cir. 2005) (ci`tr'ng Fyrnetics (H.K.) Lta'. v. Quantum Grp.,
Inc., 293 F.Bd 1023, 1029 (7th Cir. 2002)). But for Plaintift”s concealment and refusal to
produce his service agreement, this issue would have been resolved months, if not years ago.

On December 27, 2018 (the day after the Arbitration Agreement was produced by
Windstream), Defendants provided a copy of the documents to Plaintifl`s Counsel along with a
request that this case proceed in Arbitration. Plaintiff’s Counsel responded that RPM had
Waived any right to pursue Arbitration. F or the following reasons, Plaintiff`s statement is
untrue.

Plaintiff’s Counsel has pointed to a March 28, 2017 e-mail he sent regarding a copy ofa
service agreement used in Loney v. Stare Collection Service, that contained an arbitration clause.
First, it is important to note that the moving party in Loney was the pro per plaintiff, who in other
related decisions from the district court in North Carolina describe that plaintiff as a what would
be termed a vexatious litigant The defendant in that case, unlike the Defendants here, did not
claim to be a party to the service agreement. Thus, whatever authoritative weight the Loney case
may provide to Plaintiff in this case, is certainly circumspect.

In any event, Plaintiff Counsel’s email makes clear it was Piaintiff’s position the service
agreement from the Loney case did not apply to this case. Indeed, Plaintiff‘s Counsel admits in
the email that he found the Loney case prior to filing the present case and states that prior to
filing this case he thoroughly investigated the arbitration issue and found no evidence of any
arbitration ciause. Plaintiff s contention now that this document found and reviewed prior to
filing this lawsuit which he contended did not apply to him, is now somehow evidence that
Defendants Waived any right to compel Arbitration is befuddling. Thus, there are no facts that
support waiver such as in the Loney case, or the only other case Piaintiff has thus far relied on
Johnson Associales Corp. v. HL Opemtr'ng Corp., 680 F.3d 713, 717-21 (6th Cir. 2012).

ln Johnson Associates, the parties asserted claims based on a contract, a contract that both
parties had at the outset of the litigation and that contained the subject arbitration provision.
Thus, both parties were actually aware of the arbitration clause and proceed in litigation instead
As set forth above, neither party in this case actually knew there was an arbitration clause until
December 27, 2018.

Plaintiff’s Counsel also argued the May 17, 20l7 Joint Status Report, Waived any right to
compel Arbitration. The Joint Statement, however, clearly states that Defendants had not been
able to locate the operative service contract at that time. Even during Plaintiff` s deposition a
year and a half later on October 28, 2018, he said he had not seen any agreement between
himself and Windstream that contained an Arbitration Agreement. Two months later,
Defendants obtained that Arbitration Agreement provided it to Plaintiff and made a demand that
the case proceed in Arbitration, which Plaintiff has thus far rejected

1130547!42937694\/ §

January 23, 2019
Page 3

Finaliy, generally speaking, if the party opposing arbitration claims Waiver by the
moving party, there must be some prejudice as a result of the alleged Waiver, if not then waiver
does not apply. Unlike in Johnson Assocz'ates, supra, Defendants did assert Arbitration as an
Affirmative Defense. Unlike Johnson Assocr'ates, supra, Defendants did not assert a
counterclaim Un|ike Johnson Assocl`ates, supm, the contractual agreement to arbitrate was not a
part of the ciaims alleged. Therefore, Plaintiff’s claim of Waiver is wholly inconsistent with his
own conduct in this case, and Defendants have promptly raised the issue.

Thank you in advance for your consideration of our clients’ position, and we look
forward to discussing this issue with Your Honor.

Respectfully Submitted,

/s/ Sean Fly_‘nn

SEAN P. FLYNN, ESQ.
A ltorneyfor Defendants

cc: Plaintifi’s Counsel

